        Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 1 of 186




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 JOHN DOE,                                      §
                                                §       CIVIL ACTION NO.: 1:21-cv-541
                             Plaintiff,         §
           v.                                   §
                                                §
 SOUTHWESTERN UNIVERSITY and                    §
 SHELLEY STORY,                                 §
                                                §
                            Defendants.         §


   PLAINTIFF’S MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION

       Plaintiff John Doe (“John”) respectfully requests that this Court enter an order granting

him a preliminary and permanent injunction against Defendant Southwestern University, which

vacates John’s expulsion and removes all references to the same from his academic record. The

reasons for this Motion are stated more fully in the accompany Memorandum of Law in Support,

which is incorporated herein by reference.



                                             Respectfully submitted,

                                             /s/ David Kenneth Sergi
                                             David Kenneth Sergi (No. 18036000)
                                             Katherine Frank (No. 24105630)
                                             SERGI AND ASSOCIATES P.C.
                                             329 S. Guadalupe St.
                                             San Marcos, TX 78666
                                             P: (512) 759-8495
                                             F: (512) 392-5042
                                             E: david@sergilaw.com
                                                 katie@sergilaw.com
                                             Local Counsel for Plaintiff
           Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 2 of 186




                                       Susan C. Stone*
                                       Kristina W. Supler*
                                       KOHRMAN, JACKSON & KRANTZ LLP
                                       1375 E. 9th St., 29th Floor
                                       Cleveland, OH 44114
                                       P: (216) 696-8700
                                       F: (216) 621-6536
                                       E: scs@kjk.com; kws@kjk.com
                                       *Motion to Admit Pro Hac Vice pending

                                       Counsel for Plaintiff John Doe




                                         2

4827 3086 4366, v. 2
           Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 3 of 186




   MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY AND
                    PERMANENT INJUNCTION

         Plaintiff John Doe (“John”) respectfully requests that this Court grant him a preliminary

injunction, vacating his expulsion from Defendant Southwestern University (“Southwestern” or

the “University”), permitting him to return to Southwestern to complete his degree, and removing

all record of the expulsion from his academic record.

  I.     INTRODUCTION

         This case arises from a false and retaliatory allegation of sexual misconduct made against

John by non-party Jane Roe (“Jane”). John was a competitive player on Southwestern’s Men’s

Golf Team, with aspirations of using his remaining athletic eligibility before becoming a

professional golfer. After John made clear that he was uninterested in having a relationship with

Jane, a woman nearly 20 years John’s senior, Jane reported a series of false claims to Southwestern

and later to the Georgetown Police Department. Even though Southwestern lacked jurisdiction

over her claims under Title IX and University policy because Jane was not a student or affiliated

with Southwestern in any capacity, Southwestern initiated its Title IX process.

         Southwestern’s investigation and hearing process was plagued with gender discrimination

against John. Southwestern deviated from the Title IX regulation requirements and forced John to

participate in a process in which he was denied numerous rights. The University opted to believe

Jane’s version of events, notwithstanding that numerous of her claims were demonstratively false,

and a Texas grand jury reviewing the same evidence declined to find that the lowest standard of

proof had been met. Regardless, Southwestern chose to believe Jane and discredit John simply

because she is a woman, and John is a man. The University expelled John and upheld his sanction

on appeal with minimal rationale.



                                                 3

4827 3086 4366, v. 2
           Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 4 of 186




          With no remaining options, and with his reputation and academic and professional career

jeopardized, John seeks relief from this Court. John meets the requisite elements for an injunction

because he has a strong likelihood of success on the merits of his claims against Southwestern1

and the harm that Southwestern has imposed is significant and irreparable. Moreover, the balance

of hardships lies squarely in his favor and injunctive relief will promote the public interest.

Accordingly, John respectfully requests an order vacating the unlawful sanction and removing any

reference to the same from his academic record.

    II.   FACTUAL BACKGROUND

          John incorporates the facts as described in his Complaint as if fully restated herein.

              A. Jane Makes A False And Retaliatory Allegation Against John.

          John is a senior, college athlete at Southwestern who is just one semester shy of graduation.

He is talented member of Southwestern’s Men’s Golf Team and hopes to compete during his

remaining years of eligibility prior to turning professional.

          John briefly worked at a fast-food chain in 2020. There, he met Jane, a 38-year old

employee. Jane is not a Southwestern student or employee and, upon information and belief, she

is not affiliated with the University in any capacity. The two had a cordial relationship, but did not

speak outside of work until November 8, 2020. On that day, Jane suddenly asked John if he wanted

to hangout. With no other plans, John agreed and Jane eventually arrived at his apartment. John

made clear that they were only spending time together as friends and that he was uninterested in

having anything sexual happen between them. Jane agreed.

          Later that evening, John drove Jane to a convenience store after she told him that she

wanted to drink. The two returned to his apartment where Jane drank the alcohol she purchased.


1
  John also has a strong likelihood of success on the merits of his claims against Defendant Shelley Story
individually, though injunctive relief is sought against Southwestern only.
                                                          4

4827 3086 4366, v. 2
           Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 5 of 186




John did not drink any alcohol or knowingly ingest drugs that night, but later he suddenly felt ill

and wanted to end the night and sleep. He had informed Jane that she could not stay the night, but

she claimed that it was too late to leave and remained in the living room.

         The next morning, John woke up alone in his bedroom. He soon realized that Jane was still

there and had slept in his out-of-town roommate’s bedroom. He informed her that she needed to

leave. John called a ride for Jane, who told him that she had a good time and left. Jane texted John

numerous times in the following days, reiterating that she had a good time and asking him to meet

her for drinks. John responded to her messages twice before deciding not to respond to any further

communication from her. Jane became increasingly aggressive and threatening as John did not

respond. Eventually, Jane accused John of sexual misconduct and giving her a specific sexually

transmitted disease (“STI”). Jane reported these allegations to Southwestern, even though she had

no affiliation with the University.

              B. Southwestern Finds John Responsible Even Though It Lacks Jurisdiction.

         On November 16, 2020, Defendant Shelley Story (“Dean Story”) informed John that she

had received a report from a “non-student” that John violated University policy. Dean Story

provided John with the allegations made by Jane, which were uncredible on their face. Among

other things, Jane alleged that she was intoxicated with a blood alcohol concentration (“BAC”)

“past 2.0” and that John gave her alcohol while she was unconscious, even though she failed to

provide any corroborating documentation and a BAC of that caliber would quite literally be a

world record. See David Farache, What is the Lethal Blood Alcohol Level?, RECOVERY BY THE

SEA (May 20, 2019, 11:55 AM), https://rbsrehab.com/lethal-blood-alcohol-level/ (noting the

highest BAC ever recorded was 1.48%). Jane also repeated her claim that John gave her an STI –

a negative STI test for John in December 2020 proved that this claim was false. Even though the


                                                 5

4827 3086 4366, v. 2
           Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 6 of 186




allegations were facially outlandish, and Southwestern’s Student Sexual Misconduct Policy (the

“Policy”) specifically provides that the University only has jurisdiction over “cases in which

students feel they have been violated,” Southwestern commenced an investigation. See Compl. at

Exh. 1, Sec. 1.

         Simultaneously with Southwestern’s investigation, Jane’s allegations were relayed to the

local Georgetown Police Department. After reviewing the allegations, the police declined to issue

a warrant for John’s arrest and instead referred the case to the District Attorney. A grand jury

convened on March 16, 2021 to determine whether to issue an indictment. The grand jury reviewed

the available evidence, including Jane’s allegations and John’s evidence in support of his account,

including his negative STI test. Finding that the probable cause standard was not met, meaning

that there was insufficient evidence to form even a reasonable basis to believe that John had

committed a crime, the grand jury issued a “no bill.”

         Ignoring that the criminal justice system concluded that the lowest legal standard of proof

could not be met, Southwestern continued its investigation. John provided Southwestern with

substantively the same evidence that the grand jury received, including a written statement of his

account and his negative STI test. John also informed the University of the grand jury’s “no bill.”

The University conducted a hearing on May 4, 2021. At the hearing, the Hearing Board permitted

Jane to speak on numerous topics that were irrelevant to her claims against John before posing

sympathetic and superficial questions to Jane. The Hearing Board never questioned Jane on the

clear issues with her narrative, including her impossible BAC level, the STI that she could not

have contracted from John, or how could someone force her to drink if she were unconscious. In

contrast, the Hearing Board posed aggressive questions to John about why he wanted to spend




                                                  6

4827 3086 4366, v. 2
           Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 7 of 186




time with Jane, why he allowed to her stay overnight, and why he did not force her to leave. The

Hearing Board did not provide John or his advisor with the opportunity to cross-examine Jane.

         The Hearing Board found John responsible for violating the Policy. The Hearing Outcome

letter claimed that the preponderance of the evidence standard had been met, even though the grand

jury concluded that the lower standard of probable cause was not satisfied. See Compl. at Exh. 2.

The Hearing Outcome further claimed that “John’s account failed to counter the evidentiary weight

of [Jane’s] narrative,” but failed to offer any specifics in support. See id. In fact, the Hearing

Outcome contained only three sentences of rationale in total. Id.

         Southwestern expelled John. John timely submitted an appeal on May 7, 2021 on the

grounds that the hearing was conducted in a manner materially and unfairly inconsistent with the

Policy, and that the sanction was inappropriate. Three individuals on an Appellate Board, the

identities of whom are still unknown to John, rejected his appeal on May 20, 2021. The Appeal

Outcome stated only that the Board “reviewed all evidence and have come to the same conclusion

of finding [John] responsible and [] uphold the sanction of expulsion.” See Compl. at Exh. 3. With

his appeal rejected, John internal options were exhausted. John filed his Complaint against

Southwestern and Dean Story, challenging the denial of his rights under federal and state law.

III.     LAW & ARGUMENT

              A. John Has A Strong Likelihood Of Success On The Merits.

         As shown below, John can satisfy each of the elements required for a preliminary

injunction. Accordingly, this Court should grant his Motion and direct Southwestern to vacate his

expulsion and remove all references to the disciplinary process from John’s academic record.

         To obtain a preliminary injunction pursuant to Fed. R. Civ. P. 65, a movant must establish:

(1) a substantial likelihood of success on the merits; (2) a substantial threat of irreparable injury if


                                                   7

4827 3086 4366, v. 2
           Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 8 of 186




the injunction is not issued; (3) that the threatened injury if the injunction is denied outweighs any

harm that will result if the injunction is granted; and (4) that the grant of an injunction will not

disserve the public interest. Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009). These four

factors do not have a fixed value, and courts should instead apply a “sliding scale” approach,

“which takes into account the intensity of each in a given calculus.” Texas v. Seatrain

International, S.A., 518 F.2d 175, 180 (5th Cir. 1975).

                       1. Title IX

         “To show a likelihood of success on the merits, the plaintiff must prove a prima facie case,

but need not prove that he is entitled to summary judgment.” Daniels Health Scis., LLC v. Vascular

Health Scis., LLC, 710 F.3d 579, 582 (5th Cir. 2013). John has a strong likelihood of success on

each of his claims against Southwestern.

         Title IX provides that no person shall, on the basis of sex, be excluded from participation

in, be denied the benefits of, or be subject to discrimination under any education program receiving

Federal financial assistance. 20 U.S.C. § 1681. Courts, including those in the Fifth Circuit, have

developed numerous theories through which a Title IX claim may be proved. These theories

include: erroneous outcome, archaic assumption, and selective enforcement. John is substantially

likely to succeed upon any of these theories.

                             a. Erroneous Outcome

         “To succeed on an erroneous outcome claim, a plaintiff must show both that the

disciplinary proceeding had an ‘erroneous outcome’ and that ‘gender bias was a motivating factor

behind the erroneous finding.’” Doe v. Tex. A&M Univ., 2021 U.S. Dist. LEXIS 14114 at *8 (S.D.

Tex. Jan. 26, 2021). Specifically, a plaintiff must identify “particular facts sufficient to cast some

articulable doubt on the accuracy of the outcome of the disciplinary proceedings and demonstrate


                                                  8

4827 3086 4366, v. 2
           Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 9 of 186




a causal connection between the flawed outcome and gender bias.” Id. at *8-9. Such facts can

include “patterns of decision-making that [] tend to show the influence of gender.” Doe v. Univ. of

Miss., 2018 U.S. Dist. LEXIS 123181 at *12 (S.D. Miss. July 24, 2018).

                                  i.    Southwestern lacked jurisdiction over Jane’s Title IX
                                        claim.

         As a non-student, Jane could not avail herself of Title IX’s remedies and Southwestern

lacked the ability to investigate and hear her claims. Title IX provides remedies for students at a

federally funded educational institution if they are subject to discrimination by that institution or

another party connected to the institution. A non-student has no standing to bring a claim at an

institution with which she has no affiliation. Various district courts have recently addressed this

precise issue and concluded that non-students cannot state an actionable claim under Title IX.

         In Doe v. Brown, 270 F. Supp. 3d 556 (D.R.I. Sept. 6, 2017), a plaintiff brought a Title IX

claim against defendant university, asserting that three students from that institution assaulted her

and the university acted with deliberate indifference, in violation of Title IX, by failing to offer

her redress. The plaintiff was not a student at defendant university. The district court rejected her

claim, holding as follows:

         Finding that Ms. Doe's status as a non-student, regardless of her allegations that the
         Court accepts as true, removes her from Title IX's private-cause-of-action umbrella
         of protection, the Court need go no further in its analysis of that claim. Her federal
         claim under Title IX fails to state a claim for which relief can be granted and
         therefore it is dismissed.

Id. at 563. In dismissing her claim, the court specifically noted the Supreme Court’s “intention to

apply the Title IX private right of action only to students attending the school accused of violating

it.” Id. at 561. Further, given the “total absence” of a relationship between the plaintiff and

defendant university, the court concluded that the plaintiff could not have been denied equal access



                                                   9

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 10 of 186




to education as required by Title IX. Id. at 562. The district court’s findings were upheld by the

First Circuit on appeal in Doe v. Brown Univ., 896 F.3d 127 (1st Cir. 2018).

         Another district court came to a similar conclusion in K.T. v. Culver-Stockton Coll., 2016

U.S. Dist. LEXIS 106107 (E.D. Mo. Aug. 11, 2016) (aff’d on different grounds at 865 F.3d 1054

(8th Cir. 2017)). In Culver-Stockton, the plaintiff did have some affiliation with the defendant

college. Specifically, she was at the college on an athletic recruiting trip when she alleged that she

was assaulted by a student from the college at an on-campus fraternity house. Id. at *2. Still, the

Court concluded that the plaintiff was estopped from bringing a Title IX claim, noting that “Title

IX’s protection against student-on-student harassment does not extend to permit a private action

for damages by a non-student invited to visit the College for student-athlete recruiting purposes.

Id. at *15. The Court relied on reasoning from a prior Supreme Court case, where the Supreme

Court explained that Title IX’s “provision that the discrimination occur ‘under any education

program or activity’ suggests that the behavior be serious enough to have the systemic effect of

denying the victim equal access to an educational program or activity.” Id., citing Davis ex rel.

LaShonda D. v. Monroe Cnty. Bd. of Educ., 526 U.S. 629, 652 -53 (1999) (emphasis in original).

         Jane, as a non-student, was not able to avail herself to Title IX’s remedies and Southwestern

was not able to investigate claims against John under the statute. Even accepting Jane’s claims as

true (which they are not), Jane could not have been denied equal access to any educational program

or activity at the University because she was not affiliated with it in any capacity. Like in Brown,

the “total absence” of any relationship between Jane and Southwestern means that she has no claim

under Title IX, whether she wanted to pursue that claim through the University’s process or in

court. This is not to say that Jane did not have any remedies – she could have pursued her claims

through either the criminal justice system or civilly. And Jane in fact attempted to pursue her


                                                  10

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 11 of 186




claims criminally, which a Texas grand jury rejected. Southwestern was not entitled to step in at

that point and offer Jane a remedy it could not provide under a statute whose protection did not

extend to her. Title IX did not offer a shield to Jane, as a non-student, and Southwestern should

not have used it as a sword against John to expel him for claims that were entirely unrelated to his

status as a student, in addition to being unsubstantiated. In moving forward with her claims despite

this limitation, Southwestern exhibited gender bias against John and in favor of Jane. And in

expelling John for claims brought by a non-student with no standing, and over which the University

had no jurisdiction, Southwestern reached an erroneous outcome in violation of Title IX.

                                 ii.   Southwestern reached an erroneous outcome because its
                                       process was riddled with procedural irregularities and
                                       the outcome is subject to grave doubt.

         Beyond that Southwestern could not satisfy threshold requirements to pursue Jane’s claims

against John, the University’s actions also violated Title IX on their merits. The erroneous outcome

theory under Title IX is analyzed at length in Doe v. Oberlin College. 963 F.3d 580 (6th Cir. 2020).

In Oberlin, the Sixth Circuit concluded that the plaintiff sufficiently alleged an erroneous outcome

based upon “clear procedural irregularities” and the “grave” doubt on the accuracy of the

disciplinary proceeding outcome. Id. at 586-88. Specifically, the procedural irregularities included

that the length of the underlying investigation far exceeded the time provided for in the applicable

policy and the college failed to explain the delay, as required by the policy. Id. at 586-87. Further,

the hearing panel failed to comment on the “flat contradiction” between the accuser’s statements,

and the appeal board failed to consider certain impeachment evidence, even though it was a

situation where “credibility of the accuser and accused were paramount.” Id. at 587. The court

further found it significant that, during the hearing process, the college was actively being

investigated by the OCR, the pressure of which “can likewise yield ‘a reasonable inference’ of sex

discrimination.” Id., citing Doe v. Miami Univ., 882 F.3d 579, 594 (6th Cir. 2018).
                                                 11

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 12 of 186




         Regarding the “grave doubts” on the accuracy of the outcome, the court noted that the

hearing panel’s decision was “arguably inexplicable.” Oberlin at 588. The hearing panel purported

to find the plaintiff responsible for sexual assault by having sexual intercourse with someone who

was “intoxicated,” even though the policy states that consent is only precluded if an individual is

“incapacitated.” Id. at 582, 588. Further, the record was devoid of any evidence showing that the

accuser was incapacitated and instead revealed the opposite, as she was able exchange coherent

texts and make small talk. Id. at 588. Concluding that “when the degree of doubt passes from

‘articulable’ to grave, the merits of the decision itself, as a matter of common sense, can support

an inference of sex bias,” the court found that the plaintiff made a viable claim under the erroneous

outcome theory. Id.

         The similarities between the facts here and those in Oberlin are striking. Initially, Jane’s

allegations were facially unbelievable and cast grave doubt on John’s finding of responsibility.

She claimed to have had a BAC “past 2.0,” even where a BAC that high has never been recorded.

See Nicolle Monico, Blood Alcohol Level & Effects on the Body, AMERICAN ADDICTIONCENTERS

(November 5, 2020), https://www.alcohol.org/effects/blood-alcohol-concentration/ (stating that a

BAC above .40% may be fatal); see also David Farache, What is the Lethal Blood Alcohol Level?,

RECOVERY BY THE SEA (May 20, 2019, 11:55 AM), https://rbsrehab.com/lethal-blood-alcohol-

level/ (noting that the highest BAC ever recorded was 1.48%). Jane also alleged that she contracted

an STI from John, yet John tested negative for the very same STI. Despite these blatant problems

with Jane’s allegations, the Hearing Board here, like in Oberlin, never addressed these issues or

made a finding as to her credibility. Further, John’s hearing occurred while Southwestern, like

Oberlin, was actively being investigated by the OCR and facing pressure from the community to

handle sexual misconduct complaints differently. See Office for Civil Rights, Pending Cases


                                                 12

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 13 of 186




Currently Under Investigation at Elementary-Secondary and Post-Secondary Schools as of May

28,     2021           7:30AM,   U.S.   DEPARTMENT        OF     EDUCATION        (June     2,    2021),

https://www2.ed.gov/about/offices/list/ocr/docs/investigations/open-investigations/tix.html?

queries%5Bstate%5D=TX&page=4&offset=60 (noting that OCR is currently investigating three

complaints of Title IX violations against Southwestern).

         Like in Oberlin, Southwestern failed to honor its contractual obligations to John and its

process contained “clear procedural irregularities.” These breaches include that Southwestern

adjudicated a complaint over which it lacked jurisdiction. The Policy is clear that Southwestern

will “investigate and resolve cases in which students feel they have been violated,” and further

that it only has jurisdiction over “incidents that have a substantial connection to the interest of

Southwestern University”. Compl. at Exh. 1, Secs. 1-2. Additionally, Southwestern’s 2020

Student Handbook (the “Handbook”) expressly notes that the University will not “attempt[] to

substitute its own action for that of the state” and further only permits Southwestern “[w]hen a

student is convicted of a crime…to pursue its own internal disciplinary proceedings.” A copy of

the Handbook may be found at https://www.southwestern.edu/life-at-southwestern/student-

handbook/, and is attached hereto as Exhibit 1. See Exh. 1 at pp. 39, 85. Regardless, Southwestern

adjudicated Jane’s complaint when she was not a student, when she had no affiliation with the

University, and when the incident in question lacked a substantial connection to the University’s

interests. Further, despite its promise not to “substitute its own actions for that of the state,” this is

precisely what Southwestern did. A grand jury found a lack of probable cause, such that Jane’s

claims did not invoke a reasonable belief that John did what she accused him of doing. Then,

Southwestern made its own determination and concluded that the preponderance of the evidence




                                                   13

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 14 of 186




standard, an even higher bar than probable cause, existed. These actions occurred in express

violation of Southwestern policy and convincingly point to gender discrimination.

         But more than just failing to honor its contractual promises to John, Southwestern also

failed to follow current Title IX regulations. For example, current regulations provide that “[a]t

the time of filing a formal complaint, a complainant must be participating in or attempting to

participate in the education program or activity of the recipient with which the formal complaint

is filed.” 34 CFR§ 106.30(a). Title IX regulations also mandate that parties be permitted to cross-

examine each other. See 34 CFR § 106.45(b)(6)(i). Further, the regulations required Southwestern

to issue a Hearing Outcome and Appeal Outcome that included certain elements, including

sufficient detail for the accused to understand the findings made against him and the rationale for

those findings. 34 CFR § 106.45(b)(7)(ii)(A-F) and 34 CFR § 106.45(b)(8)(iii)(E). Lastly, the

regulations require that Southwestern permit appeals on three grounds: (i) procedural irregularities;

(ii) new evidence is made available that could affect the outcome; and (iii) conflict of interest or

bias by the Title IX coordinator, investigators, or decision makers. See 34 CFR §

106.45(b)(8)(i)(C).

         Southwestern violated each of these regulatory requirements. At the time Jane filed her

complaint, she was not participating in, or attempting to participate in, any education program or

activity with Southwestern. Indeed, the initial communication to John expressly stated that a

complaint was received from a “non-student.” Further, neither John nor his advisor was permitted

to cross-examine Jane at the hearing. The Hearing Outcome and Appeal Outcome were devoid of

any comprehensive rationale – indeed, these documents contained a total of four sentences of

rationale between them. See Compl. at Exhs. 2-3. Further, Southwestern limited John’s appeal to

the first two grounds only and failed to offer him any right to appeal based on conflict of interest


                                                 14

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 15 of 186




or bias. Just as procedural irregularities point to gender bias in violation of Title IX, so too must

deviations from the Title IX regulations.

         John can unquestionably cast doubt on the accuracy of the Hearing Board’s outcome given

Jane’s demonstrably false claims and the numerous procedural irregularities. Further, he can prove

that this erroneous outcome is linked to gender bias – Southwestern failed to abide by the newly

enacted Title IX regulation requirements while it was simultaneously being investigated by OCR,

and failed to question Jane’s allegations in the face of irrefutable evidence to dispute those claims.

John is substantially likely to succeed on his Title IX claim under this theory.

                           b. Archaic Assumption

         Universities engage in intentional discrimination in violation of Title IX when they act

based on archaic assumptions about the roles of men and women during a disciplinary proceeding.

See Pacheco v. St. Mary’s Univ., 2017 U.S. Dist. LEXIS 94510 at *34-35 (W.D. Tex. June 20,

2017), citing Pederson v. La. St. Univ., 213 F.3d 858, 880-82 (5th Cir. 2000). In Pederson, the

Fifth Circuit found that Louisiana State University intentionally violated Title IX by denying

female students an equal opportunity to participate in college athletics in various ways. See id.,

generally. Specifically, the school employed “outdated attitudes about women [which] amplify

demonstrate [its] intention to discriminate.” Id. at 881. Such “outdated attitudes” included the

school’s refusal to “sponsor fact-pitch softball because ‘the women might get hurt,’” which

“perpetuated antiquated stereotypes”. Id.

          Similar “outdated attitudes” infected the process here. The Hearing Board’s outcome can

only be attributed to a tendency to believe Jane as a woman and disbelieve John as a man.

Discussed above, Jane’s allegations included claims that were objectively false, including those

regarding her alleged STI and BAC. Neither the Hearing Outcome nor the Appeal Outcome


                                                 15

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 16 of 186




addressed these issues – indeed, they almost entirely fail to address anything at all – or made any

determination as to Jane’s credibility. See Compl. at Exhs. 2-3. Rather, they simply took Jane at

her word, at the expense of John’s education and future. Southwestern entertained a process that

perpetuated antiquated stereotypes, in violation of Title IX.

                           c. Selective Enforcement

         “A selective enforcement claim needs to allege that either punishment or the decision to

initiate enforcement proceedings was motivated by gender bias.” Klocke v. Univ. of Texas, 938

F.3d 201, 213 (5th Cir. 2019). Further, “male plaintiffs must demonstrate selective enforcement

by alleging facts that a female student was in sufficiently similar circumstances and that the female

student was treated more favorably.” Doe v. Univ. of Tex. at Austin, 2019 U.S. Dist. LEXIS 231751

at *7 (W.D. Tex. Nov. 8, 2019).

         In this case, Southwestern’s favoritism towards Jane is clear. At the outset, Southwestern

agreed to investigate her claim against John even though the Policy (and the ability to file a formal

complaint under current regulations) is only available to students. See Compl. at Exh. 1, Sec. 1

(noting the University will resolves cases “in which students feel they have been violated). Not

only that, but Southwestern also found John responsible and sanctioned him on the grounds that

the preponderance of the evidence standard was met after a grand jury reviewing the same evidence

found a lack of probable cause, in violation of the Policy. See Exh. 1 at p. 39 (asserting that the

University will not “substitute its own action for that of the state.”). Southwestern ignored

numerous limitations, of its own making, to pursue Jane’s claims. However, John was

simultaneously precluded from asserting any claims with Southwestern against Jane, a non-

student. In adjudicating claims against John when John could not assert claims of his own,

Southwestern unlawfully favored Jane due to gender bias.


                                                 16

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 17 of 186




         Other instances of favoritism by Southwestern towards Jane are readily apparent. For

example, and as explained at length, Southwestern opted to believe Jane’s version of events even

as her allegations, including those related to her “past 2.0” BAC and the STI she could not have

contracted from John, were demonstrably false. The Hearing Outcome did not make any

determination as to Jane’s credibility, even though it was repeatedly called into question.

Southwestern blindly accepted Jane’s account as true but did not extend the same courtesy to John.

Instead, the University concluded that he “failed to counter the evidentiary weight of [Jane’s

narrative] without offering any specifics in support. See Compl. at Exh. 2. John and Jane were in

the same situation yet Southwestern treated Jane more favorably. In doing so, Southwestern

discriminated against John due to his gender, in violation of Title IX.

                       2. Breach of Contract

         “The relationship between a private school and its student is based in contract.” Colli v.

Southern Methodist Univ., 2011 U.S. Dst. LEXIS 92073 at *8 (N.D. Tex. Feb. 14, 2011). To prove

a breach of contract claim, a plaintiff must demonstrate: “(1) the existence of a valid contract;

(2) that the plaintiff performed or tendered performance; (3) that the defendant breached the

contract; and (4) that the plaintiff was damaged as a result.” Southwell v. University of the

Incarnate Word, 974 S.W.2d 351, 354-55 (Tex. App. 1998).

         First, John and Southwestern were party to a valid contract. “[W]here a private college or

university impliedly agrees to provide educational opportunity and confer the appropriate degree

in consideration for a student’s agreement to successfully complete degree requirements, abide by

university guidelines, and pay tuition, a contract exists.” Id. at 356. Further, district courts within

this Circuit have concluded that university policies are a part of the contract between a university

and its student. See Pacheco v. St. Mary’s Univ., 2017 U.S. Dist. LEXIS 94510 at *29 (W.D. Tex.


                                                  17

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 18 of 186




June 20, 2017) (noting that defendant-university’s guidelines and its code of conduct were part of

its contract with the plaintiff-student). Second, John performed his obligations. John has

successfully completed all degree requirements save for nine remaining credits. He also paid

tuition and possessed sufficiently strong academic credentials to receive a substantial scholarship.

         Third, Southwestern breached the contract in no less than four ways. Specifically, the

University: (i) adjudicated Jane’s complaint even though it lacked jurisdiction, in violation of the

Policy at Sections 1-2; (ii) failed to conduct a prompt, fair, and impartial investigation, in violation

of Section 5; (iii) found John responsible even though the preponderance of the evidence standard

was not met, in violation of Section 7; and (iv) denied John’s appeal even though he met the

requisite standard, in violation of Section 12. See Compl. at Exh. 1. Finally, John’s damages are

nothing short of significant. Explained in further detail below, John is at risk of losing educational

and employment opportunities, in addition to the substantial reputational harm he faces having

been wrongfully expelled as a sexual misconduct offender. Because John’s damages are directly

attributable to Southwestern’s breaches, John is substantially likely to succeed on this claim.

                       3. Breach of Implied Covenant of Good Faith and Fair Dealing

         A duty of good faith and fair dealing accompanies both formal and informal fiduciary

relationships. Su Inn Ho v. Univ. of Tex. at Arlington, 984 S.W.2d 672, 692 (Tex. App. 1998).

“Informal fiduciary relationships may arise in circumstances ‘where a special confidence is

reposed in another who in equity and good conscience is bound to act in good faith and with due

regard to the interests of the one reposing confidence. Id., citing Texas Bank & Trust Co. v. Moore,

595 S.W.2d 502, 507 (Tex. 1980). This duty to act in good faith applies to those “discrete, special

relationships, earmarked by specific characteristics including: long standing relations, an

imbalance of bargaining power, and significant trust and confidence shared by the parties.” Caton


                                                  18

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 19 of 186




v. Leach Corp., 896 F.2d 939 (5th Cir. 1990), citing Aranda v. Insurance Co. of North America,

748 S.W.2d 210, 212-13 (Tex. 1998).

         This Court has previously found that an informal fiduciary relationship can exist in

circumstances similar to those here. See Colli at *17-18. Specifically, in Colli, the court found that

it would be reasonable for a jury to find a fiduciary relationship existed where a student reported

certain allegations to the college, and therefore the college was required to inform the student of

her rights and to pursue a proper investigation. Id. at *18. Similarly, here John informed

Southwestern of his account of the incident between him and Jane and trusted that any process

would be fair and impartial. This trust was not one-sided, as Southwestern counted on John to be

truthful, even though it would later baselessly claim otherwise. Moreover, Southwestern held

significant bargaining power. Indeed, not only did the University ignore that it could not adjudicate

Jane’s claim under the Policy because it lacked jurisdiction, but it also ignored John’s procedural

rights in the process without any regard to him. This situation is a prime example of one party

placing a special confident in another, who was bound to act in good faith and with due regard to

the other. Yet, Southwestern failed to do so and breached its fiduciary duty. Southwestern hosted

a discriminatory process where John was presumed responsible from the outset and all evidence

that he provided to the contrary was ignored. Southwestern expelled John without identifying

specific instances where it rejected his story, without making any finding as to Jane’s credibility,

without rationale as to why expulsion was warranted when he was so close to graduating, and

without even identifying the individuals on the Appellate Board with the final say in his fate. The

damages that flowed from this breach are significant and include John’s expulsion, the smearing

of his reputation, and his inability to play collegiate golf or pursue a professional career. Because




                                                 19

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 20 of 186




Southwestern failed to act in good faith towards John and breached its obligations to him, John is

substantially likely to succeed on this claim.

                       4. Intentional Infliction of Emotional Distress

         An intentional infliction of emotional distress is found where: “(1) the defendant acted

intentionally or recklessly; (2) the defendant’s conduct was extreme and outrageous; (3) the

defendant’s conduct caused the plaintiff’s emotional distress; and (4) the resulting emotional

distress was severe.” Hoffman-La Roche, Inc. v. Zeltwanger, 144 S.W.3d 438, 445 (Tex. 2004).

Conduct is considered to be “extreme and outrageous” where it is “so outrageous in character, and

so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized society.” Id., citing Twyman v. Twyman, 855 S.W.2d

619, 621 (Tex. 1993).

         Southwestern concluded that John was a sexual misconduct offender in the face of

conclusive evidence to the contrary. When the criminal justice system concluded that not even the

lowest standard of proof was met to justify moving forward, Southwestern intentionally took

matters into its own hands and substituted its own opinion for that of a grand jury. John

demonstrated that Jane’s claim related to her STI were false, and her claim related to her BAC was

quite literally impossible. Southwestern ignored these facts and took Jane at her word. Punishing

John under these circumstances was nothing short of outrageous and directly caused John to suffer

severe emotional distress. John now bears the label of a sex offender who is unable to complete

his education or enter his desired profession. His distress will only persist because he will be forced

to explain the situation to any potential educational institution, sponsor, or employer. John must

live with the severe distress he faces having been found responsible for a reprehensible act that he

did not commit, and it is not Southwestern’s place to belittle his response. Because Southwestern


                                                  20

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 21 of 186




directed extreme and outrageous conduct towards John, thereby inflicting severe distress, he is

likely to succeed on this claim.

                       5. Negligence

         A claim of negligence requires a plaintiff to produce evidence of: (1) a legal duty owed by

the defendant to the plaintiff; (2) a breach of that duty; and (3) damages proximately caused by

that breach. Hernandez v. Baylor Univ., 274 F. Supp. 602, 618 (W.D. Tex. Apr. 7, 2017). Whether

a legal duty exists depends on the consideration of numerous factors, including the foreseeability

of injury “weighed against the social utility of the actor’s conduct”, the burden on the actor to

prevent the injury, and the “consequences of placing the burden on the defendant.” Id.

         Southwestern owed a legal duty to John. This Court has determined that Texas law can

impose a duty of reasonable care upon universities regarding its students. See id. at 619. In

Hernandez, the court found that the college owed a legal duty to a student who had been assaulted

by another student. Id. Specifically, the court concluded a duty existed because the school was on

notice that the offender student had assaulted others, heightening the foreseeability of further

injury, and the school “could have taken simple actions” to protect students, but failed. Id. The

court also found that the social utility of the school’s response “was minimal” because of the

danger facing other students. Id. Similarly, Southwestern owed a duty to John. Southwestern was

on notice that the claims against him were fabricated, given the grand jury’s “no bill,” John’s

negative STI test, and the impossibility of Jane’s BAC claim. The University could have taken

simple actions to protect John, including taking basic steps to verify her claims. Southwestern

failed to do so and instead took her claims at face value. No social utility underlies Southwestern’s

actions – a university failing to conduct a fair and thorough hearing process and wrongfully




                                                 21

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 22 of 186




expelling a student serves no respectable purpose. Because Southwestern could have prevented

John’s injury, but failed to do so, the University owed him a legal duty.

         These same facts show that Southwestern breached its legal duty to John. Southwestern

was obligated to provide John with a fair investigative process, which it did not do. The University

ignored exculpatory evidence and never questioned Jane’s credibility. In expelling John based on

her false and retaliatory claims, Southwestern proximately and directly caused harm to John.

Explained more below, John’s reputation and academic and professional prospects are now

imminently threatened by Southwestern’s breach. Because Southwestern breached a legal duty

that it owed to John, and because John was harmed as a proximate result of the University’s

actions, John is likely to prevail on this claim.

              B. John Will Suffer Irreparable Harm Absent Injunctive Relief.

         Unless this Court grants injunctive relief, John is certain to suffer irreparable harm. To

demonstrate irreparable harm, a plaintiff must show that he is likely to suffer harm for which there

is no adequate remedy at law. Winter v. Natural Res. Def. Counsil, Inc., 555 U.S. 7, 20 (2008). A

lost opportunity to continue with post-secondary education, coupled with the possibility that a

student may be unable to pursue meaningful educational opportunities elsewhere while his name

remains associated with sexual misconduct, inevitably affects professional prospects and cannot

be compensated with monetary damages. See Plummer v. Univ. of Houston, 860 F.3d 767 at fn. 10

(5th Cir. 2017) (Judge Edith Jones, dissenting), citing Doe v. Rector & Visitors of George Mason

Univ., 149 F. Supp. 3d 602, 622 (E.D. Va. Feb. 25, 2016). Further, “[c]ertainly stigmatization as a

sex offender can be a harsh consequence for an individual who has not been convicted of any

crime, and who was not afforded the procedural protections of criminal proceedings.” Plummer at

fn. 10, citing Doe v. Brandeis Univ., 177 F. Supp. 3d 561, 602 (D. Mass. Mar. 31, 2016) (“If a


                                                    22

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 23 of 186




college student is to be marked for life as a sexual predator, it is reasonable to require that he be

provided a fair opportunity to defend himself and an impartial arbiter to make that decision.”).

         Additionally, numerous courts have found that college athletes would suffer irreparable

harm absent injunctive relief where their ability to compete was eliminated. See Lazor v. Univ. of

Conn., 2021 U.S. Dist. LEXIS 99490 at *18-19 (D. Conn. May 26, 2021); Biediger v. Quinnipiac

Univ., 616 F. Supp. 2d 277, 291-92 (D. Conn. May 22, 2009) (“Courts have consistently held that,

given the fleeting nature of college athletics, plaintiffs will suffer irreparable harm by losing the

opportunity to participate in their sport of choice on a continuous and uninterrupted basis.”); see

also Mayerova v. E. Mich. Univ., 2019 U.S. Dist. LEXIS 9373 at *4 (6th Cir. 2019) (noting that

“each passing sports season counts as irreparable harm” for college athletes who are prevented

from playing).

         John is facing severe harm that monetary damages simply cannot remedy. John’s expulsion

precludes his ability to complete his remaining nine credits, which can only be completed at

Southwestern. Transferring would require not only additional tuition, but significant time and

effort as John would be forced to make up the credits that the transferring university would not

accept. Further, it is common practices for universities to require that students attend for two years

prior to conferring a degree. Denying injunctive relief would also permit John’s reputational harm

to persist. Southwestern expelled John and bestowed the label of a sexual misconduct offender

upon him – after the Texas criminal justice system refused to do so – while simultaneously

violating federal and state law. Courts have recognized that the stigma associated with such a label

is significant.

         Separately, without injunctive relief, John’s athletic, economic, and professional

opportunities will be lost. Injunctive relief will permit John to play on the golf team in the fall,


                                                 23

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 24 of 186




allowing him to use his remaining eligibility and attract sponsors before entering the professional

golf arena after he graduates. In contrast, denying injunctive relief will deprive him of his right to

play golf on a professional and uninterrupted basis. Not only would John not be able to play and

attract future sponsors in college tournaments, but any hope of attracting sponsors through

independent tournaments would be eviscerated given his label as a sexual misconduct offender.

Granting John a preliminary injunction is the only way to keep his academic, athletic, and

professional opportunities, and his reputation, intact.

              C. The Balance Of Hardships Favors John.

         The balance of hardships dramatically favors John. An order vacating the sanction and

clearing John’s record will not harm Southwestern more than John would be harmed absent

injunctive relief. As described, John is facing irreparable injury to his reputation and academic

career. John’s ability to play collegiate and professional golf, and earn a livelihood, is now

comprised, perhaps forever, before his career can even take off. No great hardship would be

imposed on the University by John’s return, as John only wishes to complete his remaining nine

credits. It also bears repeating that throughout his time at Southwestern, the University considered

him a desirable enough student that it granted him a prestigious, and substantial, scholarship.

Southwestern will face no great hardship in permitting a student it never should have expelled

from paying tuition and receiving his degree. Accordingly, the balance of equities lies strongly in

favor of John.

              D. Injunctive Relief Will Promote The Public Interest.

         Lastly, injunctive relief in this case will promote the public interest. “The public interest is

certainly served by promoting compliance with Title IX.” Doe v. Wood County Bd. of Educ., 888




                                                   24

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 25 of 186




F. Supp. 2d 771, 778 (S.D. W.V. Aug. 29, 2019), citing Barrett v. West Chester Univ. of Pa. of

State Sys. of Higher Educ., 2003 U.S. Dist. LEXIS 21095 at *15 (E.D. P.A. Nov. 12, 2003).

         The public has an interest in ensuring that Southwestern’s disciplinary process comports

with the standards imposed by Title IX. Public interest is also promoted in ensuring that an

individual’s reputation is not baselessly degraded due to false allegations of sexual misconduct.

The interest promoted by permitting a school to enforce its policies does not rise to the same level

because the public interest is necessarily diminished where the school’s policies fall short of

federal requirements. The public interest is best served by granting John injunctive relief.

IV.      CONCLUSION

         John is at risk of irreparable harm and has met the criteria for preliminary injunctive relief.

For the aforementioned reasons, John respectfully requests that his Motion for Preliminary

Injunction be granted, such that his expulsion is vacated, he may return to school to complete his

degree and play golf, and all references to the disciplinary process and sanction are removed from

his academic record.

                                                Respectfully submitted,

                                                /s/ David Kenneth Sergi
                                                David Kenneth Sergi (No. 18036000)
                                                Katherine Frank (No. 24105630)
                                                SERGI AND ASSOCIATES P.C.
                                                329 S. Guadalupe St.
                                                San Marcos, TX 78666
                                                P: (512) 759-8495
                                                F: (512) 392-5042
                                                E: david@sergilaw.com
                                                    katie@sergilaw.com
                                                Local Counsel for Plaintiff




                                                   25

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 26 of 186




                                               Susan C. Stone*
                                               Kristina W. Supler*
                                               KOHRMAN JACKSON & KRANTZ LLP
                                               1375 E. 9th St., 29th Floor
                                               Cleveland, OH 44114
                                               P: (216) 696-8700
                                               F: (216) 621-6536
                                               E: scs@kjk.com; kws@kjk.com
                                               *Motion to Admit Pro Hac Vice pending

                                               Counsel for Plaintiff John Doe


                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing Plaintiff’s Motion for Preliminary and

Permanent Injunction was filed electronically on this 21st day of June, 2021. Notice of this filing

will be sent to all parties by operation of the Court’s electronic filing system. Parties not receiving

service through the Court’s electronic filing system will be served by regular U.S. mail. Parties

may access this filing through the Court’s system.

                                               /s/ David Kenneth Sergi
                                               David Kenneth Sergi




                                                  26

4827 3086 4366, v. 2
          Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 27 of 186




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 JOHN DOE,                                          §
                                                    §       CIVIL ACTION NO.: 1:21-cv-541
                               Plaintiff,           §
              v.                                    §
                                                    §
 SOUTHWESTERN UNIVERSITY and                        §
 SHELLEY STORY,                                     §
                                                    §
                              Defendants.           §


  PLAINTIFF’S MOTION FOR A PRELIMINARY AND PERMANENT INJUNCTION



                                      EXHIBIT 1
                                  CERTIFICATE OF SERVICE
        The undersigned certifies that the foregoing Exhibit 1 to Plaintiff’s Motion for
Preliminary and Permanent Injunctions was electronically filed this 21st day of June, 2021.
Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.
Parties not receiving service through the Court’s electronic filing system will be served by
regular U.S. mail. Parties may access this filing through the Court’s system.

                               Respectfully submitted,


                               /s/ David Kenneth Sergi
                               David Kenneth Sergi




4816 5819 7231, v. 1
Case
Case 1:21-cv-00
     1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 28 of 186




         OFFICE OF ST U D ENT L I FE


         2021 Student Handbook
ase 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 29 of 1
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 30 of 1


              Southwestern University's Honor Code
               A major opportunity presented to students of Southwest-
      ern is the privilege of studying under the Honor Code and partici-
      pating in the maintenance of that Code. The Southwestern Univer-
      sity Honor Code, which dates back to at least 1907, is one of the
      oldest in the United States. Students have established the Honor
      Code, wherein their integrity is respected and their work is accept-
      ed as completely valid. Under the Honor Code, students write term
      papers, take examinations without proctors, and have the freedom
      to leave the room at will during tests.
               While the responsibility for maintenance of this Honor
      Code rests on every individual student, the mechanics for the main-
      tenance of the Code are carried out by the Honor Code Council.
      The Honor Code is concerned with academic honesty. It provides
      an opportunity for students to be trusted with the responsibility
      of upholding the Honor Code at Southwestern. This responsibil-
      ity requires two things. First, students must not violate the Code.
      A violation consists of any act of academic dishonesty in or out of
      the classroom. Second, students are required to report to the Honor
      Code Council any violation, which they might observe.
               Matriculation at Southwestern University is manifestation
      of acceptance of the Honor Code and its implications.

      Note: To learn more about Southwestern's Honor Code, review the Constitution
      of the Honor Code which begins on page 93 of this Handbook.


           Southwestern University is accredited by the Southern Association of
           Colleges and Schools Commission on Colleges (SACSCOC) to award
                      baccalaureate degrees. Contact SACSCOC at
                  1866 Southern Lane, Decatur, Georgia 30033-4097
                      or call 404-679-4500 for questions about the
                        accreditation of Southwestern University.



                                            ii
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 31 of 1




      May 17, 2021

      Dear Southwestern Student,

            As this handbook goes to print, our world and our campus community
      continue to navigate the complex and ongoing challenges of a pandemic that has
      lasted for more than a year, during which many elements of the typical student ex-
      perience have been affected. While we do not yet know how the 2021-22 academic
      year will look, our promise to you is to prioritize the health and safety of our
      community while working to support your engagement and success on campus by
      offering as many in-person programs and services as possible.
            In the division of Student Life, we are committed to developing and graduat-
      ing students who make meaning of their SU experiences and apply that learning
      to make a difference in their communities. Student Life fosters a challenging, sup-
      portive environment in which the uniqueness of each individual is respected and
      valued by implementing accessible programs and delivering services that provide
      values-centered education of the whole person. These co-curricular programs and
      services facilitate students’ development of competencies and reflect a shared re-
      sponsibility for student learning within our residential liberal arts community. You
      will have the opportunity to engage in these programs and other activities, work
      closely with advisors and faculty, and get involved with organizations that align
      with your personal growth objectives. We invite you to engage mindfully in cam-
      pus activities, and will help you learn to reflect on your experiences and articulate
      the value of those experiences to others.
            At Southwestern University, students are held to high standards of behavior
      both on and off campus. By enrolling, you have voluntarily become part of a
      community where respect for others is the norm. You are expected to take personal
      responsibility for your conduct, to follow policy, obey the law, and to respect the
      rights of all members of the community. Your compliance with policy and empa-
      thy for others are even more critical to our community in times of pandemic. This
      Student Handbook includes information about campus services, the University
      Honor Code, grading, the judicial system and other important policies and procedures.
            You have joined a wonderful, supportive community. I wish you a produc-
      tive and rewarding year and look forward to engaging with you during our time
      together at Southwestern University.
            			                                  Sincerely,

           			                                 Jaime J. Woody
           			                                 Vice President for Student Life
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 32 of 1
      Officers of the Ad
      Laura Skandera Trombley, BA, MA, PhD.................................................. President
      Thomas Delahunt, BS......Vice President for Strategic Recruitment and Enrollment
      Alisa Gaunder, BA, MA, PhD .................................................. Dean of the Faculty
      Scarlett Foster Moss, BA.................. Vice President for Integrated Communications
      Paul Secord BA, MEd, MS...........................Vice President for University Relations
      Patricia Witt, BA............................................... Executive Assistant to the President
                                                                     and Liaison to the Board of Trustees
      Jaime Woody, BA, MS.............................................. Vice President for Student Life




      Student Life Staff ................................. Campus Phone # Ext (512-863-xxxx)
      Jaime Woody, Vice President for Student Life...................................................................1582
      Stefanie Alvarez, Executive Administrative Assistant for Student Life................................1582

      Valerie Adams, Police Officer............................................................................................1944
      Oliver Agger-Shelton, Assistant Director of Student Activities..........................................1874
      Alexandra Anderson, Associate Director of Center for Career & Professional Development....1265
      Tina Bach, Communications Coordinator for University Police.......................................1944
      Purna Bajekal, Psychologist..............................................................................................1252
      Andy Bonczyk, Director of Food Services (Sodexo)..........................................................1901
      Jason Bonick, Director of Counseling and Health Center ...............................................1252
      Anna Castillo, Associate Director of SIRA........................................................................1783
      Lisa Dela Cruz, Director of Mosaic..................................................................................1957
      Brad Dunn, Chief of Police..............................................................................................1944
      Allison Everett, Resident Director of Residence Life.........................................................1670
      Frank Hense, Pirate Bike and Public Service Assistant......................................................1944
      Connie Hicks, Admin. and Medical Assistant - Counseling & Health Center..................1252
      Terri Johnson, Assistant Dean for Student Multicultural Affairs.......................................1342
      Donald Klepac, Police Officer..........................................................................................1944
      Stacy Leeber, Registered Nurse.........................................................................................1252
      Rachel McNally, Psychologist...........................................................................................1252
      Pat Murray, Police Sergeant..............................................................................................1944
      Leslie Nobles, Assistant Director of Residence Life ..........................................................1863
      Daniel Orozco, Director of Center for Career & Professional Development.....................1346
      Chris Reyes, I-CORPS Program Coordinator...................................................................1257
      Joseph Ribar, Police Officer..............................................................................................1944
      Felipe Santiago Rocha, Health Educator...........................................................................1396
      Jim Seals, Assistant Chief of Police...................................................................................1944
      Jennifer Spiller, Family Nurse Practitioner & Health Services Manager............................1252
      Shelley Story, Dean of Students........................................................................................1281
      Derek Timourian, Associate Dean for Student Life, SIRA Dir & Dir of Student Activities......1665
      Marie Worsham, Psychologist...........................................................................................1252




                                                                   iv
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 33 of 1



      Athletics Staff ....................................... Campus Phone # Ext (512-863-xxxx)
      Glenn Schwab, Director of Intercollegiate Athletics.........................................................1697
      Denise Barnes, Assistant to the Athletic Director/Accounting Assistant............................1353

      Joe Austin, Head Football Coach/Offensive Coordinator.................................................1019
      Miguel Benavides, Associate Athletic Trainer....................................................................1385
      John Bishop, Asst. Football Coach - Wide Receivers.........................................................1325
      Jesse Blanchard, Athletics Communications Director.......................................................1254
      Bill Bowman, Head Men's Lacrosse Coach.......................................................................1781
      J.C. Bunch, Head Men’s Baseball Coach..........................................................................1386
      Marco Carvalho, Assistant Men’s Soccer Coach ...............................................................1782
      Steven Cary, Head Men’s/Women’s Cross Country & Asst Track Coach...........................1615
      Shea Davisson, Associate Director of Athletics - Senior Women's Administrator..............1618
      Emerald Doria, Head Women’s Softball Coach................................................................1408
      Jon Duncan, Head Men’s/Women’s Swimming/Diving Coach.........................................1399
      Kenneth Eboh, Head Track & Field Coach......................................................................1017
      Kingsly Edward, Assistant Equipment & Facilities Manager.............................................1645
      Chad Ellis, Assistant Football Coach - Special Teams Coordinator/Safeties.......................1026
      Annabel Fidler, Athletic Communications & Digital Media Coordinator.........................1615
      Don Flora, Head Women’s Volleyball Coach....................................................................1533
      Georgina German, Assistant Women’s Basketball Coach..................................................1154
      Zac Graham, Assistant Men's Basketball Coach...............................................................1054
      Greta Grothe, Head Women’s Basketball Coach...............................................................1335
      Kaitlyn Hafdell, Head Women's Lacrosse Coach..............................................................1332
      Linda Hamilton, Head Women’s Soccer Coach................................................................1531
      Sarah James, Assistant Men’s/Women’s Swimming/Diving Coach ....................................1350
      Bill Kriesel, Assistant Football Coach, Defensive Coord & Academic Success...................1331
      Connor Kuykendall, Head Men's Basketball Coach.........................................................1844
      Mike Markland, Assistant Men's Lacrosse Coach.............................................................7318
      Nick Mask, Assistant Football Coach - Running Backs....................................................1330
      Catherine Mitts, Assistant Athletic Trainer.......................................................................1768
      Mike Montgomery, Assistant Men’s Baseball Coach.........................................................1623
      John Norcott, Head Strength and Conditioning Coach...................................................1322
      Dustin Norman, Head Men’s Soccer Coach.....................................................................1532
      Felix Oskam, Assistant Women's Soccer Coach...............................................................1714
      Billy Porter, Head Men’s/Women’s Tennis Coach..............................................................1789
      Kaitlyn Hafdell, Head Women's Lacrosse Coach..............................................................1332
      Douglas Ross, Assistant Athletic Director.........................................................................1611
      Thomas Ross, Associate Head Football Coach/Co-Offensive Coordinator........................1018
      Greg Sigler, Head Men’s/Women’s Golf Coach.................................................................1641
      Mike Torres, Head Equipment & Facilities Manager........................................................1645
      Deborah Urbanek, Administrative Assistant for Athletics.................................................1381
      Jena Whitley, Head Athletic Trainer.................................................................................1316




                                                                 v
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 34 of 1
      Center for Academic Success and Registrar Staff ..............Campus Phone # Ext
      Sean Smith, Registrar ......................................................................................................1952
      David Seiler, Director of Academic Success......................................................................1809
      Jennifer Smull, Associate Director of Academic Success....................................................1286
      Renee Burrell, Academic Success Coordinator..................................................................1401
      Jennifer Kisel, Assistant Registrar.....................................................................................1952
      Nadia Mahannah, Associate Registrar...............................................................................1952
      Terri Torreabla, Registrar Specialist...................................................................................1952
      Office of Advising and Retention Staff .............................Campus Phone # Ext
      Jennifer Leach, Director of Advising and Retention..........................................................1886
      Abigail Lewing, Assistant for Advising and Retention.......................................................1284

      Center for Integrative Learning Staff ...............................Campus Phone # Ext
      Sarah Brackmann, Senior Director of Integrative and Community-Engaged Learning.....1987
      Christine Vasquez, Sr. Administrative Assistant for Center for Integrative Learning..........1752
      Monya Lemery, Director of Study Abroad and International Student Services..................1857
      Meaghan Bellande, Assistant Director of Study Abroad & International Student Services ...1857
      Ben Belz, Assistant Director of Integrative Learning ........................................................1987
      Dana Luna, Assistant Director of Internships and Employment Development.................1671
      Austin Painchaud, Internship and Employment Developer..............................................1752



                                  In Case of Emergency: Dial 911
                       Several seconds may pass before a connection is made to 911. Do not hang up!
                    From a campus phone - dial 0 (zero) for the campus operator
                                    and 1944 for SU Police.
                  From a cell phone - dial 512-863-6511 for the campus operator
                                 and 512-863-1944 for SU Police.
             Statement of Nondiscrimination:
             Southwestern University’s recruitment and admission of students, awarding of financial aid and operation of
             programs and facilities are without regard to sex, race, color, religion, age, disability, national or ethnic origin,
             sexual orientation, gender identity/transgender status, or any other impermissible factor. Southwestern
             University is also committed to compliance with Title IX of the Education Amendments of 1972, which
             prohibits sex discrimination in federally funded education programs and activities, including sexual
             misconduct. The Southwestern University Title IX Coordinator is Elma Benavides who can be reached at
             benavide@southwestern.edu or by phone, 512-863-1441.

             Campus Safety & Security Act of 1990:
             Southwestern University, like all colleges and universities which receive any federal funding, is required to
             record and report the incidence of certain criminal activities which have occurred on campus over the previ-
             ous three years. In addition, schools will provide information on local counseling services and procedures
             for campus disciplinary action in sex offense cases and campus alcohol and drug policies. Southwestern’s
             most recent report may be obtained by writing: Dean of Students, Southwestern University, P.O. Box 770,
             Georgetown, TX 78627 or by telephoning 1-800-252-3166 in the USA or 512-863-1200.

             Important Note: Southwestern University reserves the right to make changes in its announced poli-
             cies and programs as economic conditions, efficient operation, or circumstances beyond the University’s control
             may require. Errors or omissions in this Handbook are subject to the appropriate University legislation which
             takes precedence over the language of University publications. The printed 2021-22 version of the Handbook
             was updated with current University policies as of May 2021, however, the most recent version of the Hand-
             book can always be found online at https://www.southwestern.edu/life-at-southwestern/student-handbook/.




                                                                      vi
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 35 of 1

      I.     Student Life at Southwestern..................................................................1

      II.    University Governance Structures...........................................................2

      III.   Statement on Religious Diversity...........................................................4

      IV.    Student Services.....................................................................................4
             Academic and Cultural Events....................................................................4
             Academic Success and Registrar..................................................................5
             Alumni and Parent Relations.......................................................................6
             Bookstore....................................................................................................7
             Business Office............................................................................................7
             Center for Career & Professional Development..........................................8
             Center for Integrative Learning...................................................................8
             Counseling and Health Center..................................................................10
             Cross Cultural Center...............................................................................11
             Dean of Students......................................................................................11
             Diversity Education..................................................................................12
             Food Service..............................................................................................12
                Mabee Commons Dining Hours..........................................................14
                The Cove Hours...................................................................................14
             Information Technology............................................................................15
             Intercollegiate Athletics.............................................................................15
             Intramural and Recreational Activities (SIRA)...........................................16
             Library......................................................................................................17
             Mail Service..............................................................................................17
             Marketing and Communications..............................................................18
             Mosaic and the Residential Experience......................................................18
             Recreational/Athletic Facilities and the Robertson Center.........................19
             Residence Life and Housing......................................................................20
             Scholarships and Financial Aid..................................................................20
             Spiritual and Religious Life ......................................................................20
             Student Activities......................................................................................21
             Student Life..............................................................................................21
             University Police.......................................................................................21

      V.     Student Organizations.........................................................................22
             Current Student Organizations.................................................................22
             Student Media..........................................................................................22
             Student Government Association (SGA)...................................................22
             Rules for Student Organizations................................................................23
             Event Scheduling by Student Organizations..............................................25
             Student Organization Fundraising Events Policy.......................................28

      VI.    Policy Relating to Official Student Media............................................29


                                                             vii
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 36 of 1
      VII.     The Residential Experience...................................................................31
               On-Campus Residency Requirement........................................................32
               Resident Bill of Rights..............................................................................32
               Residence Hall Staff Members...................................................................32
               Housing Services and Terms......................................................................33

      VIII. University Policies................................................................................39
            Personal Conduct Policies.........................................................................39
               Alcohol and Other Drugs Policy..........................................................40
               SU On-Campus Alcohol and Drug Guidelines for Sanctions...............46
               Abandoned Property/Lost and Found..................................................48
               Bike Racks...........................................................................................48
               Camping..............................................................................................48
               Computing Policy................................................................................48
               Continuous Disregard for University Policies.......................................48
               Disciplinary Status and Eligibility........................................................48
               Dishonesty...........................................................................................49
               Disruption...........................................................................................49
               Drugs...................................................................................................49
               Exotic Dancers.....................................................................................49
               Fire Alarms and Drills..........................................................................49
               Fire and Fire Safety Systems.................................................................49
               Firearms, Fireworks, Ammunition, Explosives,... (Weapons Policy)......49
               Freedom of Association........................................................................50
               Gambling.............................................................................................50
               Harassment..........................................................................................50
               Hate Crimes.........................................................................................51
               Hazing.................................................................................................52
               Involuntary Withdraw.........................................................................52
               Loitering..............................................................................................52
               Mopeds and Motorcycles.....................................................................52
               Official Communication......................................................................52
               Official Directives................................................................................53
               Other Personal Conduct......................................................................53
               Pandemic Response..............................................................................53
               Photograph Release..............................................................................53
               Physical Assault/Fighting......................................................................54
               Pirate Bikes..........................................................................................54
               Prohibited Items...................................................................................54
               Protests and Demonstrations................................................................55
               Public Information Act (Open Records)...............................................55
               Representing the University.................................................................55
               Retaliation...........................................................................................55
               Rollerblading/Skating..........................................................................55
               Service Animals....................................................................................55
               Sexual Misconduct...............................................................................56
               Smoking and Vaping............................................................................56
               Soliciting and Selling............................................................................56
               Swimming/Wading Pools.....................................................................56
               Travel...................................................................................................56
               Unauthorized Access ...........................................................................56
               Vandalism............................................................................................56

                                                             viii
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
            Vending Mach Document 12 Filed 06/23/21 Page 37 of 1
                 Publicity Regulations................................................................................57
                 Smoking and Vaping Policy.......................................................................59
                 Dog Policy................................................................................................59
                 Comprehensive Pet Policy.........................................................................60
                 Additional University Policies....................................................................61
                   Drug-Free Workplace Policy.................................................................61
                   Ethics and Business Conduct Statement...............................................61
                   Policy on Patents, Copyrights and Trade Secrets...................................62
                   Whistle Blower Policy and Confidential Campus Hotline....................62

       IX.      Judicial Policy......................................................................................62
                Reporting Procedures................................................................................63
                University Committee on Discipline.........................................................65

       X.       University Sexual Misconduct Policy....................................................72

       XI.      Student Sexual Misconduct Policy........................................................72
                Definition of Sexual Misconduct...............................................................74
                Immediate Response Options....................................................................77
                Sexual Misconduct Reporting and Resources............................................79
                Sexual Misconduct Hearing Board............................................................80
                Typical Sanctions......................................................................................87
                Other Sexual Misconduct Information and Policy Definitions..................89

       XII.     Honor Code.........................................................................................92
                Honor Code Council................................................................................92
                Constitution of the Honor Code of Southwestern University....................92
                Constitution of the Honor Code Council of Southwestern University......94

       XIII. Hazing..................................................................................................97
             Definitions................................................................................................98
             Personal Hazing Offense...........................................................................99
             Organization Hazing Offense..................................................................100
             Immunity from Prosecution Available.....................................................100

       XIV. Academic Policies and Information....................................................101
            Academic Rights for Students.................................................................101
            Program and Classroom Modifications for Students with Disabilities......103
               Academic Accommodations...............................................................103
               Disability-Related Course Substitution Policy & Procedure...............104
               Attendance Accommodation Policy....................................................106
               Student Confidentiality......................................................................107
            Grievance Policy for Students with Disabilities........................................107
            Academic Advising..................................................................................109
            Declaring a Major...................................................................................110
            Degree Plans...........................................................................................110
            Class Attendance & Absence Policies......................................................110
               Student Attendance & Excused Absences...........................................111

                                                                ix
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 38 of 1
                   Religious Holiday Absence.................................................................112
                   Procedures for Notifying Faculty of an Absence.................................112
                   Involuntary Withdrawals....................................................................113
                   Late Withdrawals...............................................................................113
                   Retroactive Withdrawals....................................................................113
                Evaluations, Examinations, Grades..........................................................113
                Study Days..............................................................................................114
                Reporting of Grades................................................................................114
                Procedure for Changing Grades..............................................................115
                Appeal of Grades.....................................................................................115
                Retention of Examination Papers & Term Papers....................................117
                Official Transcripts..................................................................................117
                Course Evaluations..................................................................................117
                Eligibility for Off-Campus Study............................................................117
                Student Leave of Absence........................................................................118
                Academic Standards Committee..............................................................118
                Software & Intellectual Rights................................................................118
                Academic Calendar (2021-22)................................................................120

      XV.      Late Payment Fee Policy.....................................................................122

      XVI. Safety and Security Information.........................................................124
           Crime Prevention....................................................................................124
           Patrol......................................................................................................125
           Landscaping & Lighting.........................................................................125
           Statistics..................................................................................................125
           The Student’s Responsibility....................................................................126
           Timely Warning Reports (SU Crime Alerts)............................................126
           Emergency Notifications (SU Alerts).......................................................127

      XVII. Traffic and Parking Regulations.........................................................128

      XVIII. Notification of Rights Under FERPA: Student’s Records Access........131

      XIX. Sexual Harassment Policy.....................................................................133
            Policy & Definition.................................................................................134
            Examples of Sexual Harassment and Retaliation......................................135
            General Procedures for Handling Complaints.........................................136
            University Disciplinary Actions and Penalties..........................................140
            Retaliation..............................................................................................141
            False Accusations.....................................................................................141

      XX.      Quick Referral....................................................................................141

      XXI. Campus Map......................................................................................146



                                                                x
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 39 of 1


      I. Student Life at Southwestern
           Student Life fosters a challenging, supportive environment in which
           the uniqueness of each individual is respected and valued by imple-
           menting accessible programs and delivering services that provide
           values-centered education of the whole person. These co-curricular
           programs and services facilitate students’ development of competen-
           cies and reflect a shared responsibility for student learning within
           Southwestern University’s undergraduate residential liberal arts
           community.
            — Student Life Mission Statement (Reaffirmed, May 2020)

            Undergraduate years can be an extraordinary, life-changing experience, one
      that presents many students with their first opportunity to live independently from
      family and to take responsibility for all their own decisions, great and small. The
      Division of Student Life promotes students’ development by creating an environ-
      ment rich with opportunities to build leadership and teamwork skills, to build
      character, to align values and behaviors, and to be an active citizen. We value and
      support student learning wherever it takes place -- in the classroom, the laboratory,
      and the library, certainly, but also in the residence halls, in student organizations,
      in internships, in the dining hall, and in moments of conflict or of collaboration.
            The Division of Student Life includes the center for career and professional
      development, counseling and health services, dean of students, diversity education,
      housing, intercollegiate athletics, intramural and recreational activities, mosaic
      and the residential experience, spiritual and religious life, student activities, and
      the University police department. Members of the Student Life staff spend time
      with students in advising, mentoring, and general counseling roles, both provid-
      ing information or guidance and addressing more serious personal or academic
      problems. More information can be found on our web pages at https://www.
      southwestern.edu/life-at-southwestern/.
            We take a coordinated approach to the co-curricular experience by encour-
      aging students to be mindful as they choose from among the broad variety of
      opportunities to engage. There’s a perfect balance, different for each student,
      between academics, team and organization membership, work, and down time. By
      engaging with intention and reflecting on the value of each component of their in-
      volvement, students can find their perfect balance. In all of our work, we share the
      common goal of making certain that Southwestern students have the opportunity
      for full development as persons.




                                                1
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 40 of 1
      II. Universit
            Southwestern University operates under a charter issued by the state of Texas.
      Final responsibility for governance of the institution is invested in the Board of
      Trustees. This Board discharges its responsibility through the President whom it
      chooses. The President is the chief executive officer of the University. The President
      is joined by other officers, vice presidents, deans, and directors who make up the
      administration. The faculty and students also play very important roles in the
      governance process.
            In the Spring of 2014, the University adopted a new Committee Structure
      (see diagram on opposite page). The following is the Preamble, which describes
      the new Committee Structure.
            The purpose of the committee system is to provide a structure for University
      planning. To that end, it is designed to promote the broadest possible exchange of
      ideas among administrators, faculty, staff, and students in a way that recognizes the
      inescapable interdependence of all stakeholders within the University. It provides
      for initiatives and referrals of policy issues and for the implementation of existing
      policy.
            The committees and offices within the committee system have a variety of
      functions and engage with sometimes distinct, sometimes overlapping areas of
      concern. For the most part, their function is to provide advice within a particu-
      lar area or to carry out established policy. In some cases, such as the University
      faculty’s responsibility to “concern itself with all matters connected with the educa-
      tional program of the University” as stipulated in the University bylaws, they have
      decision-making responsibility. In every case, they are tasked as working groups
      with promoting the success of the University and helping it fulfill its core mission.
            Those participating on University committees are responsible for establishing
      clear channels of communication among stakeholders and with other committees,
      recognizing that open and coordinated effort will support the welfare and success
      of the University in both the short and long term.
            The committee system presented in the diagram marks out 5 key zones: Cur-
      riculum, Faculty Affairs, Planning and Budget, Staff Affairs, and Student Affairs.
      These zones are not discrete. Concerns, discussions, questions, and initiatives
      related to planning and the conduct of University life will necessarily flow across
      those zones, involving committees and offices in several or even all of them.
                                                   — Approved by the Faculty on May 6, 2014


      III. Statement on Religious Diversity
             Southwestern University is a crossroads for a range of communities. We are a
      meeting place for and home to a wide array of cultures, generations, academic dis-
      ciplines, and perspectives. Consonant with the educational mission of The United
      Methodist Church, our United Methodist heritage, and Southwestern Univer-
      sity’s Core Purpose – fostering a liberal arts community whose values and actions
      encourage contributions toward the well being of humanity – we recognize that


                                                2
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 41 of 1




                              3
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        diversity in one catego Document 12 Filed 06/23/21 Page 42 of 1
       ing place for differing religious beliefs and practices as well as spiritualities, and we
       encourage, and are committed to providing institutional support to a diversity of
       such traditions, and we understand that an enlightened model of religious diversity
       also encourages the presence and perspective of humanists, agnostics, and atheists.
              We are committed to making it as easy as possible for students, faculty, and
       staff to participate in the celebrations and observances of their respective faith
       communities. We facilitate participation of Southwestern students in religious
       communities beyond the campus, and welcome our neighbors to religious prac-
       tices and celebrations on campus.
              Our goal is to be respectful and appreciative of our various religious and
       non-religious traditions. We seek to provide educational opportunities for each of
       us to learn about one another’s cultures and practices. Dialogue can sometimes be
       painful; the legacies of intolerance run through the histories of almost all religious
       and secular traditions. Respectful dialogue, nevertheless, is the first step in model-
       ing a peaceful world, in welcoming what is strange, in making new friends, and in
       deepening our lives. Indeed, no position should be imposed from one person on
       another. We welcome dialogues based on mutual consent in which the explana-
       tion of each person’s secular or religious position is offered.


       IV. Student Services
       Academic and Cultural Events
             Chapel: The Lois Perkins Chapel is open daily for prayer and meditation
       from 8 a.m. to midnight. Across the breezeway is the Multi-Faith Prayer Room
       adjacent to the chapel that is available for small group meetings and individual
       prayer. There are some items available for use, like prayer mats, meditation seats,
       and prayer books. If you have additional needs for your spiritual/religious practice,
       please contact the University Chaplain. Information about chapel services can
       be found on the Spiritual and Religious Life website and Southwestern calendar.
       Sunday worship services are held on special occasions in the life of the University
       including Welcome Week and Homecoming. Candlelight is held each year during
       the first week of December in celebration of the Advent and Christmas seasons. A
       Baccalaureate service is offered the evening prior to Commencement. Recognized
       University groups may reserve the Chapel and/or prayer room for meetings and
       special programs. For more information, contact the University Chaplain at
       512.863.1527.
             Fine Arts: The Sarofim School of Fine Arts offers a full season of visual and
       performing art events in collaboration with the faculty of Art and Art History, Mu-
       sic, and Theatre Departments. Performances, exhibits and lectures are born from
       the academic needs of each of the departments within the School of Fine Arts.
               The Art and Art History Department supports a teaching gallery that
               provides students the opportunity to view works of art on campus.
               Some of the most talented, dedicated and passionate practicing

                                                  4
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
            professionals in Document 12 Filed 06/23/21 Page 43 of 1
              program of gallery exhibitions and lectures by visiting artists and
              scholars. Senior art students also exhibit their work in the
              Gallery each year.
              The Music Department presents numerous performances by guest
              artists, faculty, and student ensembles. The Department offers a
              wide range of musical ensemble classes in which all students may
              enroll for academic credit. Students wishing to enroll and perform
              in any ensemble should contact the Professor of the Ensemble for
              details. Each ensemble typically performs one concert each semester.
              The large ensembles are: Southwestern University Orchestra,
              Southwestern University Wind Ensemble, Southwestern University Jazz
              Band, Southwestern University Chorale and Southwestern University
              Opera Theatre. Southwestern University Singers is appropriate for
              non-music major singers.
              The Theatre Department produces four main-stage plays each year. Audi-
              tions are open to all students. They are eligible to participate as cast or
              crew, and earn academic credit.

              All events at the Sarofim School of Fine Arts are free for students. Theatre
              productions and some music concerts require a ticket. Please call the Box
              Office at 512.863.1378 for more information or to reserve a ticket.

             Lecture Series: Through endowed funds and annual gifts, the University
       brings prominent speakers to campus each year to provide opportunities for stu-
       dents and the community to learn about and discuss issues of life and culture. The
       lectures are designed to interrelate academic activity with life on campus and to
       reflect Southwestern’s commitment to promoting lifelong learning and passion for
       intellectual and personal growth. The Brown Symposium brings scholars of nation-
       al and international distinction to campus to participate in symposia on different
       topics biennially. The biennial Roy and Margaret Shilling Lecture Series presents
       renowned speakers on topics relating to ethics, public service, and public policy.

       Academic Success and Registrar
             The Center for Academic Success and Registrar provides students with
       comprehensive, individual academic support. Students are encouraged to visit with
       a staff member in Academic Success for assistance with time management, study
       skills, concern about individual academic performance and motivation, and for
       information about academic policies and procedures.
             The Center for Academic Success also coordinates services for students with
       disabilities who need academic accommodations in specific courses, program
       modifications, or other academic assistance. Please call 512.863.1286 for more
       information or to make an appointment with an Academic Success staff member.


                                                 5
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
           The Office of the Document 12 Filed 06/23/21 Page 44 of 1
       transcript evaluations, room scheduling, degree completion and the University Catalog.
             Also located in the Center for Academic Success and Registrar is the Office
       of Advising and Retention. The Office of Advising and Retention coordinates the
       academic advising system and works collaboratively across campus to evaluate
       current and implement new retention programs/strategies, as well as initiates
       outreach to students to help you continue your academic path at SU.

       Alumni and Parent Relations
             The Alumni and Parent Relations staff coordinates University programs
       involving alumni and parents of current students. Contact this office for infor-
       mation on Sprog Parent Orientation, Family Day, Charter Day, Homecoming,
       the Southwestern Ring Program (for students with at least 75 credit hours),Grad
       Fair, SING!, the Southwestern University Alumni Association, young alumni
       engagement, Student Foundation and the Student Philanthropy Council. Student
       Foundation serves as the University’s student ambassador organization, and the
       Student Philanthropy Council educates students on the impact of giving back to
       Southwestern.
             The Southwestern University Alumni Association is a non-dues paying orga-
       nization with more than 16,000 members. The Association's vision is to provide a
       lifelong Southwestern Experience for alumni. Alumni status is granted to any person
       who is no longer enrolled at Southwestern University who has earned at least 24
       credit hours. All alumni receive invitations to Association events held around the
       country, the Southwestern magazine, e-newsletters, career and professional devel-
       opment support and much more.
             All students are granted access to Southwestern's digital network Pirate-
       Connect (pirateconnect.southwestern.edu) and the online Alumni Directory
       (southwestern.edu/alumni/directory) to enhance their professional networks.
       Additionally, sophomores, juniors, and seniors are invited to participate in the
       Alumni Network Mentoring Program, which connects them with alumni, based
       on professional interest, major, student organization involvement, and other areas of
       academic and co-curricular life.
             Student groups may request addresses of former students. Please allow one
       week for lists or mailing lists to be processed. The Office of Alumni and Parent
       Relations is located in the Wilhelmina Cullen Welcome Center. You may reach
       the Alumni and Parent Relations staff by phone at 512-863.1410 and by e-mail at
       alumni@southwestern.edu and parents@southwestern.edu.
             Student Philanthropy: Because Southwestern University is an independent
       university, it has always depended upon the loyal support of its students, alumni,
       parents and friends to maintain its tradition of excellence. As students, you may
       help with this effort by participating in Student Philanthropy Council events
       and activities on campus. This includes making an annual gift as an expression of
       appreciation for your Southwestern Experience. Popular giving opportunities for
       students are to the Pirate Bike Program and to each class scholarship initiative.


                                                 6
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        Bookstore    Document 12 Filed 06/23/21 Page 45 of 1
             The Southwestern University Bookstore is located on the third floor of the
      McCombs Campus Center. The telephone number is 512.863.1344, and the
      fax number is 512.863.6822. The e-mail address is bookstore@southwestern.
      edu and the bookstore’s web site can be viewed at https://www.bkstr.com/
      southwesternstore/home. Hours of operation are Monday through Friday 8 a.m.–4
      p.m. Extended hours are posted during special events including the beginning of
      each semester, Homecoming weekend, and Family Days.
             The Southwestern University Bookstore carries a complete line of textbooks
      in addition to reference materials and study aids, school and laboratory supplies,
      backpacks, art supplies, office and printer supplies, calendars and planners, com-
      puter software, snacks and candy, magazines, and general trade book selections.
      The Bookstore also carries a large selection of Southwestern University gifts and
      apparel including t-shirts, sweatshirts, caps, jackets, children’s clothing, coffee
      mugs and glassware, frames, stickers, postcards, umbrellas, and numerous other
      items displaying official University logos.
             The Southwestern University Bookstore provides many services including
      special orders for books and supplies, guest author signings, and book buyback.
      The Bookstore extends an invitation to you to visit the store, relax in our Book-
      store lounge, and get acquainted with the staff. Be sure to view the Bookstore
      window display for special Student Life promotions and events. Please check the
      web site for a complete listing of services, products, current features, and special
      promotions.
             Bookstore Refund Policy: Refunds are granted on textbooks during the
      first two weeks of the spring and fall semesters. After this period, textbooks can be
      returned within two business days. The student must have the original receipt, and
      the book must be in the same condition as purchased. Clothing, gifts and school
      supplies are returnable within 30 days with original receipt.
             Bookstore Buyback Policy: Textbooks must be brought into the Bookstore
      in order for a buyback price to be quoted. Although textbooks are bought back
      from students throughout the semester, the best time to sell back textbooks is
      during finals week since the Bookstore is preparing for the upcoming semester and
      can pay the best price if the title is needed again. Selling books back at the end of
      the semester helps your fellow students by increasing the number of used books
      available at the beginning of the next semester. Books that were rented from the
      bookstore as part of the Rent-a-Text program are not eligible for buyback. Rental
      books must be checked-in by the rental due date at the end of each semester.

      Business Office
            Besides receiving students’ tuition payments, this office provides check
      cashing services for the benefit of students, faculty, and staff. From 9 a.m.-4 p.m.
      (Monday through Friday), students may cash checks not to exceed $100 and
      receive petty cash reimbursements. This office is open from 8 a.m.-5 p.m. for all
      other business transactions.


                                                7
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        Center for Career Document 12 Filed 06/23/21 Page 46 of 1
            The Center for Career & Professional Development (CCPD) equips you to
       make the transition from “Pirate to Pro,” discover your life direction in relation
       to potential careers, develop skills employers are seeking, and help connect you to
       the Southwestern network. Students who engage Early and Often with the Center
       have a better grasp of the career search process and have the potential for more
       options as they move from col­lege to the post-graduate world of work or advanced
       degree programs. With our team's guidance, you can explore your interests and
       the world of work; gain marketable experience and test the fit of careers through
       internships, shadowing, etc.; and engage in effective and successful searches for in-
       ternships, jobs, and graduate/professional schools, especially leveraging our Career
       Community networks.
            CCPD supports you in creating a well-managed professional life, develop-
       ing 21st century career-readiness skills, shaping your professional identity, making
       meaning of your academic experiences, and contributing as a global citizen. Our
       resources and programs include:
            •     Individual appointments (in-person and virtual) and drop-in advising
            •     Career exploration programming and events (Curious Conversations,
                  Careers in.., Career Treks, Career Connections BBQ)
            •     Academic Internship advising and application processing
            •     Funded Internship Program to support unpaid or low paid internships
            •     Career fairs for full-time positions, internships, and campus/local jobs
            •     Employer and industry information sessions and other on-campus
                  recruiting events
            •     TypeFocus self-assessment of personality, interests, and values
            •     PirateConnect virtual networking platform
            •     HireSU online job board
            •     SOAR Summit for sophomores
            •     Graduate/professional school advising
            •     Nationally competitive fellowships and scholarships advising
            Come see us Early and Often! We are located on the first floor of the Prothro
       Center. Our Career Café is a great place to get a warm drink, study, and get career
       advice. You can also visit us online at https://www.southwestern.edu/careers. Fol-
       low #pirate2pro and #SUinterns on social media. Email pirate2pro@southwestern.
       edu or call 512.863.1346 for more information.


       Center for Integrative Learning
             The Center for Integrative Learning supports community-engaged learning,
       study abroad, and faculty-mentored research as high impact experiences designed
       to foster integrative learning across a variety of experiences.

       Office of Community-Engaged Learning (OCEL)
            The Office of Community-Engaged Learning (OCEL) strives to challenge
       students to reflect on their community service and volunteerism, and to critically

                                                 8
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        examine their role and Document 12 Filed 06/23/21 Page 47 of 1
       connects students with community organizations to develop partnerships that
       address key social problems while simultaneously promoting integrative and civic
       learning. Students are encouraged to volunteer with non-profits organizations, take
       community-engaged learning classes offered throughout the curriculum, or work
       with non-profits as Community-Engaged Learning Student Associates (CELSAs).
             The OCEL is located in the Prothro Center for Lifelong Learning, Rooms
       243 and 240. For more information about community-engaged learning
       opportunities, visit https://www.southwestern.edu/community-engaged-learning
       or call 512.863.1987.

       Faculty-Mentored Research
            Engaging in faculty-mentored research at Southwestern allows students
       to work alongside a faculty member to make original intellectual or creative
       contributions to their academic discipline. Participation in faculty-mentored
       research has been shown to help students develop critical thinking, problem-
       solving skills, and creativity in addition to better equipping students for graduate
       school or future career endeavors.
            At Southwestern, faculty-mentored research takes on several different forms:
                  King Creativity Fund - Annually supports “innovative and visionary
                  projects” of enrolled students, supporting multiple projects every
                  academic year with grants ranging from a few hundred to a few
                  thousand dollars.
                  SCOPE - In this student-faculty collaborative summer research
                  experience for Southwestern students, SCOPE Scholars spend eight
                  weeks conducting full-time research alongside Southwestern faculty
                  mentors.
                  Faculty Student Projects - Opportunities for students to work alongside
                  faculty in a variety of different disciplines to further scholarship in their
                  field. These projects have ranged from the fine arts to modern foreign
                  languages to the humanities and more.
                  Research & Creative Works - The Research and Creative Works
                  Symposium is a celebration of the work of students. Showcasing
                  academic accomplishments, the Symposium includes poster
                  presentations, art exhibits and performances, panel discussions,
                  and oral presentations.

       For more information, visit https://www.southwestern.edu/undergraduate-
       research/ or call 512.863.1283.

       Office of Study Abroad and International Student Services (SAISS)
             The Office of Study Abroad and International Student Services (SAISS)
       fulfills the dual role of advising students for Study Abroad and Study Away
       programs and providing international student services and advising. SAISS
       provides information on a variety of study abroad programs around the world,


                                                  9
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        including SU s Londo Document 12 Filed 06/23/21 Page 48 of 1
       programs, as well as the Washington Semester and New York Arts Programs.
       Additionally, students may choose from a variety of approved study abroad
       programs in Europe, Africa, Asia, Oceania and the Americas. One fourth of SU
       students study abroad at least once, and SAISS provides assistance with program
       selection, pre-departure preparation, receiving academic credit, and funding.
       Attend a group advising session and visit the website to learn more.
             SAISS provides services to international students, including international
       student orientation, immigration advising and issuance of documents, as well
       as academic and cultural support. Each semester, SAISS offers cultural events
       for international students in the area. At the end of their SU career, SAISS
       provides international students with advising on postgraduate options such as
       graduate school or work authorization. SAISS works closely with SU students
       (both domestic and international), helping to weave the intercultural experience
       into each student's liberal arts education and serves as a liaison to other campus
       offices to ensure that the study abroad, study away or international experience in
       Georgetown is as enriching as possible.
             The Office of Study Abroad and International Student Services is located
       in Rooms 231 and 232 of the Prothro Center for Lifelong Learning. For more
       information, call 512.863.1857, email studyabroad@southwestern.edu or visit the
       SAISS website - https://www.southwestern.edu/study-abroad/.


       Counseling and Health Center
       Counseling
            The Counseling Center provides confidential, short-term individual, group,
       and relationship counseling concerning personal issues. Students seek counsel­
       ing for a wide variety of issues, which include adjustment to college, motivation,
       depression, anxiety, relationships with peers or family, sexuality, alcohol or drug
       use, body image, suicidal thoughts, self-esteem, mood swings, disordered eating,
       trauma, and stress. Referral to off-campus professionals is available for complex
       medication concerns and for long-term counseling. For more information call
       512.863.1252 or come by the Counseling Center on the second floor of the
       Prothro Center for Lifelong Learning.

       Health Center
             The Health Center provides students with confidential, quality health care
       services and education. We encourage students to take an active role in their well-
       being and health care decisions.
             The Health Center is located on the second floor of the Prothro Center,
       and is open Monday to Friday, 8:00 am to 5:00 pm during the fall and spring
       semesters. Appointments are strongly recommended, and same day appointments
       are available on a first-come, first-served basis.
             Our team of health care professionals includes physicians, advanced practice


                                                10
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        clinicians and a registe Document 12 Filed 06/23/21 Page 49 of 1
        of common illnesses and chronic conditions, medication management, wellness
        exams, physicals, laboratory testing, and prescriptions. When appropriate, we will
        make referrals to off-campus resources and specialists. The Health Center does
        not provide emergency care. Students should always call 911 for life-threatening
        emergencies. A list of local after-hours resources can be found at
        https://www.southwestern.edu/health-center/.
              All students are required to have an active health insurance policy at all times,
        and students should always bring a copy of their most current health insurance
        card to all appointments. The Health Center will see all students regardless of what
        health insurance coverage they have.
              All students will be automatically enrolled in a student health insurance plan
        unless you opt out. You may waive the auto-enrollment by entering your current
        health insurance information before the deadline at https://www.eiiastudent.org/
        southwestern/.
              Medical Excuse Policy: The Health Center does not provide written
        excuses for student absences. It is the student’s responsibility to notify professors
        whenever they have an illness or injury that may result in missed classes. The
        Health Center expects that students are honest with their professors as part of the
        Honor Code. This policy is consistent with the recommendations of the American
        College Health Association and resembles policies at most other colleges and
        universities. Exceptions will only be made when the student is expected to be
        absent for an extended period of time.
              Health Information Requirements: As part of the admission process, the
        Health Center requires immunization records, including meningitis vaccine for
        students 21 years and under, a TB screening test, and a completed health history.
        These may be uploaded on the patient portal which can be found at
        https://www.southwestern.edu/health-center/.
              No Show Policy: The Counseling and Health Center charges a “no show”
        fee for all appointments that are not attended or cancelled within 24 hours prior
        to the scheduled appointment. A fee of $15 will be automatically charged to the
        student’s account.

        Cross Cultural Center
              The Cross-Cultural Center is an open, brave and safe space for students to
        explore issues of diversity and social justice, as well as to connect with student
        leaders and initiatives. The Center serves as a gathering place for students and pro­
        vides diversity resources for the campus community. The Cross Cultural Center is
        located on the second floor of the Prothro Center for Lifelong Learning.

        Dean of Students
              The mission of the Dean of Students is to support students as they manage
        academic, personal, social, and emotional issues and concerns, represent their
        legitimate needs to others, and represent the University's interests to them. The


                                                  11
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        Dean of Students has Document 12 Filed 06/23/21 Page 50 of 1
       Student Judicial Processes. Students are encouraged to meet with the Dean in
       person to discuss any concern, but may submit a complaint online at
       https://www.southwestern.edu/life-at-southwestern/dean-of-students/complaint-
       form/.

       Diversity Education
             The Office of Diversity Education seeks to make SU a welcoming and af-
       firming place for the entire community. In order to promote diversity, equity,
       inclusion and social justice, the Office of Diversity Education facilitates trainings,
       workshops, seminars and organizes special events. The office also supports student
       organizations, specifically the Coalition for Diversity and Social Justice (CDSJ)and
       the ten cultural/identity-­based groups in the coalition: Asian Student Association,
       Empowering Blacks and Others to Never Yield (E.B.O.N.Y.), Kappa Delta Chi,
       Hispanic and Latinx Student Organization (HALO), Muslims and Allies, SU Na-
       tive, Pi­rates for Pride, Reproductive Justice Alliance, Students for Environmental
       Activism and Knowledge (SEAK) and the Food Justice Association. The Office of
       Diversity Education is located in the Howry Center. For more informa­tion, please
       contact us at 512.863.1342 or go to https://www.southwestern.edu/diversity-
       education/.

       Food Service
             SU Dining Services include resident dining in the Mabee Commons, The
       Cove Snack Bar, and catering for special functions.
             Students living in Brown-Cody, Herman Brown, Clark, Mabee,
       Moody-Shearn, and Ruter residence halls and the Charline Hamblin McCombs
       Residential Center are required to purchase a meal plan. SU Dining provides a
       variety of options for students who live in the Lord Center, fraternity houses, and
       off-campus, although these students are not required to purchase meal plans.
             There are seven different meal plan options with Pirate Bucs. Pirate Bucs may
       be used at the Mabee Commons or at The Cove Snack Bar.
                Meal Plan                              Pirate Bucs         Dining Dollars

            Unlimited Meals/week                       $75                 $50
            15 Meals/week                              $75                 $125
            12 Meals/week                              $75                 $125
            165 Block Meals/semester                   $75                 $175
            9 Meals/week                               $75                 $150
            140 Block Meals/semester                   $75                 $150
            5 Meals/week (commuter plan only)          $100                $0




                                                12
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        Explanations of the v Document 12 Filed 06/23/21 Page 51 of 1
             Traditional Meal plans: These plans include 15, 12, 9, or 5 meals per week.
       Unused meals do not transfer from week to week. Meals can only be used for the
       student to which the plan belongs.
             Block Plans: Unused meals do not transfer from Fall to Spring Semester. At
       the end of each semester, any unused meals are non refundable and will not be
       transferred over to the next semester or the new academic year. Students must
       use meals by the end of each semester. Meals can only be used for the student to
       which the plan belongs.
             Pirate Bucs: Pirate Bucs can be used anywhere on or off campus. These will
       carry over from semester to semester.
             Dining Dollars: Dining Dollars can only be used in the Commons or The
       Cove. These will carry over from Fall to Spring semester but must be used by the
       end of the Spring semester. Any unused Dining Dollars will be forfeited at the end
       of the Spring Semester.
       Meal Plan Cancellations and Changes
             Students living in the DLC, LC, fraternity houses, and off-campus - meal
       plans may be canceled until 5:00p.m. the Friday before classes start each semester
       by sending an email to reslife@southwestern.edu. Cancellations cannot be made
       on WebAdvisor.
             All students - meal plan changes (except cancellations) can be made on
       WebAdvisor and must be completed before 5:00p.m. the Friday after classes start
       each semester.
       SU Dining Service Policies
             Trayless Dining Policy: Effective Fall 2009, the Mabee Commons will be
       trayless unless a patron specifically requests a tray.
             Seconds Policy: Seconds are offered on all items in the Mabee Commons,
       with the exclusion of special items on Premium Night. Students are encouraged to
       take one serving and return for more.
             Carryouts: Although students normally plan to eat their meals in the Com-
       mons with other students, carry outs are available when class, work, or meet-
       ing schedules present conflicts. Any student on a meal plan can take a carryout
       instead of dining in to eat. Carryouts also are available when students are sick and
       confined to their residence hall rooms. Carryouts are available by using a reusable
       plastic container and reusable utensils available from Sodexo. The reusable con-
       tainer should be brought to the Commons each time a carryout meal is desired.
       Diners are not allowed to eat in the Commons and use the carryout container dur-
       ing the same meal period. A reusable container for a first time purchase is $5 at the
       dining hall. That student will be responsible for that container and utensils that
       will be provided. If the container is lost, damage or stolen, a student must pay an
       additional $5 for a new container. If a student does not want a reusable container,
       they can receive a to go container for an additional .25 cents per meal visit to the
       dining hall.




                                                13
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
           Dress: Students a Document 12 Filed 06/23/21 Page 52 of 1
       prohibit persons who are barefoot or shirtless in food preparation and serving
       areas. The Sunday Brunch meal is traditionally more formal, and students are
       requested to dress appropriately.
             Special Diet: Special diets can be accommodated by bringing a doctor’s
       recommended diet and the doctor’s slip confirming the diet to the Food Services
       Office in the McCombs Campus Center.
             Resident Dining Special Events: SU Dining offers trendsetters and
       pacechangers as well as other major special events on a monthly basis. These in-
       clude Premium Night, Taste of Texas, Thanksgiving, and Christmas/Holiday Theme
       Meals, etc.
             Other Special Events: Student groups who would like to use the ballrooms
       on the second level of the McCombs Campus Center must make a reservation at
       least one week in advance with the Office of Student Activities. Arrangement for
       refreshments and snacks may be made with SU Dining's Catering Office.
             Pirate Cards: Pirate Cards are nontransferable SU ID cards. Students must
       present their Pirate Cards for all meals. Lost Pirate Cards may be replaced for $20
       at the Library Info Desk, which is located on the first floor of the Smith Library
       Center. Info Desk hours of operation are Monday - Thursday from 8 a.m. to 12
       midnight, Friday from 8 a.m. to 6 p.m., Saturday from 1 p.m. to 6 p.m., and
       Sunday from 1p.m. to 12 midnight.


       MABEE COMMONS DINING HOURS (Resident Dining)
            Monday – Thursday
            Breakfast........................................................................ 7:30 a.m. – 9:30 a.m.
            Continental Breakfast................................................... 9:30 a.m. – 11:00 a.m.
            Lunch...........................................................................11:00 a.m. – 2:30 p.m.
            Afternoon Snack Bar...................................................... 2:30 p.m. – 5:00 p.m
            Dinner.............................................5:00 p.m. – 8:00 p.m. (7:30 p.m. Friday)
            Saturday and Sunday
            Brunch ........................................................................10:30 a.m. – 2:00 p.m.
            Dinner.......................................................................... 5:00 p.m. – 7:30 p.m.


       THE COVE HOURS
            Monday – Friday............................................................ 9:00 a.m. – 2:00 a.m.
            Saturday/Sunday............................................................7:00 p.m. – 2:00 a.m.

            Communication: Students may communicate with the management on the
       web, by e-mail, by writing comment cards or simply stopping by for a chat with
       one of the managers. Comment cards are located in the tray return area in the
       Mabee Commons. Once these are completed, they should be left in the com-
       ment box. A formal network of communication exists between students and the


                                                          14
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        management team via Document 12 Filed 06/23/21 Page 53 of 1
       Committee meets twice a month to discuss needs, suggestions, and new ideas and
       is open to any students interested in participating. All communication is respond-
       ed to within 48 hours and posted on the comment board.

       Information Technology (IT)
             Information Technology: The IT department provides and supports all
       aspects of campus computing, audiovisual and telecommunications services. The
       staff work in collaboration with the Southwestern community to facilitate the use
       of current and emerging information technology resources that promote excellence
       in teaching, learning, research and the administrative operations of the institution.
       For IT-related assistance there are a variety of options for students:
       - Visit the InfoDesk in the library
       - Call 512-819-7333 (or just extension 7333 from a campus phone)
       - Technology support request tickets can be emailed to: infodesk@southwestern.edu
       or may be submitted online at: http://infodesk.southwestern.edu/
       - Visit the IT staff offices in the Prothro Center (PRC) on the 2nd and 3rd floors
             Audiovisual Services: Audiovisual equipment for events or scholarship is
       available for checkout or delivery depending on the equipment and venue. Unless
       AV equipment set up has been requested in conjunction with a 25Live facility
       request, then separate AV reservations are necessary via the following website:
       https://www.southwestern.edu/library-and-it/infodesk/audio-visual-equipment-
       and-technology/.

       Intercollegiate Athletics
             Southwestern University competes nationally as an intercollegiate program
       without athletic scholarships in the National Collegiate Athletic Association
       (NCAA) Division III. Conference affiliation is with the Southern Collegiate
       Athletic Conference (SCAC), which includes Austin College, Centenary College,
       Colorado College, Trinity University, University of Dallas, Texas Lutheran Uni-
       versity, Schreiner University and University of St. Thomas. The football team is
       an affiliate member of the American Southwest Conference (ASC) which includes
       Belhaven University, Concordia University, East Texas Baptist University, Hardin-
       Simmons University, Howard Payne University, LeTourneau University, Louisiana
       College, University of Mary Hardin-Baylor, McMurry University, University of the
       Ozarks, Sul Ross State University, University of Texas at Dallas, and University of
       Texas at Tyler.
             The Southwestern University Pirates compete in 20 sports, including men's
       baseball, men's and women's basketball, men's and women's cross country, men's
       football, men's and women's golf, men's and women's lacrosse, men's and wom-
       en's soccer, women's softball, men's and women's swimming and diving, men's
       and women's tennis, men's and women's track and field, and women's volleyball.
             Both the Athletics Department staff and participating student-athletes place
       the highest priority on academic success and the overall quality of


                                                15
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        the educational experi Document 12 Filed 06/23/21 Page 54 of 1
       primary goal is for our athletics programs to reflect Southwestern's commitment
       to the principles of sportsmanship and amateur athletics, ethical conduct, honesty,
       fairness, and respect for others, emphasizing the health and welfare of student-
       athletes. The Athletic Department at Southwestern works with other campus
       constituencies to implement programs and deliver services that provide fair and
       equitable treatment of men and women, maintaining focus on a values-centered
       education of the whole person.
             Athletic Contest Behavior: The SCAC, the ASC, and NCAA promote good
       sportsmanship by student-athletes, coaches, and spectators. Southwestern requests
       cooperation by supporting the participants and officials in a positive manner. Pro-
       fanity, racial or sexist comments, or other intimidating actions directed at officials,
       student-athletes, coaches, or team representatives will not be tolerated and are
       grounds for removal from the site of competition. The consumption or possession
       of alcoholic beverages is prohibited at the competition site.

       Intramural and Recreational Activities (SIRA)
              Southwestern Intramural and Recreational Activities (SIRA) provides the
       University community with opportunities for physical, social, and educational de-
       velopment through participation in intramural sports, fitness/wellness, sport clubs,
       and outdoor recreation programs.
              Intramural sports provide an opportunity for participation in organized
       team and individual sports at various skill levels. A schedule of team sports,
       individual sports and special events allows students, faculty and staff to compete
       against others of similar skill in men's, women's, and co-rec divisions of play.
              Fitness classes are also offered by SIRA. Please check the SIRA website
       (https://www.southwestern.edu/life-at-southwestern/intramural-recreational-activities-
       sira/) or call 512.863.1665 for more information about these programs including
       Cardio Sculpt, Yoga, and Zumba.
              Sport clubs are student organizations that are focused on a specific sport or
       physical activity. Current clubs include: SU Cheerleaders, SU Climbing Club, SU
       Fencing Club and SU Pom Squad. A club may be instructional, recreational, and/
       or competitively oriented depending upon the interest of the club members. As
       with all student organizations, a sport club member placed on scholastic or disci-
       plinary probation is not eligible for election to office within the club and may not
       represent the club at off-campus events/contests.
              Outdoor recreation offers students a variety of camping and sports equipment
       that can be checked out for weekend use at no cost to SU community members.
              Lastly, approximately 40 students are employed annually in several important
       positions within SIRA including: Intramural Supervisor, Intramural Sports Of-
       ficial, Office Assistant, Publicity Assistant, Sport Club Assistant, and Equipment
       Manager. For more information, visit the SIRA website, call 512.863.1606 or stop
       by the SIRA Office in the Robertson Center, Room 214.



                                                 16
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        Library      Document 12 Filed 06/23/21 Page 55 of 1
            The Smith Library Center (SLC) provides a wide range of resources and
      services in a welcoming environment to support students' academic success at
      Southwestern University. SLC is open for student use 24 hours a day beginning
      at 1pm each Sunday through Friday at 6pm, and open on Saturdays from 1pm to
      6pm. For your security, a current SU I.D. (Pirate Card) is required to enter the li-
      brary between 8pm and 8am, and access is limited exclusively to currently enrolled
      SU students during those hours.
            InfoDesk: The physical InfoDesk, located on the first floor of SLC, is a one
      stop service point supported by the Library and Information Technology. Services
      include library and technology assistance; loaning library materials, audiovisual
      equipment, and laptop computers; specialty printing; and Pirate Card services. For
      details and InfoDesk hours, see https://www.southwestern.edu/library-and-it/.
            Research and Instruction Services: The Research and Instruction (RAIS)
      team helps students access information, discover appropriate resources, and
      most effectively utilize technology in academic work. For in-depth, personalized
      assistance from a librarian, Request a Research Appointment at https://goo.gl/
      LmvaLM or contact RAIS through the InfoDesk.
            Library Resources: The library provides print and electronic books, journals,
      newspapers, and media selected to reflect both the needs of the curriculum and the
      general reading and viewing interests of the Southwestern community. To request
      materials not owned by the library, Interlibrary loan and document delivery ser-
      vices are available via Get It!
            Special Collections: Special Collections at Southwestern is the home of
      significant and historical materials. Special Collections includes nearly 20,000 rare
      books and 1,300 linear feet of archival collections. Materials in Special Collections
      can be used by anyone during open hours, but items must remain in the reading
      room while in use. For more information, including hours, please visit the Special
      Collections website at https://www.southwestern.edu/library-and-it/special-
      collections/.
            SU Makerspace Studios: An Audio Studio, Video Studio, and a 3D Print
      Lab are open to all SU students and available by appointment. Learn more
      about our studios at https://www.southwestern.edu/library-and-it/infodesk/su-
      makerspace-studios/.
            To help preserve the library collection and maintain a pleasant environment
      for study and research, food and drinks brought into the library must be in cov-
      ered containers and should be disposed of in trash receptacles located throughout
      the library. Students are expected to respectfully abide by University Policies in
      their use of the library facility and its resources.




                                               17
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        Mail Service Document 12 Filed 06/23/21 Page 56 of 1
            During regular academic semesters, the mail is retrieved from the George-
      town Post Office Monday through Friday except for University holidays. The
      Southwestern University Post Office is located in the McCombs Campus Center
      and is open between the hours of 8:00 a.m.-4:00 p.m. Monday through Friday.
      Students may send and receive letters, purchase stamps and envelopes, send and re-
      ceive packages, and obtain many other services that a Post Office offers. All correspon-
      dence to students should include name and SU Box# to ensure accurate delivery.
            Incoming mail should be addressed as follows:
                 Student Name
                 SU Box _ _ _ _
                 1001 E. University Avenue
                 Georgetown, TX 78626
            Students should check and empty their campus mailboxes on a regular basis.
      Unclaimed mail and packages may be returned to the sender at the discretion of
      the post office staff.

      Marketing and Communications
           The Office of Marketing and Communications (MarCom) is an integrated
      team that provides support in four areas: strategy (marketing consultation and
      development), public relations (social media and media relations), creative (graphic
      design and digital media), and editorial (copy and content writing).
           Students and student groups with news, notables, and/or stories are encour-
      aged to contact MarCom so that we can share your success. If you are sponsoring
      major events, please keep MarCom informed well in advance of the event so that
      we can help you provide adequate publicity. Contact MarCom at sucommunica-
      tions@southwestern.edu or 512.863.1212.
           Our web developers and writers build, manage, and create content for the
      University’s website. We also allocate space to student organizations, train groups
      and individuals on the use of the content management system, and advise students
      in building strategies to raise their digital profile while working to maintain the
      University’s standards in design and usability. For more information, please contact
      Dinah Ritchie at ritchied@southwestern.edu or 512.863.1771.
           Our social-media team maintains and develops content for the main South-
      western Facebook page and Twitter account and oversees the University’s presence
      on additional social-media platforms, such as Instagram, YouTube, and LinkedIn.
      Students, faculty, and organizations are encouraged to partner with MarCom to
      help guide their social-media strategy as well as promote events, news, and ac-
      complishments. For more information, please contact Dinah Richie at ritchied@
      southwestern.edu or 512.863.1771.

      Mosaic and the Residential Experience
           Mosaic is Southwestern University’s co-curricular approach that encourages
      students to engage mindfully in experiences outside of the classroom, reflect on


                                                18
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        those experiences, and Document 12 Filed 06/23/21 Page 57 of 1
       others. The Mosaic approach supports learning wherever it takes place by celebrat-
       ing the individual student’s unique developmental journey, and fostering a culture
       of self-exploration, experimentation, and meaning-making.
             Seeking to inspire and empower the Southwestern student to develop as a
       whole person, Mosaic collaborates with departments across campus to provide
       innovative programs and opportunities to help students make meaning of their
       academic experience, develop 21st-century skills, shape their identity, construct
       a well-managed life, and contribute as a global citizens. For more information,
       please contact us at mosaic@southwestern.edu or go to https://www.southwestern.
       edu/mosaic.

       Recreational/Athletic Facilities and the Robertson Center
             Athletic/recreational facilities on this campus include: Rockwell Baseball
       Field, Taylor-Sanders Softball Field, two all-purpose fields, nine tennis courts, two
       varsity soccer/lacrosse fields, a sand volleyball court and the Corbin J. Robertson
       Center. Facilities are available at posted hours and a Pirate Card will be required
       for admission. For information on the Robertson Center and other recreational
       facilities, call 512.863.1387 or 512.863.1381.
             The Corbin J. Robertson Center is used for intercollegiate activities, classes,
       recreational, intramural, and club sports, research and data collection, wellness/fit-
       ness programming, and special University events.
                                       Robertson Center Facility Schedule
                                                      Building Hours*
          Monday - Thursday..........................................................8:00 a.m.–9:30 p.m.
          Friday...............................................................................8:00 a.m.–6:00 p.m.
          Saturday.......................................................................... 1:00 p.m.–6:00 p.m.
          Sunday............................................................................ 1:00 p.m.–9:30 p.m.

                                                  Weight Room Hours*
          Monday -Thursday...................................... 12:00–1:30 p.m., 3:30–9:30 p.m.
          Friday.......................................................... 12:00–1:30 p.m., 3:00–6:00 p.m.
          Saturday.................................................................................. 1:00–6:00 p.m.
          Sunday.................................................................................... 1:00–9:30 p.m.

                                                 Pool Hours*
          Monday - Friday............................................................11:00 a.m.–1:00 p.m.
          Monday, Wednesday, Thursday....................................... 7:00 p.m.–8:30 p.m.
       *Note: Hours are subject to change for athletic contests, holidays, and student worker availability.

             The Robertson Center includes a performance gymnasium, practice/play/
       leisure gym spaces, a human performance lab, a weight room, an aerobic room,


                                                            19
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        an indoor track, a swi Document 12 Filed 06/23/21 Page 58 of 1
       and offices for Athletics, Kinesiology & Exercise Sports Studies Departments, and
       SIRA (Southwestern Intramural & Recreational Activities).

       Residence Life and Housing
             Living in a residence hall is an integral part of the liberal arts experience. The
       residential university provides residence halls on campus, not just as a place to live
       and sleep, but as a means of supporting and supplementing the intellectual experi-
       ence found in the classroom. Residence hall life involves day-to-day interaction
       with people of varying backgrounds and values, the opportunity to continue the
       discussions and debates of the day's classes, a firsthand experience in community
       development, and the opportunity for developing strong and lasting friendships.
       Life in the residence halls offers a variety of educational, recreational, social, and
       cultural experiences to the residents. As is true in any community of people, some
       commonly accepted standards or guidelines are necessary to facilitate the provision
       of an academically supportive environment and to guarantee mutual respect and
       dignity among the members.
             For more information, refer to The Residential Experience section of this
       Handbook (see Section VII), stop by the Residence Life offices which are located
       on the 3rd floor of the McCombs Campus Center, or call 512.863.1624.


       Scholarships and Financial Aid
             Information and applications for all financial aid are available in the Financial
       Aid Office on the second floor of the Roy and Lillie Cullen Building. Several types
       of aid, such as scholarships, grants, loans, and part-time employment, are available
       to eligible Southwestern students. A Free Application for Federal Student Aid
       (FAFSA) must be submitted each year. Eligibility for most grants, loans, and work
       programs is determined from these forms. Loans may be obtained through various
       sources, including the Stafford Loan, College Access Loan, and Parent PLUS Loan
       programs. Student employment placements include departmental offices, science
       and computer labs, dining facilities, residence halls, and library.
             Federal regulations require that a student be making satisfactory academic
       progress before receiving financial assistance. Such progress is defined in the Catalog.
       If you have questions, stop by the Financial Aid Office or call 512.863.1259.


       Spiritual and Religious Life
             Spiritual and Religious Life offers opportunities for members of our campus
       community to slow down, breathe and take care of their body, mind and spirit. We
       believe that the spiritual dimension of life is integral to a liberal arts education. It is
       our hope that together we would explore spiritual identity, seek true meaning and
       understanding, and ask big questions through intentional conversation, unlikely re-



                                                    20
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        lationships, and shared Document 12 Filed 06/23/21 Page 59 of 1
       and affirm their identity in relationship to the larger spiritual community and the
       world as a whole. There are a number of ways to engage with our office including
       weekly gatherings, occasional lectures and student religious organizations. The Uni-
       versity Chaplain is available to support you in your spiritual journey regardless of the
       tradition you identify with or are interested in exploring. The Chaplain also leads a
       pre-ministry connections group for students exploring a career in full-time ministry.
       For more information, stop by the office which is located in the Howry Center,
       email the University Chaplain, or call 512.863.1527.

       Student Activities
             The mission of the Office of Student Activities is to act as an advisor, ally,
       educator and mentor to the students of Southwestern University by facilitating
       learning experiences through leadership opportunities, student organizations,
       social activities and services that promote personal growth and the empowerment
       of students for success in our diverse community and beyond. The Office works
       closely with all student organizations, student leaders, and various university
       committees. Student Activities has responsibility for the development and
       coordination of campus wide programming, leadership development, advising
       various student organizations (including the University Programming Council,
       The Megaphone newspaper, Men's Interfraternity Council (IFC), and the fraternity
       recruitment process) and new student and transfer welcome week. For more
       information, stop by the office, which is located in suite 340 of the McCombs
       Campus Center, or call 512.863.1345.

       Student Life
             The Division is overseen by the vice president for student life and includes
       the following: athletics, center for career and professional development, counseling
       & health services, dean of students, diversity education, residence life & hous-
       ing, intramural & recreational activities, mosaic, spiritual & religious life, student
       activities, and police. The office is located on the 3rd floor of the McCombs
       Campus Center. Call 512.863.1624 or visit https://www.southwestern.edu/life-at-
       southwestern/.

       University Police
             The mission of the Southwestern University Police Department (SUPD) is to
       serve our diverse and inclusive community by promoting a safe and secure living
       and learning environment that fosters thinking, creativity, and connections. SUPD
       accomplishes this mission by engaging with students, faculty, and staff under a
       community policing philosophy; by sponsoring a variety of proactive safety and
       awareness programs and events; and by protecting life and property through equal
       and unbiased enforcement of University policy, local, state, and federal laws. Each
       SUPD Officer holds a Master Peace Officer License. SUPD Officers are always
       available to offer assistance when needed and patrol campus 24 hours a day, 365


                                                 21
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        days a year. For compr Document 12 Filed 06/23/21 Page 60 of 1
       XVI. Safety and Security Information. For police assistance and/or to learn more
       about SUPD, call 512.863.1944 or stop by the Old Fieldhouse on Maple Street.


       V. Student Organizations
       Current Student Organizations
             With more than 90 registered organizations, Student Activities at South-
       western University offers involvement opportunities outside of the classroom. A
       listing of all the currently active organizations is available online: https://www.
       southwestern.edu/life-at-southwestern/student-activities/organizations/.
             The organizations provide opportunities to participate in student legislative
       work, social activism, literary publications, Greek Life and so much more. If you
       cannot find an organization that suits your interest, then create your own with the
       help of the Office of Student Activities. Organizations are classified in seven main
       categories, including departmental, scholastic/honorary, Greek/social, religious,
       special interest, sport clubs, and student media.
             If you have any questions about student organizations, please call the Office
       of Student Activities at 512.863.1345.

       Student Media
             Southwestern’s student-run newspaper, The Megaphone, presents announce-
       ments of upcoming events, reports the news of the University, furnishes students
       and faculty/staff with a democratic medium of expression on University problems,
       and provide students with an opportunity to express their writing talents. New
       students are invited to work on the Megaphone staff; those desiring to do so should
       contact the editor early in the fall semester.
             The Spyglass offers students an opportunity to publish their creative endeavors
       and encourages creativity amongst Southwestern students. The Spyglass is the old-
       est college literary magazine in this part of the country.
             SU Radio operates an internet radio station that features a wide variety of
       programming that promotes communication on campus, provides career-related
       broadcasting experience, and highlights student and faculty achievements.

       Student Government Association (SGA)
            SGA provides a forum for student concerns and opinions, and seeks to
       increase communication between the student body and the rest of the University
       community. SGA is part of the University's Committee Structure and student
       membership on all other University governance committees is filled by SGA ap-
       pointment.

       Rules for Student Organizations
             Membership: All student organizations are subject to administrative approv-
       al. To participate in the activities of an organization, students must be registered


                                                22
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        for at least 12 credits i Document 12 Filed 06/23/21 Page 61 of 1
        time students (such as seniors needing less than a full load to graduate or students
        approved for working toward a degree on a part-time basis).
              Pledging: In order to pledge a social fraternity or sorority, a student must be
        in good academic standing, defined as having a minimum 2.0 cumulative grade
        point average.
              Probation Restrictions: A student placed on academic or disciplinary
        probation is not eligible for election to office in a student organization and cannot
        represent the organization in any way off campus. Similarly, a student with a pend-
        ing disciplinary case may not represent the University on or off campus.
              New Organizations: Students interested in forming a new student organi-
        zation on the Southwestern campus should first arrange an appointment with
        the Office of Student Activities. The Office of Student Activities is the primary
        overseer of all student organizations and monitors all records and files pertaining
        to student organizations.
              The Office of Student Activities will consult with the interested students on
        the proper formation of a proposal for presentation to the Student Government
        Association (SGA), the initial step in gaining formal University recognition. The
        proposal must include the following: (1) statement of purpose and mode of opera-
        tion; (2) constitution and by-laws; (3) tentative membership roster; and (4) name
        of the faculty or staff advisor. The SGA will carefully scrutinize the proposal and
        recommend revisions or grant tentative approval.
              Following receipt of tentative approval, the organization must seek formal
        approval by the Campus Life Advisory Committee, subject to acceptance by the
        General Faculty. Formal approval is typically achieved through presentation, delib-
        erations, and vote by the Campus Life Advisory Committee, with a report given
        to the General Faculty. Final appeal on the existence of a student organization is
        to the Campus Life Advisory Committee, subject to acceptance by the General
        Faculty. The President may veto any General Faculty action.
              Faculty and Staff Advisors: Every student organization has a faculty or staff
        advisor. Unless the advisor is specifically named in the organization’s constitution,
        each organization should elect its faculty/staff advisor during the spring semester
        to serve for the next school year. Advisors are encouraged to serve a term of at least
        one academic year. The faculty or staff member must be interested in the organiza-
        tion and willing to meet with and advise the group. Duties of the advisor are to
        assist students in making decisions concerning all social functions of the group, to
        represent the organization to the faculty and administration, and to be acquainted
        with and to help the organization maintain the rules of the University.
              The duties of the organization toward the advisor are to invite the advisor to
        attend meetings and social functions of the organization, and to consult with the
        advisor concerning proposed functions.
              Those organizations which are entitled to have alumni representatives shall
        elect those representatives during the spring semester to serve for the next school
        year. In every case, the name of the chosen person must be submitted for approval


                                                 23
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        to the Director of Stu Document 12 Filed 06/23/21 Page 62 of 1
             Rules and Regulations: Members of student organizations, both individually
       and collectively, must abide by all Southwestern University rules, regulations, and
       policies, and may not act in ways that undermine or work counter to University
       operations. These rules include limitations on organization solicitation, which
       is prohibited except under the specific guidelines detailed in University Polices -
       Soliciting and Selling (see page 56). Failure to comply may result in action against
       the organization through the University disciplinary process. Possible actions may
       include reprimands, loss of privileges, required community service, or suspension/
       revocation of the organization’s recognition.
             Temporary Directive On Organization Activities: If the Dean of Students
       (or designee), at their discretion, believes there could be likely or potential safety
       and well-being concerns arising out of planned student organization activity, the
       Dean of Students or designee may issue a temporary directive on organization
       activities. These directives are issued on a temporary basis and may ban or modify
       planned activities.
             Student Organization Anti-Hazing Policy: The Office of Student Activities
       oversees the annual review process for the Southwestern University Student Hazing
       Prohibition Notice for all registered student organizations. Under this policy all
       university organizations and their individual members will be subject to the same
       disciplinary actions as sanctioned by the university should any portion of the
       policy be violated. It should be noted that signing the policy is mandatory for all
       active members in order to participate in any organization’s activities. For students
       involved in more than one university organization, a separate hazing policy must
       be signed for each organization in which they participate. Once the information
       has been presented to members and signatures have been collected, signed copies
       of the hazing policy will be kept on file in The Office of Student Activities for
       reference or review.
             For additional information regarding the Southwestern University Hazing
       Policy, including an outline of offenses, please refer to Section XIII of this Handbook.
             Student Organization Handbook: All organizations are required to follow
       the rules and procedures found in the Student Organization Handbook, which can be
       found online at https://www.southwestern.edu/life-at-southwestern/student-activities/
       organizations/organization-handbook/.
             UCD Hearings: Allegations of the violation of University policy against
       student organizations, referred by the Dean of Students (or designee), are heard
       by the University Committee on Discipline (UCD). A student organization may
       be held accountable for a violation that occurs on its premises. In addition to an
       organization, an officer(s) of a student organization may be charged with, and held
       responsible for, violations of University policy or policies committed by student or-
       ganizations or their members, if it is believed that the officer(s) was in a position to
       control or substantially influence or intervene in the conduct of the organization
       or any of its members so as to prevent or deter the violations of University policy
       or policies and failed to do so. Any sanctions imposed on individual student of-


                                                 24
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        ficers are in addition t Document 12 Filed 06/23/21 Page 63 of 1
        its members.

        Event Scheduling by Student Organizations
              The Office of Student Activities provides the following scheduling guidelines
        that are intended to supplement the University's event scheduling policies that
        can be viewed at https://www.southwestern.edu/offices/events/scheduling-procedures/
        index.php.
              1. All student organization special events occurring on campus should be
        recorded at the Office of Student Activities within (1) five working days prior to
        the event for reservation of a single room or facility, and (2) ten working days prior
        to the event for reservations requiring multiple facilities or special needs, such as
        audio/visual, catering service or furnishings.
              2. Attention should be paid so as not to conflict with Priority Events listed
        below. To support the University’s academic mission, student organizations are
        encouraged not to schedule any events during Study Days and Final Examinations.
        Therefore, no on-campus events will be allowed after the last day of class each semester.
              3. If an event is to be rescheduled, it must be done according to the steps
        outlined at https://www.southwestern.edu/offices/events/changes-or-cancelations/.
        Cancellations or changes must be reported immediately to the appropriate facility
        coordinator.
              4. All requests for equipment must be arranged at least ten working days in
        advance. Equipment to be moved from one building to another must be approved
        by the Director of Student Activities.
              5. If University food services are to be used, visit Sodexo in the McCombs
        Campus Center or by calling 512.863.1910. This can be done in conjunction
        with an on-line facility request, but please confirm the request with Sodexo.
              6. Do not publicize any event using Southwestern facilities prior to receipt of
        written confirmation of approved scheduling.
              7. Infractions and Irregularities: Failure to schedule, reschedule, or cancel an
        event properly will cause the sponsoring organization to be subject to a judgment
        by the Student Government Association (SGA).
              8. Student organizations wishing to serve alcohol at an on-campus event,
        must make a request using an Alcohol Event Request Form (the Form is available
        online at https://www.southwestern.edu/life-at-southwestern/student-activities/
        organizations/guidelines-for-serving-alcohol/) at least 5 days prior to the event and
        follow all party management processes outlined on the Request Form. A meeting
        with the Director of Student Activities is required along with the submission of the
        Request Form before permission to serve alcoholic beverages will be granted. Any
        student organization hosting a party with alcohol that has not been registered will
        be in violation of this policy.
              Priority Events: Priority Events are those events to which no student, faculty,
        or staff member may be denied the opportunity to attend because of a conflicting
        meeting/event.


                                                   25
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
           • All Chapel Serv Document 12 Filed 06/23/21 Page 64 of 1
             • Student Body Forum
             • All Homecoming Activities
             • Family Days Activities
             • Commencement and Other Special Convocations
             • The Brown Symposium
             • Roy and Margaret Shilling Lecture
             • Writer's Voice
             • Parent Orientation and Welcome Week for students
             • Study Days
             • Final Examinations
             Guidelines for Student Organization(s) Hosting Conferences: A reg-
       istered student organization wishing to host a conference on the Southwestern
       University campus must follow the guidelines listed below and contact the Office
       of Student Activities at 512.863.1345 before any planning of the event begins.
             1. A representative of the organization should schedule a meeting with a
       member of the Student Activities staff 3-6 months before planning of the event
       begins. Events with fewer than 100 attendees can work directly with the Direc-
       tor of Student Activities to secure approval. Events with 100 attendees or more
       will require additional University review as determined by the Director of Student
       Activities after an initial meeting to discuss the proposed conference. Please be
       aware that formal approval for a conference may require a fully executed facility
       usage contract and payment of associated fees (e.g. facility rental, audiovisual sup-
       port, custodial fees, and/or certificate of insurance) if a large number of conference
       attendees will not be members of the SU community.
             2. The host organization’s student contact and advisor may be required to
       complete and submit an Event & Risk Management Plan Guide for approval no
       later than three months prior to the event start date.
             3. The current organization advisor or an approved staff or faculty substi-
       tute may be required to be present during the entire event.
             4. No conference attendees are permitted to stay in University residence
       halls at any point during the conference.
             5. Reservations for University facility space and/or campus services may
       not be secured until the event has official approval from the Director of Student
       Activities.
             6. Reservation or acknowledgment of facility scheduling is not “event”
       approval. Events requiring “approval” must be processed through the appropriate
       campus offices. At any point, should a facility coordinator discover that the event
       needs outweigh our on-campus resources, the event will be canceled.
             7. All organizations should consider the impact of their event on the cam-
       pus community. Any events that may cause disruption to students, faculty or staff
       will not be approved.
             8. The host organization is responsible for all charges associated with their
       event. These costs may include, but are not limited to, food service and support,


                                                26
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        equipment rental, add Document 12 Filed 06/23/21 Page 65 of 1
             Guests: Off-campus guests may be invited to any event by individual mem-
       bers of the hosting group. The individual member of the group who makes the
       invitation will be considered responsible for the conduct of the guest.
             Off-Campus Performers/Speakers: Members of an organization must confer
       with their faculty or staff advisor and the Student Activities professional staff
       before an invitation is issued to any off-campus performer/speaker to be brought
       to the campus. Performers/speakers will be required to execute a contract or a
       visitor agreement. The contract must be approved and signed by the Director of
       Student Activities and the Vice President of Fiscal Affairs before the performer/
       speaker comes to campus. Depending on the potential attendance, media coverage,
       requested venue and security needs of the proposed event, additional input and
       feedback may be solicited from the Student Government Association before the
       Director of Student Activities decides whether the timing, cost and appropriate-
       ness of the performer/speaker merits approval and/or requires special provisions
       (e.g. the opportunity for rebuttal by another speaker) for a Southwestern Univer-
       sity student organization.
             Additionally, if the performer/speaker is to be compensated, a certificate of
       insurance may be required. Procedures for insurance and compensation need to
       be discussed with the Director of Student Activities before a contract is presented
       for approval. If the performer/speaker is not to be compensated, they are required
       to complete the University’s visitor hold harmless agreement before the event. For
       more details about hosting an event of this nature, the Office of Student Activities
       can be reached at 512.863.1345 or studentactivities@southwestern.edu
             The Athletic Department schedules all athletic facilities, including the
       Corbin J. Robertson Center, Intramural Fields, Snyder Field, Moses Field,
       Taylor-Sanders Field, Rockwell Field, the Outdoor Volleyball Court, and the Ten-
       nis Courts. Call 512.863.1381 for assistance with scheduling these facilities.
             The A. Frank Smith, Jr. Library Center schedules the audio/visual and semi-
       nar rooms and the Prothro Room. Call 512.863.1637 for information.
             The Sarofim School of Fine Arts schedules facilities in the Alma Thomas
       Fine Arts Center, including the Recital Hall, Alma Thomas Theater, Jones Theater,
       Caldwell-Carvey Foyer, and the Mabee Hall of Honor. Call 512.863.1379 for
       more information on scheduling these facilities.
             The Office of University Events schedules the Prothro Center, Julie Puett
       Howry Center, and the Brent Atrium Call 512.863.1480 for assistance with
       scheduling these facilities.
             The Center for Academic Success and Registrar schedules all classroom and
       other academic space use from 8 a.m.-5 p.m., Monday through Friday. Please call
       512.863.1954 for more information about scheduling a classroom.
             The Office of Spiritual and Religious Life schedules the Lois Perkins Chapel
       and the Chapel Lounge. Call 512.863.1056 for assistance.
             The Office of Residence Life schedules all residence hall community spaces
       including the Mabee-Clark Lobby, the Brown-Cody Lounge, and the Dorothy


                                               27
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        Lord Community Roo Document 12 Filed 06/23/21 Page 66 of 1
       facilities.
             The Office of Student Activities schedules facilities in the Red and Char-
       line McCombs Campus Center and the Roy H. Cullen Academic Mall. Call
       512.863.1345 for information about any of these spaces for an event.
             The Faculty Secretaries schedule the facilities in the F.W. Olin Building and
       Mood-Bridwell after 5p.m. and on weekends. Call 512.863.1937 for Olin and
       512.863.1662 for Mood-Bridwell to receive more information about these rooms.

       Student Organization Fundraising Events Policy
             1. The proceeds from the event must be for either the host organization(s) or
       a reputable charity (nonprofit, tax- exempt, as defined by the IRS; and qualified, as
       defined by the Better Business Bureau).
             2. The event must have a reasonable potential for clearing a significant profit
       for that charity.
             3. The organization must file a complete plan for the event, with projected
       schedule, budget, and anticipated participant pool, with the Office of Student
       Activities at least two weeks in advance of the event and prior to the release of
       publicity about the event.
             4. Within two weeks after the event, the organization must file a report with
       the Office of Student Activities with a description of the activity, budget showing
       expenses and profit paid to the charity, attendance, and a subjective evaluation of
       the value of the event.
             5. Such events must operate within the usual University regulations for
       student events.
             6. The Director of Student Activities or the Dean of Students may cancel an
       event if the above conditions are not met. Appeal of any decision to cancel may be
       heard by the Student Government Association (SGA).
             7. The above events policy does not apply to the sale of items to on-campus
       individuals only. Recognized organizations may raise money for group activities by
       selling organizational items like T-shirts, mugs, etc. However, SU funds may not
       be used as “seed money” for such items.
             Raffle Policy: Southwestern University is limited to two raffles per calendar
       year by the Charitable Raffle Enabling Act found in Chapter 2002 (Charitable
       Raffles), Occupations Code, Texas Codes Annotated. Violation of this law is
       considered an offense under the Texas Penal Code and is a Class A misdemeanor.
       The scope of this Act includes raffles held by departments, student organizations,
       and any other groups operating under the University's tax identification number.
       No raffles should be held without prior approval from the Business Office. Please
       contact the Business Office if you have questions or if you wish to request authori-
       zation for a raffle.




                                                28
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 67 of 1
      VI. Policy R
      Student Media
      I. Preamble
            Southwestern University, through its Board of Trustees, reaffirms its com-
      mitment to its officially sanctioned student media. Such media operate as part of,
      and not separately from, the Southwestern University community. The purpose of
      this policy is to promote the efficient management and operation of such media
      consistent both with the editorial needs of the media and with the overall mission
      of Southwestern University.
      II. Scope
            This policy is applicable to all student media operating with the financial
      and administrative support of Southwestern University under the Student Media
      Editorial Board. Currently, such media are SU Radio, the Megaphone, and the
      Spyglass. This policy replaces all prior written policies with respect to the organiza-
      tion, function and operation of the Student Media Editorial Board.
      III. Freedom of Expression
             Southwestern University reaffirms its commitment to freedom of expression
      as essential to its educational mission. Southwestern University will not engage in
      prior restraint of expression unless it reasonably believes that such expression will
      create a rational, legitimate basis for legal action in response to the expression and
      without one or more of the persons seeking expression being informed of the basis
      for such belief and being allowed to present their position to appropriate Universi-
      ty officials. Nothing in this policy is intended to create any duty upon Southwest-
      ern University or its officials to review any expression prior to its release.
             The student media enjoy privileges and responsibilities associated with free-
      dom of expression. The exercise of such freedom by the student media is subject to
      responsibilities and limitations imposed both by law generally (such as the avoid-
      ance of libel and other civil torts) and by Southwestern University, whose mission
      sometimes imposes higher standards upon members of the University community.
      In that regard, members of the University community involved with the student
      media, whether in the exercise of freedom of expression or otherwise, must con-
      tinue to uphold the principles and standards of conduct required of all members of
      the Southwestern University community, including the Personal Conduct provi-
      sions of the Student Handbook.
             All student media shall bear the following statement: “The views expressed
      herein do not necessarily express the views of Southwestern University, its faculty,
      its staff, its students, its trustees, or its administration.”
      IV. Student Media Editorial Board
           1. Duties and Functions
           The Student Media Editorial Board is charged with overall administration of
      policy and cultivation of leadership with respect to the student media. Among the


                                                29
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        duties of the Student Document 12 Filed 06/23/21 Page 68 of 1
              a. to review editorial candidate portfolios;
              b. to assist student editors in the establishment, implementation, and clarifi-
       cation of editorial policies;
              c. to be a liaison between the Southwestern University community and the
       student media;
              d. to provide a forum for grievances, suggestions, and complaints (subject
       to the exclusive authority of the Vice President for Student Life over matters of
       discipline) from members of the Southwestern University community with respect
       to the student media;
              e. to review this policy not less than every three (3) years, with a report
       thereon being submitted to the Campus Life Advisory Committee.
              2. Membership and Terms
              a. The Student Media Editorial Board shall consist of the following members:
       five students, one of whom shall be the Public Relations representative of the
       Student Government Association (the remainder of the students appointed annu-
       ally by the Director of Student Activities), the advisor(s) of each student media (Ex
       officio), and two Student Life staff members (Ex officio).
              b. The Chair of the Student Media Editorial Board shall be the Public Rela-
       tions representative of the Student Government Association.
              c. The terms of office for student and faculty members of the Board shall be
       the academic year. Student members are required to be full time students in good
       academic and disciplinary standing during their term of office. If for any reason
       any member of the Board is unwilling or unable to serve a full term, a successor
       shall be appointed at the soonest practicable time.
              d. The editors of each of the student media shall not be members of the
       Student Media Editorial Board, but shall be non-voting ex officio representatives
       otherwise entitled to full participation in all meetings of the Board, except when
       the Board goes into executive session.
              3. Meetings
              a. Meetings of the Student Media Editorial Board shall be held at the request
       of any member, but no fewer than two (2) times during an academic year.
              b. Meetings of the Student Media Editorial Board shall be open to the Uni-
       versity community, unless in executive session, when only voting members will be
       present. The Board may request the attendance of such non-voting persons during
       executive session as it deems appropriate and necessary. The Board shall conduct
       its business in executive session when the subject matter relates to the follow-
       ing circumstances: (i) a referral to the Board from the Vice President for Student
       Life of an issue touching upon a disciplinary matter; or (ii) the portfolio review
       of editorial candidates. The Board may conduct its business in executive session
       when it deems it advisable to do so, with due consideration to its community-wide
       functions. In all cases where the Board has conducted any portion of its business in
       executive session, any action taken in executive session shall be reported in a public
       meeting, with due consideration to the privacy rights of any affected person.


                                                30
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
           4. Quorum and Document 12 Filed 06/23/21 Page 69 of 1
            a. A quorum of two-thirds of the members of the Student Media Editorial
       Board shall be required for the Board to take any action.
            b. All actions of the Board shall require a majority vote of those voting mem-
       bers present.
       V. Grievance Procedure
             1. Any member of the Southwestern University community feeling aggrieved,
       personally or as a member of the community, by the actions or content of any of
       the student media or by the actions of the Student Media Editorial Board, may file
       a complaint about such matters to the Student Media Editorial Board, which shall
       promptly consider such matter(s) and take such action(s) within its authority as it
       deems appropriate.
             2. If the subject matter of a grievance to the Student Media Editorial Board is
       related to a student disciplinary or similar action, complaint or investigation under
       the Student Handbook, then the Student Media Editorial Board shall have no
       authority to consider such matter unless expressly authorized to do so in writing by
       the Vice President for Student Life.
             —Adopted by the Board of Trustees of Southwestern University on April 28, 1995.



       VII. The Residential Experience
            Living while learning together is an important aspect of the Southwest-
       ern Experience. Guided by Mosaic’s key areas of development, SU’s Residential
       Experience empowers students to be active and engaged community members,
       developing both lifelong friendships and skills such as responsible decision making,
       problem solving, and teamwork. On-campus living involves day-to-day interaction
       with people of varying backgrounds and values, the opportunity to continue the
       discussions and debates of the day’s classes, and firsthand experience in community
       building.
            Our team of professional staff and resident assistants supports students
       in developing a positive and inclusive environment of respect while engaging
       in meaningful and sometimes challenging conversations. Through intentional
       collaboration with departments across campus, the Residential Experience hosts
       in-hall educational programs and provides resources that facilitate—and encourage
       connections between—intellectual and personal growth. Through these activities,
       we provide stimulating learning experiences that are personalized to residents’
       needs, challenges, and interests, from academic achievement in the first year to
       career readiness in the last. Our sequenced programs provide students what they
       need, when they need it most.
            As is true in any community of people, some commonly accepted standards
       or guidelines are necessary to facilitate the provision of an academically supportive
       environment and to guarantee mutual respect and dignity among the members.
       This section of the Handbook provides a review of information and guidelines


                                                31
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        relevant primarily to s Document 12 Filed 06/23/21 Page 70 of 1
       University policies concerning student life. Students should become familiar with
       all sections of the Student Handbook and also consult the Southwestern University
       Catalog and other University publications for a complete review of University poli-
       cies regarding student and residence life.

       On-Campus Residency Requirement
             Students who have completed less than four full semesters in college (post
       high school graduation) will be required to live in University residence halls. While
       living on campus, each student, except those living in the Lord Residential Center,
       the Dorothy Manning Lord Residential Center, or the fraternity houses, must pur-
       chase a meal plan from the University's food service provider. Requests for medical
       exemptions from the residency and/or food service requirement may be addressed
       to the Associate Director of Academic Success.

       Resident Bill of Rights
              Every person in the residence hall community has certain rights and also cer-
       tain responsibilities. Residents are encouraged to keep in mind that all persons in
       the hall have the same and equal rights. A description of these rights and respon-
       sibilities follows to provide residents with a foundation for assessing and resolving
       individual and community problems. Residents also are reminded that Resident
       Assistants (RAs) and other members of the Residence Life Staff are available to
       assist in solving problems.
              1. A resident has the right to privacy;
              2. A resident has the right to an atmosphere conducive to study and sleep;
              3. A resident has the right to a safe and healthy living environment;
              4. A resident has the right to request that guests and visitors adhere to
                    University policy;
              5. A resident is responsible for communicating clearly and directly with
                    others (roommate, student staff, other residents, etc.) in the event that
                    disagreements or conflicts arise; and
              6. A resident is responsible for contributing to the general welfare and
                    quality of life in the halls by avoiding behavior that diminishes the
                    safety, security, or serenity of others.

       Residence Hall Staff Members
             Live-in Professional Staff: The primary duties of these positions include
       programmatic and administrative management within residence life, operations,
       staff supervision, and working with various aspects of housing and RAs.
             Resident Assistants: Selected upper-division students hold positions of re-
       sponsibility within the residence halls. RAs provide direct assistance to the students
       in their living area by providing information, helping to ensure that University
       community standards are met through brief counseling and/or referral, offering
       acquaintanceship, fulfilling basic administrative tasks, and helping organize inter-
       esting educational, social, and recreational events and programs.

                                                 32
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 71 of 1
      Housing Services and Terms
             Check-Out Procedures: Students must properly check out of their room
      at the end of the academic year, or whenever they are permanently vacating that
      room, according to the processes and procedures outlined by housing staff. Failure
      to follow required procedure may result in the loss of the room deposit and/or
      in additional charges.
             Damages: Residents are responsible for losses or damages that occur in
      their individual rooms. This responsibility extends to damages or losses caused by
      invited guests.
             Upon moving into their assigned room, residents are required to complete a
      Room/Apartment Condition Report. This is the one and only way students can
      report pre-existing damages for which they do not want to be held responsible.
      Residents take on custodianship of the room upon submitting the form until the
      room is vacated, and residents will be held responsible for any damages.
             Residents are encouraged to report all damages as soon as they occur. Dam-
      ages which are deliberate or malicious in nature will be considered a violation of
      University policy and may be referred for further sanction.
             Community damage (public area damage) that cannot be attributed to spe-
      cific individuals or is not the result of normal wear and tear will be divided equally
      among the residents of the hall or floor, whichever is appropriate, at the time of
      the loss or damage.
             Heavy objects, including bicycles, should not be hung from the metal tracks
      that support ceiling tiles. Ceiling tiles should not be lifted or removed for any
      reason. Damage to the metal tracks or ceiling tiles are the responsibility of the
      student(s) occupying the room. Students are required to use 3M Command strips
      on cinder block walls and tacks or smaller nails on all other walls.
             Written appeals of damage charges submitted by the advertised deadline will
      be reviewed by a committee comprised of University staff and students. Students
      will typically be notified of their appeal status by July 15. All decisions made by
      the committee are final.
             For an itemized list of potential damages and associated costs, please
      visit Residence Life on the SU website (https://www.southwestern.edu/life-at-
      southwestern/office-of-residence-life/).
             Escort Policy: The University’s escort policy strives to provide safety and pri-
      vacy for those living in the residence hall community. To that end, any person who
      is not a resident of a given hall must be escorted throughout the hall by a resident.
      Exceptions to this are those University staff members who are entering the hall for
      maintenance, cleaning, or security purposes, or persons who have secured permis-
      sion from the Director of Housing Operations and Staffing. Students should not
      escort persons whom they do not know into and about the halls.
             Failure to Occupy: Students who have signed a housing application or have
      secured a room through spring housing sign-ups will be held accountable for the
      next academic year's room charge if the student fails to cancel the room reservation


                                                33
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        prior to July 1 and ret Document 12 Filed 06/23/21 Page 72 of 1
       not in residence during the fall semester and who requests housing for the spring,
       the deadline for cancellation without obligation to pay the full room charge is
       December 1.
             Furniture: Student room furniture must not be removed from the room to
       which it has been assigned. Residents should contact the RA if there is a prob-
       lem with the room furniture rather than removing and replacing it. Public area
       furniture must not be moved to individual student rooms. Removal of public area
       furniture to individual rooms may result in disciplinary action.
             Good Neighbor Noise Policy: In an effort to encourage community, con-
       sideration and cooperation in the residential areas of campus, when excessive noise
       infringes upon the right or comfort of a student, that student should attempt to
       contact and come to an understanding with the party responsible for the disrup-
       tion before they contact housing staff or SUPD. Students who are approached
       regarding their noise level are reminded of the 24/7 courtesy hours (see "Quiet
       Hours").
             Guest and Visitor Policy: The guest and visitor policy strives to honor
       students’ personal freedom and ability to self-regulate, while promoting a healthy
       community environment for living and learning. To prevent ambiguity in interpre-
       tation of the policy, some terms must be defined:
             •     A resident is a member of the campus community who lives in the resi-
                   dence halls and has been assigned to live in the room in question.
             •     A visitor is a non-member of the campus community or a resident who
                   resides in a room other than the room in question, who stays overnight.
             •     A guest is a visitor who does not stay overnight.
             •     A cohabitant is a visitor who adopts daily activities (maintaining posses-
                   sions in the room, staying overnight for more than three nights, using
                   the hall’s amenities, etc.) analogous to those of a resident with respect to
                   24-hour use of the room in question. Cohabitation is not permitted.
             All guests and visitors are the responsibility of the resident and held to
       University standards. Guests and visitors should be escorted when in public areas
       (hallways, lounges, etc). The maximum number of guests allowed in a residence
       hall room/apartment is five guests per bedroom in apartments and one guest per
       resident in traditional residence halls.
             Guests are allowed in upper-division residence halls, in both individual
       student rooms and public areas, on a 24-hour basis. In first-year halls during fall
       semester, in both individual student rooms and public areas, guests are permitted
       from 10 a.m. to midnight, Sunday through Thursday, and 10 a.m. to 2 a.m. on
       Fridays and Saturdays.
             At the beginning of the spring semester, residents in first-year communities
       will have the option to adopt a 24-hour guest policy. This action must occur on
       the first day of classes and will be administered by staff. A two-thirds majority vote
       of the residents of each floor is required to adopt the 24-hour guest policy for any
       building.


                                                 34
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
           Residents must n Document 12 Filed 06/23/21 Page 73 of 1
       than three consecutive nights and must be at least 18 years of age.
             Hallways, Breezeways, and Walkways: All interior hallways of residence
       halls, breezeways between apartments, and walkways in Herman Brown Hall and
       Moody Shearn Hall must be kept clear of any item (e.g., furniture, athletic gear,
       etc.) that could potentially present an egress hazard.
             Insurance and Valuables: Southwestern University does not carry insurance
       on personal property of students. Residents who own valuables should lock them
       in a safe place or leave them at home. It is strongly recommended that students
       insure their personal property, including automobiles, either through their parents’
       homeowners or automobile insurance policy or by purchasing personal property
       insurance. Southwestern University assumes no responsibility for lost, damaged,
       or destroyed personal property. Students are encouraged to immediately report all
       losses or thefts, regardless of size, to University Police.
             Intent to Vacate: If a student is leaving the University at the end of the fall
       semester (graduating, transferring, withdrawing), the student must notify the Of-
       fice of Housing by December 1 of the intent to leave the residence hall. Students
       who fail to notify that office of the intent to move out of the halls will forfeit their
       room deposit.
             Keys: Each student is issued a key to their room. These keys must be returned
       whenever a student moves from a room to a new room or when a student is leav-
       ing the halls on a permanent basis. These keys are the property of the University
       and as such cannot be duplicated without permission. Unauthorized duplication of
       University keys is a violation of University policy.
             Lost keys should be reported immediately to the RA. A $100 nonrefundable
       charge will be assessed for a lost key and to change the corresponding lock.
             Residents are responsible for maintaining access to their own rooms. The
       University can assist students who are locked out of their rooms as follows:
             From 7:00PM to 7:00AM, the RA on duty will provide assistance. From
       7:00AM to 7:00PM (and on occasion when an RA is not available) the Southwest-
       ern University Police Department will provide assistance with lockouts. Lockouts
       processed by SUPD will incur charges according to this schedule:
             1st instance: No charge.
             2nd instance: No charge.
             3rd instance: No charge; warning that future lockouts will incur a charge.
             4th instance: $10 fee.
             5th instance: $20 fee.
             The fee for subsequent lockouts will increase by $10 for each additional lock-
       out. SUPD will track lockouts and charge students. The number of lockouts resets
       at the beginning of each fall semester. Except in rare circumstances, lockouts will
       not be handled as an emergency.
             Kitchenettes: Several community kitchenettes are located throughout the
       residence halls to be used by the residents of that building. These community
       kitchenettes offer the use of a small stove, sink, and microwave oven. Residents us-


                                                 35
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        ing the kitchenettes ar Document 12 Filed 06/23/21 Page 74 of 1
       maintain the cleanliness of public kitchens may lead to their being closed.
             Laundry: Most residence halls have a laundry facility that accepts Pirate
       Buc$. These laundry areas offer full-size washers and dryers at a minimal cost to
       the residents. If a machine is out of order, please leave a note on the washer or
       dryer that needs repair. It is recommended that while using these facilities, resi-
       dents remain close by to avoid disrupting use by others and to prevent theft.
             Lounges: The lounges function as areas for studying, relaxing, meeting with
       friends, watching television, and hosting scheduled activities. Lounges may be
       reserved for use by groups of students by contacting the Office of Housing in
       McCombs 310.
             Maintenance and Repair: Faulty equipment and damage should be reported
       through an online work order. After business hours, if a maintenance emergency
       occurs (overflowing toilet, broken water pipe, etc.), contact the RA on Duty.
             Missing Student: Each student residing on campus is given the option of
       providing confidential contact information for an individual to be notified in the
       event that the student is officially reported as missing. This individual can be the
       same person or a different person than is listed as the emergency contact by the
       student. This identified individual will be notified by the University if the student
       is determined to be missing for more than 24 hours. This information is voluntary
       and will be included in the Housing Application and stored in the office of the
       Director of Housing Operations and Staffing.
             If it is determined that a student has medical, emotional, or other special
       needs, SUPD may determine that a more intensive search begins before the 24-
       hour window.
             A student’s housing contact information will be registered confidentially and
       accessible to authorized campus officials only. This information is voluntary and
       will be collected through housing staff and stored in the office of Student Life,
       and may not be disclosed except to law enforcement personnel in furtherance of a
       missing person investigation.
             Prohibited Items: See page ????in University Policies.
             Quiet Hours and Courtesy Hours: Quiet hours begin at 8 p.m. on Sunday
       through Thursday and at midnight on Friday and Saturday. Quiet hours end the
       next day at 10 a.m. During final exam week, 24-hour quiet hours are in effect,
       beginning 24 hours before the first scheduled exam begins and remaining in ef-
       fect until the last exam is completed. While Quiet Hours are for specified times,
       Courtesy Hours are enforced in all residence halls and apartments 24/7. Courtesy
       Hours enable students to study and/or sleep as needed. All residents are, therefore,
       expected to be "courteous" to their fellow students and not make excessive noise at
       any time.
             Recycling: Recycling receptacles are available in both student rooms and
       common areas in the residence halls. Students are encouraged to recycle whenever
       possible rather than throwing recyclable items in a trash container.
             Returning Students: Each spring, usually in March, students presently en-


                                                36
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        rolled at Southwestern Document 12 Filed 06/23/21 Page 75 of 1
       participate in the room selection process. Students must complete the appropriate
       enrollment and housing assignment request forms and ensure that a housing de-
       posit is on the record by the announced date in order to maintain seniority in the
       selection process. Students who decide to live on campus after room selection takes
       place are welcome to apply directly to the Office of Housing.
             Assignments, as requested by the respective students during the housing selec-
       tion process, are made to the two apartment complexes without regard to sex, race,
       color, religion, age, disability, national or ethnic origin, sexual orientation, gender
       identity/transgender status, or any other impermissible factor.
             Room Assignments: The Office of Housing attempts to make room assign-
       ments with consideration for mutual roommate requests, special factors made
       known in advance to the staff, type of room preferred, and the location of the hall.
       Every effort is made to assign students with roommates who have compatible liv-
       ing habits and personalities.
             Southwestern University's recruitment and admission of students, awarding
       of financial aid and operation of programs and facilities are without regard to sex,
       race, color, religion, age, disability, national or ethnic origin, sexual orientation, or
       any other impermissible factor. Requests for room changes based upon any of these
       factors will not be approved.
             Room Changes: A specific room change period is developed each semester
       by the staff. Room changes are rarely approved prior to 10 days after the start of
       classes at the beginning of any semester. All room changes must be approved by
       the Office of Housing. Any student who makes an unauthorized room change will
       forfeit their deposit, be subject to a possible fine, and may be required to return to
       the original room. Students who are moving out of a room must check out with
       a hall staff member. Failure to check out properly and return keys may result in
       forfeiture of the room deposit.
             Room Cleaning and Care: Residents are responsible for cleaning their own
       rooms. Trash cans should be emptied, rooms swept and dusted, and other cleaning
       done by the residents. Residents are expected to maintain a level of cleanliness
       that does not pose a threat because of fire safety or sanitation concerns. Students
       are also responsible for the area surrounding the entrance to their assigned room
       or apartment and should properly dispose of trash in its immediate vicinity (e.g.,
       cigarette butts near apartments, discarded items, etc.)
             Room Deposit: A room deposit is collected before a housing application
       can be submitted and a room assignment made. This fee covers any damage that
       may result in a residence hall room or public area during the course of the year. If
       damage does occur, the cost of repair or replacement is deducted from the deposit.
       Fines for failure to follow certain residence check-out procedures also may be
       deducted from the deposit. The deposit is refunded 6-8 weeks after the student
       leaves the residence hall at the end of the academic year or upon graduation or
       withdrawal from the University.



                                                  37
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
           Room Entry: En Document 12 Filed 06/23/21 Page 76 of 1
            1.   housekeeping service
            2.   routine maintenance checks, repairs, or planning required for repairs,
                 completed by University maintenance personnel or contractors (includ-
                 ing pest exterminators), with staff supervision
            3.   emergencies where there is reasonable cause to believe there is danger to
                 life, safety, health, or property
            4.   where there is reasonable cause to believe there is non-compliance with
                 University regulations
            5.   routine entering of rooms during University breaks (Winter, Thanks-
                 giving, Spring Break, etc.) for maintenance, heat and air conditioning
                 control, window closing, etc.

       Room searches must be approved by the Director of Housing Operations and
       Staffing, the Dean of Students, or the Vice President for Student Life when a room
       is to be searched, rather than simply entered.
             Security Doors: Security doors are locked at all times. Entry to the halls is
       through designated areas with a student’s ID card. Propping open security doors
       and fire doors constitutes a serious threat to the residents’ personal and property
       safety. Residents are required to assist in the maintenance of a secure environment
       by closing doors when these situations are observed. An individual who props
       doors or gives unauthorized access to non-residents is subject to disciplinary ac-
       tion.
             Sign Posting or Decorating: The posting of signs or any other decorations
       visible from the exterior of a residence hall room or apartment is not permitted.
             Single Room Policy: There are very few single rooms available on campus.
       When occupancy permits, double rooms are made available as single rooms at
       the beginning of the semester at the rate of 1.5 times the regular double room
       rate for that space. When openings occur because of roommate changes after the
       beginning of the semester, the remaining resident will be given the opportunity to
       maintain the room as a single at the rate of 1.5 times the regular double room rate.
       If that option is not exercised within 5 days, then a roommate may be assigned
       to the room at any time during the semester. Residents in such rooms should be
       careful to utilize space and distribute belongings in a manner that would easily
       accommodate the arrival of a new roommate.
             Storage Areas: Space for storage is not available in the residence halls.
       Georgetown has several privately-operated storage facilities. Information about
       storage areas may be obtained through the Office of Housing. Please note that
       because of the absence of storage space on the campus, students are required to use
       the room furniture that is present in the residence hall room. Removal of furniture
       from the room can be cause for disciplinary action. Note: Small storage lockers are
       available, by application, for international and out-of-state residents during the
       summer break at no charge. The locker measurements are 26"W x 36"H x 42" D.



                                               38
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
           Vacation Period Document 12 Filed 06/23/21 Page 77 of 1
       semesters. During the fall to spring semester break, no student is allowed to enter
       the residence halls without permission from the Director of Housing Operations
       and Staffing or their designee. Students who return to the halls at the end of a
       break prior to the official opening time will be asked to leave by University staff or
       University Police.
             Students should be aware that although the residence halls remain open
       for long holiday weekends (e.g. Fall Break, Thanksgiving and Easter) and Spring
       Break, there is no food service on campus during these vacation periods.
             Withdrawal Procedures: If a student officially withdraws from the Uni-
       versity during a semester, they must check out of their residence hall room. The
       student must notify their Resident Assistant and follow appropriate check-out
       procedures which include a room inventory and key return. Room charges will not
       be refunded to students who withdraw during the semester, but the cost of food
       service will be returned on a prorated basis.




       VIII. University Policies
       Personal Conduct Policies
             A student who enrolls at Southwestern University voluntarily becomes part
       of a community where respect for others is the norm. Rational, mature, honest be-
       havior is expected. This voluntary entrance into the community implies acceptance
       by the student of University regulations. Failure to observe these standards will
       subject the student to disciplinary action through an established procedure.
             Many University regulations are simply a formal statement of those principles
       of conduct accepted in our society as necessary if the fabric of society is to hold
       together. Other regulations are statements of additional principles necessary to
       the successful functioning of a residential academic community. Thus, in some
       instances, University standards may go beyond those of the general society.
             Southwestern University students are expected to adhere to levels of mature
       conduct away from campus. As students, they lose neither the rights nor responsi-
       bilities of citizenship. They will be responsible to civil authorities for any violations
       of civil/criminal law. As a general rule no additional sanction will be imposed by
       the University. However, in some cases the interest of the University might be
       affected, and when this is judged by University authorities to be the case, disci-
       plinary action might also be taken by the University. This is in keeping with the
       students’ dual citizenship in general society and in the academic community.
             When a student commits a felony on campus, the University reserves the
       right to take disciplinary action if its own interests are affected. The institution will
       not, however, protect the student from the law by attempting to substitute its own
       action for that of the state. Proper authorities may be notified immediately when

                                                  39
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        evidence of a possible Document 12 Filed 06/23/21 Page 78 of 1
       may discharge their duty.
            The following are guidelines and regulations concerning various aspects of ap-
       propriate behavior on the Southwestern campus. Failure on the part of students to
       abide by these may result in on-campus disciplinary action, notwithstanding any
       action taken by local or civil authorities.


       Alcohol and Other Drugs
       Policy on Possession and Consumption of Alcohol
       and Other Drugs — Introductory Statement:
             • Consistent with its commitment to the health and well-being of the Uni-
       versity community, the University complies with and upholds all federal, state,
       and local laws and regulations that regulate or prohibit the possession, use, and/or
       distribution of alcohol and other drugs.
             • Consistent with the University’s heritage as an institution affiliated with
       the United Methodist Church, the University supports abstinence from alcoholic
       beverage use. Like the United Methodist Church, the University recognizes the
       freedom of persons to make decisions in this regard and, in the event members of
       the University community consider alcoholic beverage use, the University urges
       responsibility, prudence, and moderation.
             • Consistent with its mission as an educational institution, the University
       encourages the free exchange of information so that members of the University
       community can make informed choices relating to alcohol.
             • Consistent with its civic and social responsibilities, the University expects
       members of the University community to engage in responsible social behavior,
       including behavior relating to the possession and consumption of alcoholic bever-
       ages.
             Accordingly, all members of the Southwestern University community—in-
       cluding faculty, staff, students, and campus visitors—are required to comply with
       the following policy regarding alcohol and drugs.

       Statement of Policy
            1. The University expects that each individual and group within the South-
       western University community will comply with all applicable laws and regula-
       tions pertaining to the possession, use, and distribution of alcoholic beverages.
       All persons are expected to know and comply with such laws and regulations. The
       following summary lists some of the prohibitions:
                  A. No person under the age of 21 may possess, use, purchase, or
                  consume alcoholic beverages on University property.
                  B. No person may possess an open container and/or consume alcohol
                  in an alcohol-free zone (first-year hall, public areas of campus, etc.).
                  C. Drinking games (including beer pong) are prohibited. This
                  includes the possession of beer pong tables, beer funnels, and other


                                                40
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
              paraphernal Document 12 Filed 06/23/21 Page 79 of 1
                   D. The use and/or possession of false identification is prohibited. This
                   includes fraudulent state drivers’ licenses issued to an individual, and/or
                   possessing or using another person’s driver’s license.
                   E. No person may serve, provide, or make alcoholic beverages
                   available to a minor or any person who is intoxicated.
                   F. No person may host a party involving the illegal use of alcohol or
                   making alcohol available to a minor.
                   G. Public intoxication is prohibited.
                   H. Driving while intoxicated is prohibited.
                   I. No person may sell alcoholic beverages without an appropriate
                   license.
            2. The consumption, possession, or distribution of alcoholic beverages on
       University grounds is prohibited except as otherwise provided in this policy.
            3. When the use of alcoholic beverages is permitted, prudence, temperance,
       and moderation are required. Intoxication and the abuse of alcohol are expressly
       prohibited and will subject offending parties to appropriate disciplinary action.
            4. The University reminds students of state and federal laws concerning
       possession and use of illegal drugs and drug paraphernalia. The University forbids
       on-campus use or possession of drugs and drug paraphernalia prohibited by federal
       or Texas laws. All students involved in the non-prescribed use of amphetamines or
       barbiturates, or in the use, possession, sale, or transportation of drugs such as hal-
       lucinogens, cocaine, narcotics, or marijuana will be subject to University disciplin-
       ary actions that may include suspension, expulsion, and/or criminal charges/arrest
       by SUPD for state law violations. Federal law violations may also be referred to
       federal law enforcement authorities for charges/arrest. The same will apply to drug
       paraphernalia.
            It is recognized, however, that students who have used or are using marijuana
       or other drugs may need and wish to seek counseling. Students are reminded that
       the counselors in Counseling Services and private physicians are available for such
       help. Conferences with these persons are confidential, subject to the standards of
       privacy established in the medical profession. Others, including the deans and
       student life staff members, stand ready to assist students confidentially.
            5. Violations of this policy will be addressed in accordance with the “SU On-
       Campus Alcohol and Drug Guidelines for Sanctions” as published on pages 48-49.

       University Regulations
             1. The University complies with all applicable laws and regulations pertaining
       to alcohol and other drugs. Violation of any law or regulation relating to alcoholic
       beverages or drugs constitutes a violation of University policy and will subject the
       offender to University disciplinary action irrespective of whether the offender is
       subjected to criminal penalties.
             2. The University generally prohibits the possession and consumption of alco-



                                                 41
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        holic beverages on cam Document 12 Filed 06/23/21 Page 80 of 1
                 A. The private, temperate consumption of alcoholic beverages is
                 permitted for persons of legal drinking age in the individual
                 University residential rooms of persons 21 years of age and older.
                 B. Alcoholic beverages may be served and consumed on designated
                 University grounds at student events specifically approved in
                 advance by the Director of Student Activities, subject to all applicable
                 University guidelines and state and local laws and regulations. Such
                 events shall be for limited social and other special campus events.
                 C. Alcoholic beverages may be served and consumed on University
                 grounds at special University events specifically approved in advance by
                 the chief University Relations officer, subject to all applicable University
                 guidelines and state and local laws and regulations. Such special events
                 shall be for the purpose of hosting alumni, parents, other visitors to
                 campus, faculty, staff, and students 21 years of age or older at receptions
                 related to special campus or organizational events.

       Guidelines for Permitted Possession & Consumption of Alcohol
            1. Restrictions on Possession and Consumption of Alcoholic Beverages in
       Individual University Residential Rooms:
                 A. Kegs and other common containers of alcohol (including 1/2 kegs,
                 party balls, pony kegs, “trash can punch,” frozen alcoholic beverage
                 service machines or any similar container) are prohibited.
                 B. The resident of the particular residential room is responsible for
                 complying with all applicable laws and University policy.
                 C. There shall be no public display of alcohol or alcoholic beverage
                 containers.
                 D. There shall be no alcohol containers—empty, filled with colored
                 water, etc. in individual student rooms occupied by anyone under the
                 age of 21.
                 E. Measures must be in place to prevent use or consumption by
                 underage persons.
                 F. Nonalcoholic beverages must be available when alcoholic beverages
                 are served or consumed.
                 G. No person may sell alcoholic beverages. This includes charging an
                 admission fee or otherwise imposing costs or expenses on other persons
                 for the purposes of providing alcoholic beverages.
            2. Restrictions on Possession and Consumption of Alcoholic Beverages at
       Student Events
                 A. Any event in which alcohol may be served or consumed requires
                 prior registration with the Office of Student Activities and approval of
                 the Director of Student Activities. Information regarding the procedure
                 for registration and approval of such events can be obtained through the
                 Office of Student Activities. Such approval shall only be granted on a


                                                42
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
              single-event Document 12 Filed 06/23/21 Page 81 of 1
             B. Approval may only be granted for events at the Dorothy
             Manning Lord Residential Center, the Korouva Milk Bar or the
             fraternity houses. The Dean of Students or Vice President for Student
             Life also may approve student organization-sponsored events where
             alcohol is served in the Red and Charline McCombs Ballrooms, on the
             Roy H. Cullen Academic Mall, or the J.N.R. Score Quadrangle, where
             such events are expected to draw a larger group or a wider audience than
             can be accommodated in the aforementioned locations.
             C. Any organization or group seeking to obtain approval for an event
             where alcohol is present must designate a responsible individual or
             individuals who will ensure compliance with all applicable laws,
             regulations, and University policy, and prevent consumption of
             alcoholic beverages by or distribution of alcoholic beverages to intoxicated
             persons or persons under 21 years of age.
             D. Open Parties, with unrestricted access to the event, are prohibited.
             Only Closed Parties, those events with guests invited by invitation only,
             will be allowed. The sponsoring organization is responsible for the
             action(s) of its guests at all times.
             E. There may be only one accessible entrance to the event. The
             organization hosting the function must have door monitors present at
             this entrance at all times. The monitors shall ensure that all guests are
             identified, registered, and marked as 21 and over or under 21 and shall
             inspect the property to ensure that the event is secured against unwanted
             entry and that one entrance is maintained. All other entrances must be
             secured from entry, but available for exit.
             F. A guest list must be kept of all guests invited and in attendance.
             All persons wishing to consume alcoholic beverages must be identified as
             21 or older and must present identification at the time of checking in to
             the function.
             G. The presence of alcoholic beverages must be in compliance with
             applicable law, University policy, and the particular rules for the event
             as provided by the Director of Student Activities. The sponsoring
             organization is responsible for ensuring compliance with such rules and
             legal restrictions and for obtaining any necessary licenses or permits.
             H. Hard liquor is prohibited and may result in more severe sanctions.
             Kegs and other common containers of alcohol (including 1/2 kegs, party
             balls, pony kegs, “trash can punch,” frozen alcoholic beverage service
             machines or any similar container) are prohibited.
             I. Consumption of alcoholic beverages is permitted only in the public
             area designated for the event. The number of persons attending the event
             may not exceed the space available for the event.
             J. No person or organization may sell alcoholic beverages. This
             includes charging an admission fee or otherwise imposing costs or


                                            43
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
              expenses on Document 12 Filed 06/23/21 Page 82 of 1
                 beverages. Alcoholic beverages may not be provided by the sponsoring
                 organization or purchased with student organization or University
                 funds. The University expects each national organization to uphold its
                 national policy.
                 K. Nonalcoholic beverages and food must be provided and available.
                 L. No promotion or invitation to the events may publicize the
                 availability of alcoholic beverages.
                 M. SUPD will be notified in advance of all events where alcoholic
                 beverages are present and SUPD may enter such events to monitor
                 adherence to these policies.
                 N. Public intoxication is prohibited.

       Good Samaritan Policy
             Southwestern University’s Good Samaritan Policy encourages students to seek
       medical attention through SUPD or 911 during an alcohol or drug-related emer-
       gency, by removing the threat of disciplinary action by Southwestern University
       for possession of alcohol and/or drugs or the overuse of drugs and/or alcohol. If
       a student experiences a medical emergency, that student, or the first person who
       calls for help on their behalf, and/or the student organization or group hosting the
       event that calls for help, can do so without fear of disciplinary action. South-
       western’s policy emphasizes that students should first worry about their health
       and the health and safety of others. For further information, about the signs and
       symptoms of alcohol poisoning, or how to place someone in the alcohol recovery
       position, please see https://www.southwestern.edu/health-center/student-resources/
       alcohol-and-drug-safety/.
             The purpose of the Good Samaritan Policy is to reduce barriers to seeking
       assistance by granting amnesty from formal university disciplinary action related to
       alcohol use for (1) the intoxicated individual and (2) the person who calls for help.
       The Good Samaritan Policy states that: “Whenever a student assists an intoxicated
       person by calling SUPD or 911 for assistance, neither the intoxicated individual
       nor the individual who assists will be subject to formal university disciplinary
       actions for (1) being intoxicated or (2) having provided that person alcohol. In
       order for this protocol to apply, the intoxicated student(s) and the caller and
       organization must agree to timely completion of recommended alcohol education
       activities. An assessment, and/or treatment, depending on the level of concern for
       student health and safety, may be necessary for the intoxicated student.
             The amnesty created by the Good Samaritan Policy extends only to disciplin-
       ary actions by Southwestern University and cannot extend to any civil or criminal
       legal proceeding to which a person or organization may be exposed by the laws of
       the State of Texas. Similarly, the Good Samaritan Policy does not modify or affect
       any so-called “Good Samaritan” laws of the State of Texas. Legal issues aside, in a
       medical emergency, the only consideration should be the health and safety of those
       at risk.


                                                44
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        Individual Amnesty f Document 12 Filed 06/23/21 Page 83 of 1
             Individual amnesty is the most limited level of protection. This level protects
       individuals from University disciplinary action, when they call 911 or SUPD
       seeking medical attention for themselves as a result of an illegal action. Individual
       amnesty does not extend to organizations that person may be a part of or peers
       also present with the individual at that time.
       Caller Amnesty from University Disciplinary Action
             This policy builds on individual amnesty for disciplinary action and extends
       to the person first calling 911 or SUPD for help for the person or persons in need
       of medical attention. As with the individual amnesty, though, this does not pro-
       vide protection from legal prosecution for an organization to which the students
       belong or are in attendance.
       Organizational Amnesty from University Disciplinary Action
             This policy builds on caller amnesty for disciplinary action and extends to
       the organization hosting an event at which, or space in which, medical attention is
       needed as a result of an illegal action. Organizational amnesty applies when a caller
       contacts 911 or SUPD on behalf of the organization.

       Commitment to Alcohol and Drug Education
             1. The University is concerned that students be fully informed about the
       consequences of alcohol and drug consumption. An important aspect of policy
       implementation is that students who sponsor or attend events where alcohol is
       served participate in programs of alcohol education. These programs will de-
       scribe the risks involved in alcohol consumption and encourage students to make
       informed choices about consumption or abstinence. Representatives of sponsoring
       organizations must attend a program on alcohol education before an event will be
       approved.
             2. The Residence Life Staff is charged with maintaining an atmosphere
       conducive to students’ successful academic pursuit, and as such, will address both
       social and individual situations that contribute to the deterioration of the hall
       environment or to the impairment of an individual’s health and welfare. In accor-
       dance with this responsibility, the Residence Life Staff shall enforce the restrictions
       and terms of this policy on possession and consumption of alcoholic beverages and
       drugs.
             3. Students are encouraged to talk with the counselors in Counseling Services
       or with off-campus professionals if they think that they might have a problem with
       alcohol or other drugs. Conversations with these professionals are confidential.
             4. Student Life deans, and the directors and counselors in Counseling Ser-
       vices, Health Services, Religious Life, and Residence Life stand ready to assist stu-
       dents, as individuals or in groups, with problems or discussions regarding choices
       about alcohol consumption or abstinence.




                                                 45
ase 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 84 of 1
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 85 of 1




                             47
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
           Abandoned Pro Document 12 Filed 06/23/21 Page 86 of 1
       report lost or found property to SUPD. Every effort will be made to reunite prop-
       erty with its owner. Found or abandoned property will be held at the University
       police department for a maximum period of 90 days. If no claim is made during
       the holding period, the property will be destroyed or donated to a local non-profit
       organization. Bicycles left on campus between semesters without prior approval
       from SUPD will be considered abandoned property.
             Bike Racks: Bicycle racks are available across campus so that owners may
       lock their bicycles for security. Bicycles should be registered with University Police.
       The University is not responsible for loss or damages to bicycles. Bicycles may not
       be stored or parked in hallways, lounges, or other public areas. Bicycles may be
       stored or parked in suite common areas in the residence halls if agreed upon by all
       the members of the suite, and if the bicycles do not pose a fire hazard as deter-
       mined by professional staff. Bikes parked at locations other than bicycle racks may
       be removed.
             Camping: No camping is permitted on any University property.
             Computing Policy: The University requires that all persons who use any
       University computing hardware, software, network, or the Internet, including the
       residence hall networks, abide by the policy(ies) available online at https://www.
       southwestern.edu/policy/.
             Continuous Disregard for University Policies: Discipline will be adminis-
       tered for personal conduct which may be minor, one incident at a time, but when
       recurring, represents a continuous disregard for University Policy.
             Disciplinary Status and Eligibility: Southwestern University, through its
       Judicial Policy described in section IX, reserves the right to determine a student’s
       disciplinary standing, described as: “in good standing,” “not in good standing,” “on
       disciplinary probation,” “suspended,” or “expelled.”
             Students remain in good disciplinary standing as long as they have not been
       found responsible for violating University policy, or have completed or are in the
       process of completing sanctions for violations that did not result in disciplinary
       probation, suspension, or expulsion. Students on disciplinary probation have limited
       rights and privileges as described in IX.13, Typical Sanctions. Students are not in
       good standing while a disciplinary situation is under review, including if the student
       withdraws from or leaves the University while a disciplinary matter is pending.
             Expulsion and suspension are noted on the Southwestern University
       transcript. After five (5) years, a student or former student may submit a written
       request and rationale for the removal of the notation related to the disciplinary
       suspension or expulsion. A committee of three, appointed by the Vice President
       for Student Life (or designee), will review the request and take into consideration
       factors such as:
             · the nature of the violation
             · the harm or injury resulting from the violation
             · the amount of time that has passed since the violation
             · the student’s/former student’s behavior since the violation


                                                 48
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
           Dishonesty: Any Document 12 Filed 06/23/21 Page 87 of 1
       unworthy of an academic community. Examples of such dishonesty are as follows:
       (a) theft or attempted theft, (b) cheating, (c) lying, (d) possession of false identifi-
       cation, (e) plagiarism, (f ) forgery, (g) falsification of University records, (h) supply-
       ing false information to the University, (i) unauthorized possession of University
       lists, records, or property, (j) unauthorized entry into University facilities, (k)
       misuse of University electronic systems (e.g. voicemail, email, computer network,
       etc.), (l) misuse of identifying cards (meals, ID, library, etc.), (m) unauthorized
       possession of individual student or student organization property, and (n) violation
       of copyright laws.
              Disruption: Whether in the residence halls or elsewhere on campus, students
       may not cause unnecessary and unwanted noise and disruption. Such behavior
       disrupts and interferes with the peace, quiet, and sense of order which should be
       afforded members of an academic community. Students’ right to peacefully peti-
       tion or demonstrate will be respected, however, and students interested in sponsor-
       ing and organizing this type of activity should consult with the Dean of Students
       about appropriate guidelines.
              Drugs: See “Alcohol and Other Drugs: Statement of Policy” at the beginning
       of this section.
              Exotic Dancers: Exotic dancers and strippers are prohibited from performing
       on campus and from events of University sponsored organizations.
              Fire Alarms and Drills: Campus buildings are equipped with fire alarm
       systems and fire safety equipment. For students living on campus, fire safety
       procedures are discussed in hall meetings at the beginning of each semester. Fire
       drills will be held to familiarize residents with proper procedures for maximiz-
       ing personal safety in the event of a fire. During a drill, the following procedure
       should be followed: (1) walk to the nearest exit; (2) move at least 50 feet from the
       building; (3) do not return to the building until authorized to do so by the person
       in charge; (4) wait for instructions from a staff member or fire department official
       prior to returning to the building. Please take the initiative to familiarize yourself
       with the fire evacuation routes for your immediate living area should you move
       during the semester. Failure to respond to a fire alarm or participate in a fire drill
       can be a matter for disciplinary action, and incurs a $25 fine.
              Fire and Fire Safety Systems: It is a violation of University policy and state
       law for students or others to set any type of fire or tamper with building or out-
       door safety systems (alarms, fire extinguishers, hoses, etc.). The minimum fines as-
       sociated with these violations are: $50 to $100 for unnecessarily discharging a fire
       extinguisher, $100 for tampering with, including covering, a fire detection system
       and $200 for the unwarranted pulling/activating of a fire alarm system.
              Firearms, Fireworks, Ammunition, Explosives, and the like, including
       Toy Guns (Weapons Policy): The possession of firearms, knives with blades
       longer than 3.5 inches, other weapons, ammunition, explosives, or fireworks on
       campus, including in campus housing, is prohibited. This includes, but is not
       limited to, BB guns and pellet guns, martial art weapons, bows and arrows, tasers,


                                                  49
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        and paintball and lase Document 12 Filed 06/23/21 Page 88 of 1
       prohibited, because of the potential danger caused by confusion with real weapons.
       Toy guns, whether water guns or otherwise, shall not resemble a real firearm in any
       manner. Water guns used for special activities must be brightly colored, and their
       use must be approved by the Chief of University Police. Violations of this directive
       can result in criminal and/or administrative charges.
             Texas Law (Penal Code – 46.03) prohibits the possession and carrying of
       weapons onto an educational institution (public or private) by those other than
       people with proper authorization, such as Southwestern University’s police officers.
       Southwestern University will strictly support and enforce this law. An offense
       under this law is a 3rd degree felony in the state of Texas.
             This prohibition of firearms on campus applies to persons holding
       permits for concealed handguns. Southwestern is a private institution and is
       not required under Texas law to allow such weapons on campus by licensees.
       Specifically, pursuant to Section 30.06, Penal Code (trespass by license holder
       with a concealed handgun), a person licensed under Subchapter H, Chapter 411,
       Government Code (handgun licensing law), may not enter Southwestern property
       with a concealed handgun. Southwestern has opted out of "campus carry." NO
       FIREARMS OF ANY KIND ARE ALLOWED ON THE CAMPUS.
             Freedom of Association: Southwestern offers students the opportunity to
       associate with whomever they desire. Being a member of a student organization
       or University-sponsored athletics team does not prohibit a student from joining
       other student organizations. In addition, students must be given the equal oppor-
       tunity to participate in athletics and/or organization activities.
             Gambling: Gambling that is in violation of state law is not permitted on
       campus.
             Golf Carts: See "Utility Carts."
             Harassment: The University is committed to maintaining a community
       where all members can work, live, and learn together in an atmosphere free of
       harassment. Harassment is behavior that: (a) has the intent or effect of interfering
       with an individual’s ability to live, work or learn on campus, (b) creates an intimi-
       dating or hostile environment at the University generally or in specific campus
       locations, (c) is pervasive or significant to the extent that it disturbs another, (d)
       causes another to be reasonably apprehensive, or (e) endangers the health or safety
       of another.
             Harassment may or may not be based on a person’s age, disability, national or
       ethnic origin, gender identity/transgender status or expression, race, religion, sex,
       or sexual orientation, other real or perceived identities, or any other impermissible
       factor. Additionally, harassment includes, but is not limited to: coercing, degrad-
       ing, hostile, intimidating, or threatening behavior, or behavior reasonably likely
       to alarm, annoy, embarrass, offend, or torment another. The University prohibits
       any such behavior, whether verbal or non-verbal, physical or non-physical, and by
       whatever means or method carried out.
             This policy is not intended to limit legitimate claims of academic freedom.


                                                50
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        In particular, the polic Document 12 Filed 06/23/21 Page 89 of 1
        mately related to the content or purposes of a course, even though such topics may
        elicit discomfort in some class members.
               Guidelines and Procedures for Students:
               Students who experience or witness harassment are urged to report the inci-
        dent as soon as possible by doing one or more of the following:
               • Report to any Resident Assistant (RA) or member of the Residence Life staff
               • Report to the Dean of Students, 512-863-1624
               • Report to the SU Police Department (SUPD), 512-863-1944
        If anyone’s safety or health is at imminent risk, please contact SUPD immediately.
               The Dean of Students will:
               • Assist with support, resources, and/or services for the affected individuals
               • Investigate the reported incident
               • Determine the disposition of the case for resolution through the University’s
                 judicial process
               Imposition of sanctions for any student found responsible for harassment is
        subject to the processes and procedures outlined in the Student Handbook.
               Hate Crimes and Bias-Related Incidents: Consistent with the University’s
        core value of respect for the worth and dignity of all persons, bias-related incidents
        and hate crimes are not tolerated and are considered particularly abhorrent in a
        campus environment. Any incident that rises to the level of a potential hate crime
        could be reported as such to law enforcement authorities.
               Bias-related incidents and hate crimes both involve behavior that is moti-
        vated by bias. Bias-related incidents are defined as behavior which constitutes an
        expression of hostility, prejudice, or hatred towards another because of the targeted
        person’s age, creed, disability, ethnic or national origin, gender, gender identity/
        transgender status or expression, marital status, race, religion, sex, sexual orienta-
        tion, or other real or perceived identities. Even when offenders are not aware of
        bias or do not intend to offend, bias may be revealed which is worthy of a response
        and can serve as an opportunity for education.
               Bias-related incidents, while abhorrent and intolerable, do not usually meet
        the necessary elements required to prove a crime. However, bias-related incidents
        do require a response and will be addressed through the University disciplinary
        process and educational initiatives.
               Hate crimes are also motivated by bias, but they include a specific crime as
        defined by state or federal law. Hate crimes are prohibited by both state and federal
        law and will be addressed accordingly. For purposes of this policy, a hate crime
        is any crime that is committed in conjunction with an expression of hostility,
        prejudice, or hatred towards another because of the targeted person’s age, creed,
        disability, ethnic or national origin, gender, gender identity/transgender status or
        expression, marital status, political or social affiliation, race, religion, sex, sexual
        orientation, other real or perceived identities, or any other impermissible factor.
               This policy is not intended to limit legitimate claims of academic freedom.
        In particular, the policy does not limit classroom teaching concerning topics legiti-


                                                  51
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        mately related to the c Document 12 Filed 06/23/21 Page 90 of 1
       elicit discomfort in some class members.
              Hazing: This activity is usually associated with membership intake or new
       member education, initiations, or other functions of student organizations or
       teams. The University does not permit hazing, which is defined as any behavior
       which can do mental or bodily harm to any person, or which is offensive to the
       dignity of an individual. Individuals not associated with an organization or team
       are also prohibited from engaging in such activity. (See Section XIII of this Hand-
       book for more complete Hazing information.)
              Insurance and Valuables: Southwestern University does not carry insurance
       on personal property of students. Students who own valuables should lock them
       in a safe place or leave them at home. It is strongly recommended that students
       insure their personal property, including automobiles, either through their parents’
       homeowners or automobile insurance policy or by purchasing personal property
       insurance. Southwestern University assumes no responsibility for lost, damaged,
       or destroyed personal property. Students are encouraged to immediately report all
       losses or thefts, regardless of size, to University Police.
              Involuntary Withdrawal: Southwestern University may withdraw a student
       if it is determined that the student is engaging in or likely to engage in behavior
       which: 1) constitutes a direct threat, 2) poses a significant disruption to the edu-
       cational environment or the rights of others, or 3) renders the student unable to
       engage in basic required activities necessary to obtain an education.
              The dean of students or his/her designee is empowered with the discretion to
       define within his/her professional judgment what is sufficiently threatening and/or
       disruptive to warrant invoking this involuntary withdrawal procedure. Involun-
       tary withdrawal of a student from the University will be undertaken only as a last
       resort. Every effort will be made to help students understand the consequences of
       their behavior, make responsible decisions, and develop skills that will allow them
       to remain and function in the SU community.
              Loitering: Loitering of one or more persons in public areas of campus for
       unreasonable periods of time is prohibited where such activity obstructs passage,
       constitutes a public nuisance, creates a threat to safety, or is with the intent to
       commit any violation of law or other university policy.
              Lost and Found: See “Abandoned Property.”
              Mopeds and Motorcycles: Operation and parking of mopeds and motor-
       cycles is confined to the street only. These vehicles must not be stored, parked, or
       operated on sidewalks, courtyards, handicap parking spaces, or inside residence
       halls.
              Official Communication: During the academic year, official University cor-
       respondence and notices may be sent via telephone, electronic mail, or letter, and
       this assortment is necessary to allow quick, efficient, and effective communication.
       The University provides every student with Internet access, an email account and a
       postal box at the University Post Office.
              To allow the University to contact students as needed, each student must


                                               52
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        maintain records of va Document 12 Filed 06/23/21 Page 91 of 1
       email, SU Box, local address (if living off campus), emergency contact informa-
       tion, and permanent address. The latter two may not be the SU Box number. The
       Center for Academic Success and Registrar keeps information regarding each of
       these addresses as part of the directory information on the Student Record, and
       students must maintain accurate data there. Furthermore, students are responsible
       for claiming their accounts, ensuring that their mailboxes do not become too full,
       and regularly checking both SU email and their SU Box for important University
       communications.
              Official Directives: Students are required to respond to requests made by a
       University official in the discharge of their responsibilities. It is a student’s respon-
       sibility to respond immediately to such a directive or request, e.g., to come to the
       office of a University faculty, administrator, or staff member, to identify them-
       selves, to leave a crowd when asked to disperse.
              Other Personal Conduct: Discipline will also be administered for personal
       behavior that is:
              (a) indecent, lewd, or obscene (e.g., indecent exposure. See also "Sexual
       Misconduct");
              (b) destructive to property (e.g., the property of students or others. See "Van-
       dalism" for destruction of University property) or endangers persons or property;
              (c) the intimidating use in public, or as a threat between two people, of 'fight-
       ing words' that demean the worth and dignity of persons—words such as 'fag' and
       'retard', or racial slurs; and/or
              (d) disrespectful, uncooperative, abusive, or threatening. These rules are
       generally intended to apply to behavior. Speech may be subject to discipline when
       it destroys property, or intentionally or recklessly assaults, harasses, abuses, or
       intimidates others.
              Pandemic Response: The University may, at its discretion, impose additional
       requirements on students in the interest of promoting the health and safety of the
       University community. These may include but are not limited to: wearing face
       masks or coverings, practicing social distancing, limiting or prohibiting guests, and
       isolation or quarantine of those who may be contagious. Failure to comply with
       these requirements may be cause for disciplinary action.
              Photograph Release: As a member of the Southwestern community, your
       image may be included in photographs taken by the University for use in SU
       publications, videos, websites, etc. Photographs of you may include, but are not
       limited to, pictures on and off campus, in classes, and as a participant during
       University events.
              By being a part of this Southwestern community as a student member, you
       grant permission to the University to use your image in photographs without any
       acknowledgement or written permission. Such photographs are the property of
       Southwestern University and Southwestern shall own all copyright and use rights
       world-wide. You will not be paid for the University's use of your image.



                                                  53
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
           Physical Assault Document 12 Filed 06/23/21 Page 92 of 1
       demic community, any form of physical assault or fighting will not be tolerated.
       Students should be aware that they hold, at least in part, responsibility for the
       conduct of friends and guests they bring onto campus.
             Pirate Bikes - The use of Pirate Bikes on campus is governed by the Uni-
       versity's Pirate Bike Policy (https://www.southwestern.edu/life-at-southwestern/
       pirate-bikes/). Please do your part to keep this program active and safe on campus
       and be aware that no Pirate Bikes may be taken off campus and that if caught
       with a Pirate Bike off-campus, disciplinary action, including citation with a
       $50 fine, may result.
             Prohibited Items: To protect the safety and well-being of all members of the
       campus community, the following items are prohibited, except as supplied and
       maintained by the University.
             •     Air conditioners (personal, such as window units or portable units)
             •     Alcohol containers (even if empty or filled with colored water) in rooms
                   where any resident is under the age of 21
             •     Bed risers
             •     Candles
             •     Combustible materials (propane tanks, gasoline, kerosene, etc.); small
                   containers of lighter fluid are allowed.
             •     Dartboards
             •     Drones (see https://www.southwestern.edu/safety/programs-policies)
             •     Electrical appliances other than popcorn poppers and coffee pots, which
                   must be UL-approved. Hot plates, crock pots, toaster ovens, etc. are not
                   allowed.
             •     Firearms, fireworks, ammunition, explosives, and the like, including toy
                   guns (see separate policy of same name)
             •     Fog machines
             •     Grills and barbecue pits
             •     Halogen lamps
             •     Hammocks
             •     Hookahs
             •     Hoverboards
             •     Incense
             •     Open flames (see Fire Safety Policy - https://www.southwestern.edu/
                   safety/programs-policies)
             •     Pets, other than fish in one aquarium up to 10 gallons, and as governed
                   by the Pet Policy
             •     Sound amplifiers
             •     Wireless routers or wireless access points
             Violations of the Prohibited Items policy may result in the loss of the housing
       deposit when they occur in the residence halls, and may incur additional fines and/
       or disciplinary sanctions.



                                                54
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
           Protests and De Document 12 Filed 06/23/21 Page 93 of 1
       students to engage in peaceful protest over issues of University, local, national,
       or international interest. Protests must be civil and peaceful, not violate state law
       or University policies, and protests may not deprive any persons of a legal right,
       disturb any persons in the enjoyment of a legal right, nor deprive any persons of
       access to University experiences. Protestors shall not obstruct streets, sidewalks,
       elevators, aisles, hallways, entrances, or exits to which the community has access,
       or any other place for the passage of persons, vehicles, or conveyances. Twenty-
       four hour advance notice to the Dean of Students of any protest likely to involve
       a physical gathering is required. The University also reserves the right to limit the
       time, place, and manner of any protest, including the location of any physical pro-
       test to a particular area of campus in order to assure the physical safety and rights
       of all members of the University community.
             Public Information Act (Open Records): The Texas Public Information Act
       gives the public the right to request access to information created and maintained
       by government agencies. The Southwestern University Police Department and its
       reports are subject to this act. Public information requests must be made in writing
       to the Southwestern University Police Department.
             Representing the University: A student who is currently on disciplinary
       probation or who has a pending disciplinary case may not represent the University
       on or off campus.
             Retaliation: The University prohibits any retaliation between students, which
       includes any action taken against another person to seek revenge. This includes
       physical contact, or more often, inappropriate behavior or comments through
       emails, text messages, social media, or any other form of communication by or on
       behalf of the offending student.
             Rollerblading/Skating: Both are permitted on sidewalks, but neither is al-
       lowed on tennis courts, inside buildings, on porches or steps, or on the verandas.
             Service Animals: Southwestern University recognizes the importance of
       service animals as defined by the Americans with Disabilities Act Amendments Act
       (ADAAA) and follows the federal regulations regarding service animals. Anyone
       using a service animal is encouraged to register with the Associate Director of
       Academic Success. Service animals may accompany their student-handlers into
       any public space on campus, as long as they are under the control of the handler at
       all times. To access the complete policy regarding service animals, please visit the
       Services for Students with Disabilities website - https://www.southwestern.edu/
       offices/success/services-for-students-with-disabilities/.
             Emotional Support Animals (ESAs) are a separate category of assistance
       animal. These animals are not pets, they are not service animals, and their pres-
       ence on campus is governed by federal, state, and University guidelines. ESAs are
       permitted in their assigned private residence hall rooms only with prior approval
       through the Associate Director of Academic Success, in collaboration with Hous-
       ing professional staff, and the permission of the room's resident(s). Approved ESAs
       are permitted in residence hall common areas with their student-handler, provided


                                                55
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        they are restrained and Document 12 Filed 06/23/21 Page 94 of 1
       not permitted in University buildings other than residence halls. For the complete
       policy on assistance animals, please visit the Services for Students with Disabilities
       website - https://www.southwestern.edu/offices/success/services-for-students-with-
       disabilities/.
             Sexual Misconduct Policy: See Section X of this Handbook for definitions
       and complete policy statements.
             Smoking and Vaping: Smoking and vaping are prohibited in all buildings
       and within 25 feet of building entrances, operable windows or air intakes. This
       includes all residence halls and apartments, including the balconies and patios in
       the apartment complexes.
             Soliciting and Selling: In support of the safety and privacy of members of
       the University community, soliciting and selling -- whether in person or electroni-
       cally -- are prohibited. No businesses, organizations, or individuals may canvass,
       solicit, or sell on campus or using University resources. This policy does not apply
       to student organizations operating in compliance with the Student Organization
       Fundraising Events Policy or to individual students offering personal items for sale.
             Swimming/Wading Pools: Any swimming/wading pools that are used on
       campus can be no deeper than 12 inches in order to reduce the risk of accidental
       drowning. Additionally, such pools must be emptied daily after use in order to
       manage risk and to insure sanitary conditions. All pools used on campus must
       be approved by the Chief of University Police and such approval will require the
       designation of a specific individual responsible for adherence to these guidelines.
             Travel: Travel by students that is sponsored and/or funded by the University
       is regulated by Southwestern's Vehicle Safety Policy (https://www.southwestern.
       edu/safety/programs-policies/). It is recommended that student leaders meet with
       the sponsoring/funding department at least one week prior to departure in order
       to be eligible for sponsorship and/or funding for their travel plans.
             Unauthorized Access: Students may neither enter nor occupy spaces not de-
       signed for access, private spaces, or controlled-access spaces without authorization.
       These spaces include but are not limited to: residence halls and rooms, other than
       those to which the student is assigned; faculty/staff offices and academic labs; and
       fountains, art installations, and roofs. Authorization does not automatically extend
       to persons accompanying the person(s) authorized.
             Utility Carts: Use of Utility Carts are governed by the University's Utility
       Cart Safety Policy - https://www.southwestern.edu/live/files/7674-utility-cart-
       policyrev10-10-18pdf. Students must receive approval from either their Supervisor
       (student workers) or from the Assistant Director of Academic Success in the Cen-
       ter for Academic Success (personal medical needs). All Utility Cart drivers must
       possess a valid drivers license with two years driving experience and complete the
       Utility Cart Safety Policy and Utility Cart video module through SafeColleges.
             Vandalism: Vandalism or other malicious treatment of University property
       or the property of others is a violation of University policy. Restitution will be
       required in most cases involving this type of behavior.


                                                56
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
           Vending Machin Document 12 Filed 06/23/21 Page 95 of 1
       and in other buildings. Refunds for money lost in the vending machines may be
       obtained in the Business Office in the Cullen Building.

       Publicity Regulations
             Southwestern's campus publicity regulations are summarized below. Please
       direct any questions to the Office of Student Activities.
             Campus Notices: There are many ways to communicate on campus. The
       preferred mechanism for announcements and the like is the Campus Notices system
       available at https://www.southwestern.edu/campusnotices/. Notices sent through
       the Campus Notices system may be targeted to segments of the campus communi-
       ty and are delivered daily, early in the morning. Another mechanism for communi-
       cating is e-mail. It works well in many instances but if not used properly, it can be
       irritating and time consuming for those receiving the messages. Too much e-mail is
       a bad thing. In particular, e-mail is not a good medium for meaningful discussion.
             No matter which medium you use, keep the following things in mind:
             • One or more people will read your posting. Don’t say anything
                   that you wouldn’t say to someone’s face.
             • Do not send messages while under the influence.
             • Avoid sarcasm. It doesn’t work in e-mail.
             • Messages with crude, hostile, or offensive language are wrong.
             • A “spam” e-mail is generally defined as an unsolicited mailing, usually to .
                   many people. Some consider forwards to be spam. Don’t be a spammer.
             Campus Notices Guidelines
             • All members of the community are subscribed to Campus Notices by default.
             • Anyone in the community may post messages via Campus Notices.
             • Notices are delivered daily Monday through Friday via e-mail. Notices
                   must be submitted before 8:00 a.m. for same day delivery.
             • The Campus Notices system is the only way for students to post messages .
                   that will be seen by members of the faculty and staff.
             • A campus notice may be queued for delivery at a later date.
             • More information about Campus Notices is available on the web
                   at https://www.southwestern.edu/campusnotices/.
             The Information Technology department can establish a Google Group
       for any class or registered campus organization. Communication to and among
       members of an organization should take place within such Groups, not via the more
       general campus-wide lists.
             E-mail and Campus Notices may also be governed by other policies in the
       Student Handbook.
             Chalking: Organizations may request permission from the Office of Student
       Activities to promote their events by chalking sidewalks in specific campus loca-
       tions. An organization's advisor must approve chalking requests before they are
       submitted to the Office of Student Activities. Chalking requests will be approved
       at the discretion of the Associate Dean for Student Life (or designee), and may


                                                57
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
        be denied with or with Document 12 Filed 06/23/21 Page 96 of 1
       online (https://www.southwestern.edu/life-at-southwestern/student-activities/
       forms/) is responsible for ensuring that the chalking is executed in a manner
       consistent with the request and that the chalking is cleaned from the sidewalks by
       the deadline.
             Paper Policy (Handbills and Posters): Announcements may be submitted
       by registered student organizations through the Office of Student Activities. Postings
       must be applicable to the campus at large, include the name of the sponsoring
       organization, and be approved by the Office of Student Activities. If these criteria
       are met, then Student Activities will stamp each poster to indicate approval and
       post the materials on campus.
             Sponsoring organizations are limited to fifteen (15) announcements to post
       in designated areas around the campus at large. These areas include: kiosks and
       select bulletin boards (provided that the board is not designated for a specific
       academic department or program). Sponsoring organizations also may place one
       piece of publicity in each residence hall with permission of the appropriate Head
       RA. Residence hall locations are in addition to the maximum of fifteen (15) pieces
       of publicity which can be distributed around the campus at large. Fifteen (15)
       of the total number of publicity items distributed in the residence halls and the
       campus at large may be larger than 8.5" x 11", but may not exceed 3' x 4'.
             When a handbill or poster is approved and posted according to regulation,
       it should be treated with respect by members of the University community and
       should not be defaced or removed prior to the sponsored activity occurring. The
       Office of Student Activities will remove any publicity that has not been approved.
       All postings received from non-University sponsored, off-campus constituents will
       be displayed in one location.
             Table Tent Policy: Student organizations and/or departments may submit
       up to forty (40) bi-fold or tri-fold flyers or up to fifty (50) 4.25” x 6.5” flyers
       for display in napkin dispensers in the Mabee Commons and The Cove. Inserts
       not matching these measurements will not be displayed. Table tents and napkin
       dispenser inserts will be displayed on a first-come, first-served basis for a maximum
       of seven (7) days and a minimum of two (2) days. Requests for table tents and
       napkin dispenser inserts must be submitted online (https://www.southwestern.
       edu/life-at-southwestern/student-activities/forms/) no later than five (5) days prior
       to the display date.
             McCombs Campus Center Concourse Banners: Student organizations may
       design and create a banner for display in the McCombs Campus Center Con-
       course using supplies available in the Student Activities Office. Concourse banners
       may not be longer than 9 feet. Reservations for banner space must be submitted
       online (https://www.southwestern.edu/life-at-southwestern/student-activities/
       forms/) at least one week prior to the desired date of display. Up to four banners
       may be hung for a period not to exceed one week (7 days). Display will be on a
       first-come, first-served basis for events.
             Other Venues: Recognized organizations may, from time to time, wish to


                                                58
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
       develop more distincti Document 12 Filed 06/23/21 Page 97 of 1
       particularly for very special events. However, these must be approved by the Direc-
       tor of Student Activities before proceeding with the publicity plan.
             Generally, seven days is adequate; for very elaborate or unusual plans, more
       time might be required to allow adequate input from affected building coordina-
       tors, housekeeping staff, and Facilities Management employees.
             All postings in common spaces of the University must be approved in the
       Office of Student Activities. The intent is not to censor, but rather to ensure that
       recognized Southwestern University organizations are provided with the full right
       of communication on campus. Organizations violating these procedures may be
       subject to the loss of privileges, sanctions, and/or charges for damages.


       Smoking and Vaping Policy
             Southwestern University supports the concept of a healthy working and
       learning atmosphere throughout the entire campus. In that regard, the University
       has established guidelines governing the use of tobacco and vaping on campus.
       This applies to all employees, students, and other persons while on the premises.
       The intention of these guidelines is to contribute to a safe and healthy working
       and learning environment while being responsive to and mindful of the rights and
       privileges of individuals.
             This policy supports the City of Georgetown Smoking Ordinance as well as
       meeting LEED (Leadership in Environmental and Energy Design) requirements
       for our LEED-certified buildings.
             Smoking tobacco and vaping is prohibited in all buildings and within 25’ of
       building entrances, operable windows or air intakes. This includes all residence
       halls and apartments, including the balconies and patios in the apartment complexes.
              This is a self-enforced policy that requires the support and cooperation of all
       community members. When necessary, approach the smoker, communicate the
       policy and ask for cooperation. If this does not resolve the issue, report the matter
       to the proper University representative (e.g. Residence Life staff member, Campus
       Police, or the Department Head who supervises the employee).


       Dog Policy
             Southwestern students, faculty, administration, staff, and visitors are al-
       lowed to bring dogs on campus that are properly controlled, and that present no
       danger or nuisance to the Southwestern campus. In general, dogs are allowed on
       the grounds of campus, but are not allowed inside buildings (for exceptions, see
       Comprehensive Pet Policy, which immediately follows this policy). All dogs must
       be currently licensed and tagged by the City of Georgetown Animal Service, and
       registered, without charge, with the Southwestern University Police Department.
       Off-campus residents who bring their dogs to visit should also register with SU
       Police Department without charge.


                                                59
ase
 se 1:21-cv-00541-RP
    1:21-cv-00541-RP
           Rabies vaccinatio Document 12 Filed 06/23/21 Page 98 of 1
       yearly. The current rabies vaccination tag must be properly displayed on the dog’s
       collar at all times.
             No dogs shall be allowed to run loose on campus. All owners should keep
       their dog restrained by leash or kennel and all dogs must be directly supervised.
             If a dog is found unattached on the Southwestern campus, the SU Police
       Department will:
             1. Attempt to notify the owner or other responsible parties by telephone that
             their dog has become loose and is in violation of dog ordinances.
             2. Issue a warning to the owner to control the dog and prevent further violations.
             3. Issue a Southwestern Loose Dog Citation to the owner in the amount of
             $25 to be paid to Southwestern University.
             4. Call the City of Georgetown Animal Services for assistance.
             Should a dog become loose and considered dangerous on campus, the City of
       Georgetown Animal Services should be notified, along with the pet owner.
             All City of Georgetown animal ordinances have complete jurisdiction and
       should be fully enforced at Southwestern University.


       Comprehensive Campus Pet Policy
             Pets are not allowed anywhere inside any University-controlled building at
       Southwestern. The only exceptions to this policy are explicitly outlined in a list of
       Exempted Animals below. Individuals who fail to comply with this component of
       the Pet Policy will be charged a facility cleaning fee not less than $500 – the actual
       cleaning fee assessed may be more than $500 based on the impacted building
       square footage.
             Well-behaved pets are allowed outside on University-controlled grounds,
       but all pets are subject to City of Georgetown leash and tagging laws and must be
       attended and restrained by leash or in a carrier at all times. The pet owner/handler
       must take full responsibility to clean any area that their pet soils promptly.
             Pets that produce excessive noise, bite, or show aggressive behaviors such as
       lunging and threatening will not be allowed anywhere on campus. Anyone wit-
       nessing such behavior by a pet should report it to the Campus Police immediately.
       Any unattended or unrestrained pet on campus grounds or inside common areas
       of a campus building should be reported to the Campus Police immediately.
             Non-emergency violations of the Pet Policy should be reported as follows:
       faculty and staff violations of the Pet Policy should be reported to the offend-
       ing employee’s direct supervisor; student violations of the Pet Policy should be
       reported to the Dean of Students; community visitor violations of the Pet Policy
       should be reported to the Campus Police.

       Exempted Animals
            The following Exempted Animals are permitted in University-controlled
       buildings, provided that they are appropriately registered with Campus Police and


                                                 60
ase
se 1:21-cv-00541-RP
    1:21-cv-00541-RP
       licensed/tagged prior t Document 12 Filed 06/23/21 Page 99 of 1
       Police includes proof of current vaccination records and location(s) where the pet
       will be housed and regularly present. These animals are exempted only from the
       prohibition of pets in University-controlled buildings, not from all other stipula-
       tions of the Comprehensive Campus Pet Policy outlined above. The exempted
       pet’s owner/handler will be held financially responsible for damages to University-
       controlled property, facilities, or grounds caused by their pet (including, but not
       limited to, repairing, replacing, or cleaning flooring, furniture, ductwork, filters,
       and landscaping). Exempted Animals include:
             1) Working service animals (Under special conditions, working service
       animals who must be off-leash to carry out their duties may be allowed off-leash
       or out of their carrier, but still always must be under the direct control of their
       owner/handler).
             2) Approved assistance animals for students, but only within the pet owner’s
       University-controlled residence (see Assistance Animal Policy on the Academic
       Success website (https://www.southwestern.edu/offices/success/services-for-
       students-with-disabilities/), which outlines the procedures for requesting this
       disability-related accommodation).
             3) Research, clinical, and teaching animals (and only while being used
       directly for research/teaching), provided that animal owners/handlers properly
       maintain, control and clean up after them.
             4) Southwestern’s feral cat population (The feral cats on campus that are cared
       for by the Cat Partners student organization do not fall under the purview of this
       Pet Policy because these cats are not technically pets and already are not allowed to
       enter University buildings. Additionally, they have been spayed/neutered and are
       receiving vaccinations and other necessary veterinary care through Cat Partners.)
             5)Fish in properly maintained tanks/containers.
             6) On-duty police dogs.

       Additional University Policies
             The following policies are all available on the Southwestern University
       website at https://www.southwestern.edu/policy. A brief description of each is
       provided below for your convenience:
             Drug-Free Workplace Policy: In accordance with the Federal Drug-Free
       Workplace Act of 1988, and other laws and Southwestern University polices, the
       University undertakes certain actions and adopts various procedures relating to the
       misuse of controlled and other substances in order to provide a drug/substance-
       free workplace. The University has adopted the policy, which is applicable to all
       University full-time, part-time and seasonal employees, and contractors.
             Ethics and Business Conduct Statement: It is Southwestern University’s
       long-standing practice to expect and maintain the highest standard of business and
       ethical conduct. This Statement encompasses compliance with all laws, regula-
       tions, and University policies. It is also a University expectation for all its constitu-
       ents, as related to the many aspects of the respective academic and administrative


                                                  61
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       work performed, as we Document 12 Filed 06/23/21 Page 100 of 1
             Policy on Patents, Copyrights, and Trade Secrets: The purpose of this
       policy is to advance the interests of the University, promoting and protecting the
       results of research, scholarship, and artistic work. The policy also preserves and
       protects the interests of the University, which has the responsibility of the steward-
       ship and cultivation of its financial resources.
             Whistle Blower Policy and Confidential Campus Hotline: Southwest-
       ern University requires all faculty, staff, and students to observe the highest of
       business and ethical standards and to comply with all laws, regulations, policies
       and practices in the conduct of their duties and responsibilities. Guidance for
       this requirement is provided in the University’s Ethics, Personal Conduct, and
       Business Conduct Statement, the University’s various policies and procedures, and
       Southwestern’s long-standing commitment to honesty, integrity and excellence in
       everything we do.




       IX. Judicial Policy
       I.         Introduction
             Students at Southwestern University accept membership in an academic com-
       munity dedicated to the pursuit of intellectual and personal growth. Southwestern
       University students are expected to conform to high standards of adult behavior,
       consistent with the University’s Core Values.
             The purpose of the Southwestern University judicial process is to review
       alleged violations of University policies, procedures, and regulations by individual
       students, groups of students, or student organizations (see definitions in Section
       XV of this policy). The various components of the judicial process are designed
       to respond to such violations, to determine facts based on a standard of prepon-
       derance of the evidence, to ascertain responsibility of the Respondent, and to
       determine appropriate sanctions.

       II.       Jurisdiction
            Southwestern University reserves the right to review and respond to on
       campus violations of the University’s policies. In addition to incidents that occur
       on the University campus, the University may take disciplinary action in response
       to incidents that take place during official functions of the University, those
       sponsored by registered student organizations, or incidents that have a substantial
       connection to the interests of Southwestern University, regardless of the location
       in which they occur. In the case of criminal conviction during enrollment, the
       University reserves the right to pursue judicial action.
            An action involving a student in a legal proceeding in civil or criminal court
       does not affect the University’s ability to pursue its own internal judicial proceed-

                                                62
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       ings. The University’s Document 12 Filed 06/23/21 Page 101 of 1
       civil procedures.
             To the extent that any officer of a student organization was in a position to
       control, substantially influence, or intervene in the conduct of the organization
       or any of its members so as to prevent or deter a violation of University policy or
       policies, and failed to do so, the officer may be charged with, and held additionally
       responsible for the violation committed by the student organization or its
       members. Any sanctions imposed on individual student officers are in addition to
       any sanctions imposed on the student organization or any of its members.

       III.        Reporting Procedures
              Violations of University policy or policies can be reported by any of the following:
              • Residence Life Staff
              • University Police or other law enforcement agencies
              • The Dean of Students
              • Any other individual submitting an account of an incident to the University
       Reports of alleged violations should be directed to either the University Police
       Department at 512.863.1944, or the Dean of Students at 512.863.1624. In
       case of sexual misconduct or sexual harassment, additional reporting options are
       available (for more information, please see the appropriate policies in sections XI
       and XIX, respectively, of this Handbook). Students are encouraged to report inci-
       dents as soon after the occurrence as possible, as the passage of time could impede
       efforts to investigate allegations and gather evidence.

       IV.        Hearing Bodies
             The Dean of Students (or designee) shall review and investigate all incident
       reports, in consultation with staff, and determine whether or not the student or
       organization will be charged with violating University policy or policies. If it is
       determined that the student or organization will be charged, the Dean of Students
       (or designee) will decide which judicial hearing process shall be used in the case,
       based on the nature and severity of the alleged violation and/or the prior history of
       inappropriate behavior.
             The Dean of Students (or designee) may refer matters to the following judi-
       cial hearing processes:
             • Administrative Hearing
             • University Committee on Discipline
             • Special Periods Committee on Discipline
             • Honor Code Council Hearing Board
             • Sexual Misconduct Hearing Board
       V.        Administrative Hearing
            An Administrative Hearing is used for violations for which precedents have
       been established (e.g. alcohol violation). Administrative Hearings are heard by the
       Dean of Students (or designee).


                                                    63
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           The designated H Document 12 Filed 06/23/21 Page 102 of 1
       student judicial process and will ask the student to acknowledge that they under-
       stand the process that will be conducted.
             The designated Hearing Officer will present all of the materials and/or evi-
       dence submitted by witnesses. The materials usually consist of, but are not limited
       to, a summary of the case written by University Police or in RA Incident Reports,
       as well as statements from witnesses or other persons involved in the situation.
             The student will have the opportunity to refute or explain the materials which
       have been presented or to add information. The designated Hearing Officer will
       ask the student questions and discuss the case. The student may choose to remain
       silent, to not answer any question(s), to not make any statements, or the student
       may participate in the discussion.
             At the Administrative Hearing, the charges and supporting information will
       be presented by the Hearing Officer. The student may respond to the charges, and
       may make a verbal or written statement. Following discussion, a decision will be
       rendered by the Hearing Officer.

       VI.         Administrative Hearing Appeals
             The student may appeal an Administrative Hearing result, decision of respon-
       sible or not responsible, as well as any sanction(s). The Vice President for Student
       Life (or designee) will convene the University Committee on Discipline (UCD) to
       hear appeals of Administrative Hearings. The committee will be comprised of a
       UCD hearing panel of three (one student, one faculty and one staff member).
             Appeals must be submitted in writing within five (5) business days from the
       date of the written notification of the hearing results. An appeal must concisely set
       forth the grounds for appeal, as well as any supporting material. Permitted grounds
       for appeal are:
             •     Improper procedure in the original hearing
             •     Information is available that was unavailable at the time of the hearing
                   and the new information is relevant to the determination, or
             •     An argument supporting the claim that the sanction is too severe.
             A final decision of the appeal will be communicated to the Respondent within
       ten (10) business days of the receipt of the appeal. The decision on an appeal is the
       final step in the appeal, and may result in any of the following:
             1. Uphold the original decision(s) and sanction(s).
             2. Uphold the original decision(s) and reduce the sanction(s).
             3. Refer the case back to the original hearing body for rehearing and review.
             Technical departures from these procedures and errors in their application will
       not be grounds to withhold disciplinary action unless, in the judgment of the Vice
       President for Student Life (or designee), the technical departures or errors were such
       as to have prevented a fair and just hearing.




                                                 64
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       VII.  University Document 12 Filed 06/23/21 Page 103 of 1
            The University Committee on Discipline (UCD) is the body that may review
      individual and group non-academic violations of University policy that are referred
      by the Dean of Students (or designee). The University serves as the Complainant
      in each case. The UCD also serves as an appellate board for administrative deci-
      sions and sanctions.
            The University Committee on Discipline Hearing Board consists of a pool
      of students, faculty and staff who are trained to hear student and group conduct
      cases. The student members are drawn from a pool selected and appointed by the
      Office of the Dean of Students, and the faculty/staff members are chosen from
      a pool recommended by the Dean of the Faculty’s Office. The members of each
      respective committee are selected by the Dean of Students (or designee). Training
      for Committee members includes familiarization with the University’s Personal
      Conduct policies, hearing procedures, and appropriate standards of proof. Three
      individuals will be called to serve on each hearing (one student, one faculty and
      one staff member). The Dean of Students (or designee) chairs the hearing. The
      Committee determines the finding, and in the case of a responsible finding, pro-
      vides a range of sanctions for consideration by the Dean of Students.

      VIII.      University Committee on Discipline Hearing Procedures
           The hearing is the opportunity for the Respondent (student or group of stu-
      dents) to develop and present their own case. Respondents are advised to prepare
      carefully for the original hearing, and to include as witnesses other persons who
      might have specific knowledge of the events under consideration. The procedure to
      be followed in a University Committee on Discipline hearing is as follows:
           1. Presentation of statement of charges by Dean of Students (or designee).
           2. Response of Respondent. If a Respondent pleads responsible to a charge,
                 the Dean of Students (or designee) may ask if the plea was freely given.
                 In the absence of a plea, or in the case of a not responsible plea, the
                 hearing continues.
           3. Presentation of witnesses. The Dean of Students (or designee) will
                 remind all witnesses that lying to any University official or Hearing
                 Committee is a violation of University policy and subject to sanction by
                 the Committee. Witnesses on behalf of the Complainant are presented first,
                 followed by written statements of witnesses not in attendance. The
                 Hearing Committee members may ask questions, for clarification pur-
                 poses only, during the witness’s direct testimony. Upon completion of
                 the testimony by the Complainant or a witness, the Hearing Committee
                 can conduct more complete questioning. Prior to the Hearing, the
                 Respondent and the Complainant have the right to choose either option
                 “a” or “b” listed below. If an agreement cannot be reached, the default
                 process will be option “a”.
           		          a. Should the Respondent or the Complainant have a question(s) of a
      		               witness, or of each other, that question(s) must be provided at the


                                               65
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       		       conclu Document 12 Filed 06/23/21 Page 104 of 1
      		        Dean of Students (or designee), who will assess its relevance and
      		        then determine whether to ask the question(s) of the witness or not.
       		       b. Should the Respondent or the Complainant have a question(s) of a
      		        witness, or of each other, the question(s) must be asked at the
      		        conclusion of the witness’s statement.
       4. Witnesses on behalf of the Respondent are presented next, along with
          written statements of witnesses not in attendance. The Hearing
          Committee members may ask questions, for clarification purposes only,
          during the witness’s direct testimony. Upon completion of the testi-
          mony by the Respondent or a witness, the Hearing Committee can
          conduct more complete questioning. Prior to the Hearing, the Respon-
          dent and the Complainant have the right to choose either option “a” or
          “b” listed below. If an agreement cannot be reached, the default process
          will be option “a”.
       		       a. Should the Respondent or the Complainant have a question(s) of a
      		        witness, or of each other, that question(s) must be provided at the
      		        conclusion of the witness’s statement and must be presented to the
      		        Dean of Students (or designee), who will assess its relevance and
      		        then determine whether to ask the question(s) of the witness or not.
       		       b. Should the Respondent or the Complainant have a question(s) of a
      		        witness, or of each other, the question(s) must be asked at the
      		        conclusion of the witness’s statement.
       5. Deliberation by Committee in closed session to determine whether the
          Respondent is responsible or not responsible.
       6. If the Respondent is found responsible, opportunity for presentation of
          character witnesses is then offered. Such witnesses are limited to two,
          and a total time of 15 minutes is allotted. At this time, the Dean of
          Students (or designee) will be expected to offer any history of former
          discipline problems. The Dean of Students may also recommend ap-
          propriate sanctions. Those recommendations will be given in the pres-
          ence of the Respondent. These are recommendations only and are not
          binding.
       7. If the Respondent is found responsible, deliberation by Committee in
          closed session on sanction.
       8. If the Respondent is found responsible, they are informed of sanction
          and reminded of right to appeal. The student(s) or student
          organization(s) whose case was heard by the University Committee on
          Discipline may appeal the decision and/or the sanction to the Vice
          President for Student Life.

      Notes:
      1. The Hearing Committee may, during a hearing, request additional information
      or witnesses, and may take a recess of sufficient time to acquire the information.


                                              66
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       2. The Dean of Stude Document 12 Filed 06/23/21 Page 105 of 1
       that either the Complainant or the Respondent is emotionally unfit to continue or
       because of fatigue of the parties.
       3. If the Respondent fails to attend the hearing of which they have been formally
       notified, the Hearing Committee will hear the case in their absence, using available
       information.
       4. In the event of an inability of the Hearing Committee members to agree on
       sanctions, the Dean of Students (or designee) will adjourn the hearing. A new
       Hearing Committee with different members will be formed, which will rehear the
       entire case.
       5. The Dean of Students can intervene at any time to clarify matters of fact or
       procedure, whenever she/he deems it necessary.

       IX.        Rights of the Respondent
             The rights of the Respondent are as follows:
             1. To be informed in writing of the time and date of the hearing and of the
                  specific charges
             2. To know the name(s) of their Complainant and witness(es)
             3. To have an advisor
             4. To supply the Dean of Students with any evidence in support of their
                  defense
             5. To appear as a witness at the hearing
             6. To attend the entire hearing exclusive of closed sessions
             7. To not appear at the hearing
             8. To supply the Dean of Students with a list of witnesses in defense of the
                  accusation(s)
             9. Based upon a pre-hearing determination, to either provide a question(s)
                  of the witness(es) to the Dean of Students (or designee) for consider-
                  ation or to ask a question(s) directly of the witness(es) at the conclusion
                  of the witness’s statement (see Section VIII)
             10. Based upon a pre-hearing determination, to either provide a question(s)
                  of the Complainant to the Dean of Students (or designee) for consider-
                  ation or to ask a question(s) directly of the Complainant at the conclu-
                  sion of the statement of the Complainant (see Section VIII)
             11. To receive a written decision from the Hearing Board or Committee
             12. To appeal the decision
             13. To be notified of the sanction(s) by the Dean of Students (or designee)
                  within twenty-four (24) hours of the board’s decision, followed by a let
                  ter outlining the sanction(s)
             14. To be informed of the names of the pool of potential Hearing Board or
                  Committee members at least forty-eight (48) hours prior to the hearing
             15. To request dismissal, with cause, of any potential member of the Hearing
                  Board or Committee up to twenty-four (24) hours before the hearing



                                                 67
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       X.    University Document 12 Filed 06/23/21 Page 106 of 1
            The student(s) or student organization(s) whose allegation was heard by the
      UCD may appeal the decision and/or sanction to the Vice President for Student
      Life. The Vice President for Student Life (or designee), will convene a UCD appeal
      panel of three (3) UCD members (with at least one being a student) who did not
      serve on the original hearing, to review appeals of the University Committee on
      Discipline hearings.
            Appeals must be submitted in writing within five (5) business days from the
      date of the written notification of the hearing results. An appeal must concisely
      set forth the grounds for appeal, as well as any supporting material. Permitted
      grounds for appeal are:
            •     Improper procedure in the original hearing
            •     Information is available that was unavailable at the time of the hearing
                  and the new information is relevant to the determination, or
            •     An argument supporting the claim that the penalty is too severe
            A final decision of the appeal will be communicated to the Respondent
      within ten (10) business days of the receipt of the appeal. The decision on an ap-
      peal is the final step in the appeal, and may result in the following:
            1. Uphold the original decision(s) and sanction(s)
            2. Uphold the original decision(s) and reduce the sanction(s)
            3. Refer the case back to the original hearing body for rehearing and review
            Technical departures from these procedures and errors in their application
      will not be grounds to withhold disciplinary action unless, in the judgment of the
      Vice President for Student Life (or designee), the technical departures or errors
      were such as to have prevented a fair and just hearing.

      XI.         Special Periods Hearing Committee
           At times when the Hearing Boards cannot be assembled to hear a case (such
      as during finals, between semesters, holidays, vacations, or summer terms) or
      when, in the opinion of the Dean of Students, unusual and/or extenuating circum-
      stances do not allow for a fair hearing, a three (3) person Special Periods Hearing
      Committee, consisting of faculty and/or staff, may be assembled at the discretion
      of the Dean of Students to hear the case. The Committee will exercise all powers of
      the appropriate judicial body and will use the procedures of that judicial body.

      Special Periods Appeals
           The student(s) or student organization(s) whose case was heard by the Special
      Periods Hearing Committee may appeal the decision and/or sanction to the Vice
      President for Student Life. The Vice President for Student Life (or designee) will
      convene a Special Periods Appeal Panel of three (3) faculty and/or staff who did
      not serve on the original hearing, to review appeals of the Special Periods Hearing.
      Appeals must be submitted in writing within five (5) business days from the date
      of the written notification of the hearing results. An appeal must concisely set



                                              68
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       forth the grounds for Document 12 Filed 06/23/21 Page 107 of 1
       for appeal are:
             •    Improper procedure in the original hearing
             •    Information is available that was unavailable at the time of the hearing
                  and the new information is relevant to the determination, or
             •    An argument supporting the claim that the penalty is too severe
             A final decision of the appeal will be communicated to the Respondent
       within ten (10) business days of the receipt of the appeal. The decision of the Spe-
       cial Periods Appeal Panel on an appeal is the final step in the appeal.
             The Special Periods Appeal Panel may:
             1. Uphold the original decision(s) and sanction(s)
             2. Uphold the original decision(s) and reduce the sanction(s)
             3. Refer the case back to the original hearing body for rehearing and review
             Technical departures from these procedures and errors in their application
       will not be grounds to withhold disciplinary action unless, in the judgment of the
       Vice President for Student Life (or designee), the technical departures or errors
       were such as to have prevented a fair and just hearing.
       XII.       Interim Sanctions
            In certain instances, it may be necessary for the University to impose interim
       sanctions, including suspension, pending a hearing. This action may be necessary
       when, in the sole opinion of the Dean of Students (or designee), the continued
       presence of the Respondent student may constitute a threat or disruption to the
       normal academic process of the University, or where the student is considered a
       danger to other students or to themselves. In such cases, a hearing will be sched-
       uled as soon as appropriate after interim sanctions commence.
       XIII.       Typical Sanctions
             If the Respondent student or student organization is found in violation of
       University Policy, the notification will also include notice of any sanctions which
       may be imposed by the Dean of Students or the Hearing Board or Committee.
       Such sanctions may include, but are not limited to, those listed below. More than
       one sanction may be imposed for any single violation. A history of inappropri-
       ate behavior by the student or student organization and the nature or severity of
       an incident are considered in determining appropriate sanctions. If disciplinary
       sanctions are not fulfilled by the sanctioned student, more serious disciplinary
       sanctions may be imposed.
             Alcohol Ban: Alcohol may be banned from all functions and/or from spe-
       cific premises, even if all students are of legal age.
             Contract Probation: A warning that future violations may be handled more
       strictly, with additional sanctions imposed by the Dean of Students (or designee).
       Contract probation expires after a specified amount of time but remains in the in-
       ternal SU record until graduation (or in the case the student leaves the University,
       for four years after the violation).



                                                69
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           Disciplinary Pro Document 12 Filed 06/23/21 Page 108 of 1
       a part of the student’s record. Future misconduct may result in a hearing by the
       University Committee on Discipline that may result in separation from the Uni-
       versity. Students may not be elected to office in a student organization and cannot
       represent the University or a student organization off campus. Students placed on
       disciplinary probation may not graduate, re-enroll, or confirm registration until
       the terms of probation are met.
             Additional loss of privileges may include, but are not limited to, participation
       in athletics, participation in University activities and events, access to facilities, and
       parking and vehicle registration and use privileges.
             Expulsion: Expulsion is the permanent dismissal of a student or an
       organization. Expelled students must leave campus within twenty-four (24) hours,
       unless the judicial body directs otherwise. Expelled organizations must cease to
       exist within twenty-four (24) hours, unless the judicial body directs otherwise. See
       Disciplinary Status and Eligibility, page 50.
             Fees and Fines: Fees and fines may be assessed to cover the costs of indi-
       vidual assessments and/or evaluations, as well as materials to be used in required
       education and programming on campus. Fines may also be assessed at the discre-
       tion of the hearing body as a component of the sanction(s) imposed for any viola-
       tion of policy.
             Loss of Privileges: Denial of specified privileges for a designated period of time.
             Mandated Counseling: Requirement that a student take part in a counsel-
       ing program conducted by University staff or other licensed professional. This
       includes signing a “Request and Authorization to Exchange Information” form
       provided by the Dean of Students (or designee). The Judicial Body may require
       the student to participate in a counseling program that addresses particular issues,
       such as substance abuse.
             Mandated Counseling Assessment: Assessment and/or session in the
       Counseling Center by a specified date. This includes signing a “Request and
       Authorization to Exchange Information” form provided by the Dean of Students
       (or designee). Unless otherwise stated by the Hearing Board or Committee, the
       student is required to follow all recommendations made by the Counseling Center
       staff as a result of the assessment.
             Mandated Off-Campus Assessment: An off-campus assessment by trained
       professionals may be required regarding alcohol, drugs and/or mental health. This
       includes signing a “Request and Authorization to Exchange Information” form
       provided by the Dean of Students (or designee).
             Mandated Housing Reassignment: A written notice that the behavior
       merits the immediate relocation of the student to another campus location or off
       campus. A student relocated or removed from housing as a disciplinary sanction
       will not be entitled to any refund.
             Parental Notification: Parent(s) and/or legal guardian(s) of dependent stu-
       dents under 21 receive notification detailing judicial sanctions imposed upon their
       son/daughter in response to violations of designated policies.


                                                  70
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           Physical Restric Document 12 Filed 06/23/21 Page 109 of 1
       locations on University premises.
             Restitution: May be required when individual, group or University property
       has been stolen, damaged or destroyed.
             Social Probation: Prohibits a student organization from having any social
       activities (including parties) on or off campus for a specified period of time and
       may include additional restrictions.
             Special Program or Projects: Requirement that a student participate or
       assist in the planning of a program or project that is relevant to the violation. The
       project must be pre-approved and completion verified by the Dean of Students.
             Suspension: Suspension is the forced withdrawal of a student or an
       organization for a specifically stated period of time. Suspended students must leave
       campus within twenty-four (24) hours, unless the judicial body directs otherwise.
       Suspended organizations must cease to exist within twenty-four (24) hours, unless
       the judicial body directs otherwise. See Disciplinary Status and Eligibility, page 50.

       XIV.       Records
             Accurate records of hearings and other actions by administrators shall be kept
       in the student’s and/or organization’s files in the Office of Student Life. These
       records will be made available to the Vice President for Student Life (or designee)
       or the University Committee on Discipline upon appeal. Records of hearings,
       usually include information provided by several students. Therefore, they are not
       considered to be a part of any one student’s record, and are not made available
       to anyone outside the hearing or the campus appeal process, except under proper
       subpoena and in accordance with law. If the Respondent is found responsible,
       the Dean of Students (or designee) will be expected to offer any history of former
       discipline actions (see Section VIII, number 6).
             Student disciplinary hearing files will be maintained for seven (7) years fol-
       lowing graduation. At the end of these designated time periods, incident reports
       and disciplinary hearing files may be destroyed.

       XV.        Definitions
             Special Periods: When the Honor Code Council Hearing Board, the Uni-
       versity Committee on Discipline, and the Sexual Misconduct Hearing Board can-
       not be assembled to hear a case, or when, in the opinion of the Dean of Students,
       unusual and/or extenuating circumstances do not allow for a fair hearing, the
       Special Periods Committee on Discipline will hear the case and act as the Hearing
       Board under this policy. These periods include, but are not limited to, the first
       two (2) weeks of the semester, finals week, vacations, and summer terms.
             Student: An individual is considered a Southwestern student and is
       expected to comply with all University policy upon submittal of their enrollment
       deposit and the inception of Welcome Week move-in day. This student status
       remains until one graduates or withdraws from the University. A deposited
       individual may be subjected to disciplinary action before move-in day if they


                                                71
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       violate a University po Document 12 Filed 06/23/21 Page 110 of 1
       personnel. Individuals who are both students and employees will be treated
       as students for the purpose of this policy and procedure, only if their primary
       relationship to the situation is that of a student. Allegations against individuals
       who are regular employees (regardless of student status) will be handled under the
       appropriate personnel policies. Where appropriate, student also includes student
       organizations.
             Student Organizations: Any group that has complied with the formal
       requirements for University recognition or regulation is a student organization.

                                             — Approved by the Faculty on April 27, 2006.



       X. University Sexual Misconduct Policy
             The University’s Sexual Misconduct Policy is comprised of two component parts:
                  I. Sexual Harassment Policy (see Section XIX)
                  II. Student Sexual Misconduct Policy (see Section XI)
             In cases where one or more involved parties are University employees, the
       Sexual Harassment Policy will apply. Each of the component parts of the Policy
       will be reviewed and updated in accordance with the regular review processes
       within the University’s governance and administrative processes.
             Under certain circumstances and with some conditions, violations of this
       policy will qualify as “Sexual Harassment” as defined by implementing regulations
       for Title IX of the Education Amendments of 1972 (see 34 C.F.R. § 106 et seq.).
       Those violations will be addressed under the separate “Title IX Policy - https://
       www.southwestern.edu/live/files/9094-southwestern-title-ix-policy-08-14-2020-
       finalpdf” All other violations will be addressed under this policy.
            Updated August 14, 2020


       XI. Student Sexual Misconduct Policy
       Section 1 - STATEMENT
             Southwestern University is a community of trust dependent upon strict
       adherence to standards of conduct by its members. Sexual misconduct violates the
       dignity of individuals and will not be tolerated within our community. It is a form
       of discrimination based on sex or gender that violates federal Title IX regulations
       and is prohibited by University policy. In some cases, sexual misconduct can also
       be a violation of criminal law. Students at Southwestern University are charged
       with the responsibility of being familiar with and abiding by the standards of
       conduct set forth herein.
             Southwestern University affirms the rights of its students to live, work, and
       learn in an atmosphere of mutual respect, free from the threat of sexual miscon-
       duct. Accordingly, any form of sexual misconduct will not be tolerated. Southwest-


                                               72
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       ern University values t Document 12 Filed 06/23/21 Page 111 of 1
             Sexual misconduct (whether on or off campus) affects the emotional, physi-
       cal, and psychological well-being of the Complainant (the person alleging they
       were harmed in violation of policy) and Respondent (the person alleged to have
       done the harm). The University has an obligation to investigate and resolve cases
       in which students feel they have been violated, and to do so in a timely manner.
       State and federal law, including Title IX of the Education Amendments of 1972,
       prohibits sex/gender-based discrimination. Title IX covers all of the University’s
       programs and activities, and Title VII of the 1964 Civil Rights Act, as amended,
       also prohibits sex discrimination in employment. Consistent with these legal
       requirements, Southwestern University is committed to providing a campus envi-
       ronment free of discrimination based on sex, race, color, religion, age, disability,
       national or ethnic origin, sexual orientation, gender identity/transgender status or
       any other impermissible factor.
             Southwestern University prohibits sexual harassment, sexual violence includ-
       ing sexual assault and other non-consensual sexual touching (forcible or not),
       relationship violence (including domestic and dating violence), stalking and other
       gender-based misconduct. Retaliation against anyone who reports an incident
       of sexual misconduct is strictly prohibited. All universities are required by law to
       name a Title IX coordinator to manage campus sexual misconduct issues. That
       person’s role is to oversee reporting requirements; to ensure procedures and educa-
       tional resources are in place; and to identify and address any patterns or systemic
       problems revealed by such reports and complaints. Southwestern University has
       designated the Associate Vice President for Human Resources, Elma Benavides,
       as the Title IX Coordinator. In addition, a Deputy Title IX Coordinator has been
       identified as the Dean of Students.
             All employees of the University are required by state law (Senate Bill 212) to
       promptly report allegations of sexual misconduct that they learn about or observe
       to the Title IX Coordinator or Deputy. The University encourages other mem-
       bers of the University community to report any concerns or complaints of sexual
       misconduct as well.
             The University takes all allegations of sexual misconduct seriously and will
       respond to all complaints, reports, allegations and information about sexual
       misconduct, of which it is aware. A student Complainant initiates the investigative
       process by making a report to any University employee (who must report to the
       Title IX Coordinator or Deputy), directly to the Dean of Students, or through the
       online reporting form (https://www.southwestern.edu/life-at-southwestern/title-
       ix/help-for-sexual-misconduct-sexual-assault/). A Complainant may also inform
       the University of an incident of sexual misconduct but request that no action be
       taken. The Dean of Students will in their discretion weigh the request against the
       University’s obligation to provide a safe, non-discriminatory environment for all
       members of the community. The University seeks consent from Complainants
       prior to conducting an investigation. Declining to consent to an investigation will
       be honored unless the University determines in its discretion that an investigation


                                               73
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       is required in order to Document 12 Filed 06/23/21 Page 112 of 1
       community. If the University determines that an investigation is required, it will
       notify the Complainant and take appropriate action.
            The University is committed to assisting victims/survivors of sexual miscon-
       duct through various resources and support services. To receive confidential sup-
       port before or after making a report, the University encourages assistance from the
       counseling/health center and/or medical attention. Students are also encouraged
       to make reports to local law enforcement and/or to SUPD and have evidence col-
       lected, if this aligns with their wishes. In addition, the University discipline system
       can be used concurrently or independent from the legal system.

       Section 2 - JURISDICTION
             Southwestern University has the right to review and respond to on- and
       off-campus violations of the University’s Student Sexual Misconduct Policy by
       students, groups of students, or student organizations (see definitions in Section
       16). Anyone may report a violation. The University may take disciplinary action
       in response to incidents that take place during official functions of the University,
       or those sponsored by registered student organizations, or incidents that have a
       substantial connection to the interests of Southwestern University regardless of
       the location in which they occur. This Sexual Misconduct Policy applies to all
       students, regardless of sexual orientation or gender identity, and applies to third
       parties. When a student is convicted of any crime, whether it took place on or
       off campus, the University reserves the right to pursue its own internal disciplin-
       ary proceedings. An action involving a student in a legal proceeding in civil or
       criminal court does not affect the University’s ability to pursue its own internal
       disciplinary proceedings.
             Under certain circumstances and with some conditions, violations of this
       policy will qualify as “Sexual Harassment” as defined by implementing regulations
       for Title IX of the Education Amendments of 1972 (see 34 C.F.R. § 106 et seq.).
       Those violations will be addressed under the separate “Title IX Policy.” All other
       violations will be addressed under this policy.

       Section 3 - DEFINITION OF SEXUAL MISCONDUCT
             Southwestern University prohibits sexual harassment, sexual violence includ-
       ing sexual assault and other non-consensual sexual touching (forcible or not),
       relationship violence (including domestic and dating violence), stalking and other
       gender-based misconduct. The University defines sexual misconduct as any non-
       consensual sexual contact, including but not limited to unwanted sexual touching
       and/or sexual intercourse. Sexual touching includes, but is not limited to, any
       touching of the breasts, buttocks, groin or genitals or the use of any of these parts
       for touching another. Sexual touching includes forcing one to self-touch on any of
       these parts. The definition of sexual misconduct includes contact by means of an
       object.



                                                 74
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           In University dis Document 12 Filed 06/23/21 Page 113 of 1
       tive verbal response to specific sexual suggestion. Consent is a voluntary, ongoing,
       non-impaired, verbal expression of agreement to engage in each instance and
       stage of sexual activity. The absence of “no” does not mean “yes.” Participation in
       social activities, sexual history, previous sexual involvement, or a lack of response
       does not itself create consent. Consent is not effective when any participant in the
       sexual activity is unsure if a knowing, intentional, voluntary agreement to engage
       in each act of sexual activity has been demonstrated. Consent to one act does not
       imply consent to another; past consent does not imply future consent. Any ex-
       pression of an unwillingness to engage in any instance of sexual activity establishes
       a presumptive lack of consent. Knowledge of consent is the responsibility of each
       person involved in every instance of sexual activity, and consent may be withdrawn
       at any time by any party.
             An individual is unable to provide consent to engage in sexual activity when
       the individual:
             •     is under age 17 and (1) is not a spouse of the Respondent or (2) is more
                   than three years older than the victim at the time of the offense;
             •     has a mental disorder or developmental or physical disability that ren-
                   ders her or him incapable of giving knowing consent;
             •     is asleep, unconscious, or physically unable to resist; or
             •     is incapacitated from alcohol or other drugs, and this condition was
                   known, or reasonably should have been known, by the Respondent.
             “Incapacitated” refers to a state of being that prevents an individual from
       having the mental ability, emotional stability, or maturity to provide consent at the
       time the alleged behavior occurs. Incapacitation could result from the use of drugs
       or alcohol, a person being asleep or unconscious, or because of an intellectual or
       other disability or medical condition.
             A person is incapacitated and cannot consent if that person:
             lacks control of their motor skills;
             •     is unable to understand what is happening or make informed judgments;
             •     is intoxicated to the point of a potential black out; or
             •     is asleep or unconscious for any reason, including voluntary or involuntary
                   use of alcohol or drugs.
             An individual, who engages in sexual activity when the individual knows, or
       should reasonably know, that the other person is incapacitated, has violated the
       policy.
             Students who are not sure if they are interacting with a person who is
       incapacitated should, as a matter of practice, avoid engaging in a sexual act with
       that person at that time. A person who has ingested a “date rape” or other drug
       or is blacked out may not appear incapacitated; nonetheless this person may be
       incapable of consent. Thus, a student who has sexual interactions with anyone who
       may be under the influence of any substance is vulnerable to accusations of viola-
       tions of this policy.



                                                 75
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           Possession, use a Document 12 Filed 06/23/21 Page 114 of 1
       ing drugs, is prohibited and is a violation of this policy. It is not an excuse that the
       respondent party of sexual misconduct was drunk/intoxicated, and therefore did
       not realize the incapacity of the other.
             Consent cannot be given or obtained when there is any form of intimidation,
       coercion, including but not limited to, the application or threat of physical force,
       threat of social disparagement to the victim, threat to withhold benefits to which
       the victim may be entitled, or any other factor that would eliminate an individual’s
       ability to exercise their own free will to choose whether or not to have sexual activ-
       ity. Coercion may include tacit coercion, as may happen when one party holds sig-
       nificant power over another. Such a power differential may make verbal expressions
       of consent by the less powerful party open to doubt in any disciplinary proceeding.
             Three principles are critical in understanding the University’s position in
       regards to sexual misconduct:
             1. Consent of all parties is mandatory and must be verbal.
             2. Consent may be withdrawn by either party at any time via verbal or
                   non-verbal communication.
             3. Alcohol and other drugs impair judgment and undermine the possibility
                   for consent.

            A student organization (as defined in Section 16) may be held responsible for
       sexual misconduct when any of the following conditions exist:
            1. the violation occurs on its premises with the knowledge and/or involve-
                  ment of a member of the organization, or when a reasonable and pru-
                  dent person would conclude that a member of the organization should
                  have had such knowledge;
            2. the violation occurs in conjunction with an organization-related event,
                  regardless of whether the event is held on or off campus;
            3. one or more members of an organization permit, encourage, aid, or
                  assist any of its members, alumni/alumnae, or guests in committing a
                  violation;
            4. one or more members of a student organization, under circumstances
                  where such persons knew or should have known that an action consti-
                  tuting a violation was occurring or about to occur, fails to prevent that
                  action or to intercede on the victim’s behalf;
            5. one or more members of an organization fail to immediately report to
                  appropriate University authorities their first-hand knowledge of a violation;
            6. alcohol or other drugs made available or were knowingly allowed by
                  the organization during an organization-related event were a factor in a
                  violation, and that organization did not take reasonable precautions to
                  ensure the safety of the members and their guests.
            If a student organization meets any of the above criteria and any member(s)
       of the organization self-report an incident to the University and cooperate with
       any investigation(s), it will be taken into consideration as an act of good faith


                                                 76
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       when determining any Document 12 Filed 06/23/21 Page 115 of 1
       organization knowingly withheld information, the organization may be subject to
       additional sanctions.

       Section 4 - IMMEDIATE RESPONSE OPTIONS
            NOTE ON POLICE PROCEDURE: If a crime is reported to police in the
       State of Texas, they may be obligated to pursue an investigation even without the
       victim’s consent. Therefore, reporting an assault to the police is not a confidential
       process. Students who choose to file a report are encouraged to bring a trusted
       friend or family member for support. An SU counselor or an advocate from Wil-
       liamson County Crisis Center (also known as Hope Alliance) can also be available
       to accompany students through the reporting process.
       •    A student who believes they have had an unwanted sexual experience
            (even if they are unsure), may contact SU Police 24 hours a day by calling
            512.863.1944. The SU Police will help the student get to the appropriate
            hospital for medical treatment, if necessary. Students may also call 911 if the
            sexual misconduct happened off campus. The student does not have to press
            charges; however, the student should understand that, if a crime has occurred,
            police officers in the State of Texas (including SU Police) are obligated to
            pursue an investigation with or without the student's consent.
       •    When seeking immediate medical treatment, there are several options. We
            suggest the first call is to either Brave Alliance (512.738.8817) or SAFE Al-
            liance (512.267.7233). Both agencies have SANE Nurses on call 24/7, with
            Brave Alliance being located in Cedar Park and SAFE Alliance in Austin,
            who will provide completely free and confidential SANE Nurse services.
            A SANE Nurse is a specially trained medical provider who can conduct a
            rape examination to preserve evidence should the student decide to pursue
            criminal charges either now or in the future. The nurse will walk the student
            through their options for seeking medical services including pros and cons
            for each available option. Obtaining medical attention is highly encouraged
            to ensure the student’s injuries are treated and medication provided to treat
            certain STD’s, and to receive information about HIV/AIDS and pregnancy
            prevention. If the student desires medical treatment only, they may utilize
            services at the University Health Center located on the second floor of the
            Prothro Center. The contact number is 512.863.1252.
       •    When seeking immediate medical treatment, there are several options. We
            suggest the first call is to SAFE Alliance (512.267.7233). SANE Nurses on
            call can meet you at either St. David's - Georgetown or Seton Williamson
            County hospital. SAFE Alliance also has a clinic in Austin, where they pro-
            vide completely free and confidential SANE Nurse services. A SANE Nurse is
            a specially trained medical provider who can conduct a rape examination to
            preserve evidence should the student decide to pursue criminal charges either
            now or in the future. The nurse will walk the student through their options
            for seeking medical services including pros and cons for each available option.


                                                77
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           Obtaining medic Document 12 Filed 06/23/21 Page 116 of 1
           injuries are treated and medication provided to treat certain STD’s, and to re-
           ceive information about HIV/AIDS and pregnancy prevention. If the student
           desires medical treatment only, they may utilize services at the University
           Health Center located on the second floor of the Prothro Center. The contact
           number is 512.863.1252.
       •   A student may talk with an SU counselor by calling 512.863.1252 during
           business hours. After 5:00 p.m. or on weekends, a student can call the SU
           Police (512.863.1944) and tell them it is a confidential matter. The Police can
           then connect the student with a Southwestern counselor. The counselor will
           provide confidential support, discuss options regarding reporting, accompany
           the student to the hospital and/or police department (either on or off cam-
           pus) if requested and facilitate arrangements to ensure safety.
       •   A student may contact the Health Center at 512.863.1252. After 5:00 p.m.
           or on weekends, a student can call the SU Police (512.863.1944) and tell
           them it is a confidential matter. The Police can then connect the student
           with the Southwestern nurse practitioner or nurse. The nurse practitioner or
           nurse will provide confidential support, discuss options regarding reporting,
           accompany the student to the hospital and/or police department (either on or
           off campus) if requested and facilitate arrangements to ensure safety.
       •   The University Chaplain may be reached by dialing 512.863.1056, or by call-
           ing the campus operator (512.863.6511). After 5:00 p.m. and on weekends,
           a student can call the SU Police (dial 512.863.1944) and tell them it is a con-
           fidential matter. The Police can then connect the student with the University
           Chaplain. The Chaplain will provide confidential support, discuss options
           regarding reporting, accompany the student to the hospital and/or police
           department (either on or off campus) if requested and facilitate arrangements
           to ensure safety.
       •   A student may choose to contact off campus resources. Williamson County
           Crisis Center (Hope Alliance) can be reached at 800.460.SAFE (7233), Brave
           Alliance at 512.738.8817, or SAFE Alliance at 512.267.SAFE (7233). Both
           Hope Alliance and SAFE Alliance (of these resources) offer trained advocates
           to accompany the student to the hospital and immediate counseling to de-
           termine options for medical care as well as deciding whether or not to report
           to the police. SAFE Alliance can accommodate Spanish speakers and deaf
           persons. Brave Alliance provides SANE Nurses services only.
       •   If a student chooses to go directly to the hospital, it is recommended that
           they have someone they trust accompany them for support - the Williamson
           County Crisis Center (also known as Hope Alliance) will provide a trained
           volunteer to accompany the student to the hospital, should they desire such assis-
           tance. Call 800.460.SAFE (7233) to reach the Williamson County Crisis Center.
       •   The Southwestern University publication, "Resources and Reporting Options
           for Sexual Assault, Domestic Violence, Dating Violence, Stalking, and Other
           Sexual Misconduct" (sometimes called “The Yellow Book”) may be obtained


                                               78
se 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 117 of 1
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           online at https:// Document 12 Filed 06/23/21 Page 118 of 1
            available from the Counseling Center, the University Chaplain, any RA,
            SUPD, the Dean of Students Office. and the most up-to-date version can be
            found online.
       •    The Title IX webpage (https://www.southwestern.edu/life-at-southwestern/
            title-ix/help-for-sexual-misconduct-sexual-assault/) and the Counseling
            Center’s website (https://www.southwestern.edu/counseling-center/self-
            help-links-resources/) list other resources addressing sexual violence which
            students may find helpful.
       Section 5 - ADJUDICATION OPTIONS
             If a student has had an unwanted sexual experience, there are numerous op-
       tions, including doing nothing or one or more of the following:
             1. Pursue charges based on Texas state laws. This would entail making a
                    police report followed by an investigation and possible criminal proceed-
                    ings involving the appropriate District Attorney’s office.
             2. Pursue a case through a civil suit. This option generally seeks monetary
                    remedies and is initiated by contacting an attorney of the student’s
                    choosing and at the student’s expense. Agencies for help finding an
                    attorney include the Austin Bar Association’s Lawyer Referral Service
                    – https://www.austinlrs.com or (512).472.8303 or the Sexual Assault
                    Legal Line at 888.296.SAFE.
             3. Seek confidential support. The on campus options are to meet with the
                    Counseling Center, the Health Center or the University Chaplain. These
                    options do not require an investigation nor do they prevent a student
                    from pursuing other options.
             4. Pursue a formal, on-campus University disciplinary action by informing
                    the Dean of Students of their desire to register a formal complaint. Any
                    member of the University community can make a report.
             The University reserves the right to act as the Complainant via Residence
       Life staff, the Dean of Students, or SU Police. Any outcome from a University
       disciplinary process will not necessarily have any jurisdictional authority beyond
       the physical campus, its students and affiliated programs.
             Once the University is notified of allegations of sexual misconduct, an inqui-
       ry (but not necessarily an investigation) must be initiated. If the inquiry identifies
       the Complainant, and the Complainant desires to proceed with a formal disciplin-
       ary complaint against the Respondent, a prompt, fair, and impartial investigation
       by the University will follow.
       Section 6 - SEXUAL MISCONDUCT HEARING BOARD
             Disciplinary complaints involving sexual misconduct are heard by the Sexual
       Misconduct Hearing Board (“Hearing Board”). The Hearing Board is composed
       of faculty and staff, and its members receive formal training prior to serving as a
       Board member. This training includes, among other topics, referral sources for as-
       sistance, presentations on how Southwestern adjudicates sexual misconduct disci-


                                                80
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       plinary cases, dynamic Document 12 Filed 06/23/21 Page 119 of 1
       myths and facts about sexual misconduct that apply to both men and women,
       sensitivity to sexual orientation factors and appropriate standards of proof.
             The Hearing Board is the only board that can hear cases involving alleged
       student or student organization sexual misconduct, except during Special Periods
       (defined in Section 16), when the Special Periods Committee on Discipline shall
       act as the Hearing Board.
             The Hearing Board shall consist of three Hearing Board Members. Every at-
       tempt will be made to have gender diversity within the Hearing Board. The Dean
       of Students (or designee) will choose the chair of the Hearing Board. The Hearing
       Board shall be provided with the charge(s), the Complainant’s written complaint,
       the written reply of the Respondent (if any), attachments or list of witnesses, and
       any other documents or materials submitted by the parties or obtained during the
       investigation.
             The Complainant and the Respondent will be informed of the names of the
       pool of potential Hearing Board members at least forty-eight hours prior to the
       hearing. The Complainant and the Respondent can request dismissal, with cause,
       of any potential member of the Hearing Board up to twenty-four hours before the
       hearing. The decision to grant a dismissal shall be made in the sole discretion of
       the Dean of Students (or designee).

       Section 7 - THE SEXUAL MISCONDUCT HEARING
             The Dean of Students or their designee (if the Dean is the Complainant) is
       responsible for presenting charges to the Hearing Board. At this point, the Respon-
       dent may enter a plea of responsible or not responsible. In the absence of a plea, or
       in the case of a plea of not responsible, the hearing continues.
             In the event the Respondent pleads responsible, the Hearing Board will
       consider statements from the Respondent and the Complainant. The Dean of Stu-
       dents (or designee) and Hearing Board members may ask questions at that time.
             The Complainant and the Respondent have the right to attend the full hear-
       ing, excluding the deliberations of the Hearing Board, if they so choose. If the
       Respondent has been formally notified of the hearing but fails to attend, the Hear-
       ing Board will hear the case in their absence.
             All witnesses at the hearing must testify live and in real time before the Hear-
       ing Board, either in person or via videoconference. Under no circumstance will
       written statements be permitted as testimony of a witness.
             If the Respondent pleads not responsible or makes no plea, the Dean of
       Students (or designee) will present witnesses in support of the charge(s), including
       any witnesses provided by the Complainant. The Hearing Board members may ask
       questions, for clarification purposes only, during the witness’s direct testimony.
             Upon completion of the testimony by the Complainant or a witness, the
       Hearing Board can conduct more complete questioning. Should the Respondent
       or the Complainant have a question of a witness, or of each other, that question
       must be provided at the conclusion of the witness’s statement and must be pre-


                                                81
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       sented in writing to th Document 12 Filed 06/23/21 Page 120 of 1
       the witness, based on relevance or other factors at the chair’s discretion.
             The Dean of Students (or designee) will then present witnesses on behalf of
       the Respondent. It is the choice of the Respondent whether or not to testify. Once
       again, the Hearing Board members may ask questions, for clarification purposes
       only, during the direct testimony of the witness.
             Upon completion of the testimony by the Respondent or a witness, the
       Hearing Board may conduct more complete questioning. Should the Respondent
       or the Complainant have a question of a witness, that question must be provided
       at the conclusion of the witness’s statement, and must be presented in writing to
       the chair, who will determine whether to ask the question of the witness, based on
       relevance or other factors at the chair’s discretion.
             The Hearing Board may, during a hearing, request additional information or
       witnesses and may take a recess of sufficient time to acquire the information. The
       Hearing Board chair or Dean of Students (or designee) may also declare a recess, if
       they believe that either the Complainant or the Respondent is emotionally unfit to
       continue or that there is fatigue of any party in the proceedings.
             Upon completion of the witnesses’ statements and questioning, the Com-
       plainant and the Respondent will have the opportunity to make a brief statement
       to the Hearing Board concerning the evidence or the issues for the Hearing Board
       to consider. No new evidence will be permitted in such statements and the Chair
       of the Hearing Board will have the right to place reasonable restrictions on the
       length of such statements. Upon completion of the closing statements by the
       Complainant and the Respondent, the Hearing Board will commence deliberation
       of responsible or not responsible in closed session. Only Hearing Board members
       are present in the closed session during deliberation. A preponderance of the
       evidence standard will determine the violation, meaning that it is more likely than
       not that the Respondent committed the conduct violation.
             If the Respondent is found responsible, or pleads responsible, both the
       Respondent and Complainant may make personal statements, followed by ques-
       tions from the Hearing Board. Character witnesses for the Respondent may then
       be offered. A character witness is a person who may speak to their experiences
       with the Respondent and the Respondent’s good qualities, character and morality.
       Character witnesses may not address the issue of guilt or the facts relating to the
       policy violation(s). Such witnesses are limited to two, and a total time of fifteen
       minutes is allotted.
             The Dean of Students (or designee) will offer any history of discipline
       problems. The Dean of Students (or designee) may also recommend appropriate
       sanctions. Those recommendations will be given in the presence of the Respon-
       dent. These are recommendations only and are not binding. This is followed by
       deliberation on the sanction by the Hearing Board in closed session. The Respon-
       dent is then informed of the sanction and reminded of the right to appeal. The
       Complainant is notified of the outcome of the hearing and the right to appeal. If
       the Respondent is a student organization, the organization shall be represented at


                                               82
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       the hearing by its presi Document 12 Filed 06/23/21 Page 121 of 1
       bership of the organization).
             The only persons entitled to be present during the hearing are the Dean
       of Students (or designee), the Complainant, the Complainant’s advisor selected
       pursuant to Section 8 below, the Respondent, the Respondent’s advisor selected
       pursuant to Section 8 below, witnesses (during their testimony only), and the
       Hearing Board members. In addition, an officer of the SUPD and/or a Residence
       Life staff member may attend, if determined necessary by the Dean of Students (or
       designee). Finally, the University may choose to have its attorney attend the hear-
       ing to consult with the University, the Dean of Students (or designee) and/or the
       Hearing Board on legal and procedural issues.
             If during the hearing, the Hearing Board becomes aware of any other
       violation(s) of University policy which may have occurred in connection with the
       circumstances surrounding the alleged misconduct, the Hearing Board may in its
       discretion at the conclusion of the hearing make a confidential referral of
             such other potential violation(s) to the Dean of Students (or designee) for
       possible future or other disciplinary proceedings.
             Southwestern University seeks to complete the investigation of all reports of
       sexual misconduct within sixty (60) days. That time frame is meant to be a guide-
       line rather than rigid requirement. Circumstances may arise that require the exten-
       sion of time frames, including extension beyond sixty (60) days. Such circumstanc-
       es may include school breaks or holidays, the complexity of the allegations, the
       number of witnesses involved, the availability of the parties or witnesses, the effect
       of a concurrent criminal investigation, or other unforeseen circumstances.

       Section 8 - RIGHT OF A STUDENT TO HAVE AN ADVISOR
             When a student appears before the Sexual Misconduct Hearing Board as a
       Complainant or Respondent, they are entitled to be accompanied by one advisor
       of their choosing. The Dean of Students (or designee) should be informed of the
       identity of the advisor not less than 10 days before the hearing. The advisor may
       be anyone, including a friend, a member of the faculty or staff, a parent, or an
       attorney.
             The only persons disqualified from being an advisor are witnesses, administra-
       tors over the disciplinary process, and any person who supervises a participant in
       the disciplinary process as an employee. If the advisor is an attorney, the Dean of
       Students (or designee) will still communicate directly with the Complainant and/
       or the Respondent regarding the procedures and other matters relating to the hear-
       ing; however, the attorney may communicate only with the University’s attorney
       and not with the Dean of Students (or designee). Whoever is the advisor, the
       advisor is not allowed to speak during the hearing, to speak for the party, to argue
       for the party, to address the Hearing Board, or to address/question any witness
       during the hearing. The advisor’s role is limited to advising the Complainant or
       the Respondent privately, in a non-disruptive manner. It is the responsibility of the
       Complainant/Respondent to assure that their advisor is aware of their role.


                                                83
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       Section 9 - RIGHTS Document 12 Filed 06/23/21 Page 122 of 1
            The rights of the Complainant are as follows:
            1. To have assistance from a CASAR (Center for Academic Success and
                 Registrar) Advisor that can help assess your academic situation and what
                 your options might be. Every case is different, but these options could
                 include (but are not limited to) transferring classes and/or withdrawing
                 from one or more of your classes. Alternative meal hours or housing can
                 be arranged if necessary by talking to the Dean of Students (or desig-
                 nee). Assistance can also be received in regards to any concerns about
                 financial aid and scholarships.
            2. To be informed in writing of time and date of the sexual misconduct
                 hearing and the charge against the Respondent.
            3. To be informed of the names of the pool of potential Hearing Board
                 members at least forty-eight hours prior to the hearing.
            4. To request dismissal, with cause, of any potential member of the Hear-
                 ing Board up to twenty-four hours before the hearing.
            5. To know the name(s) of the Respondent’s witness(es).
            6. To have an advisor (See Section 8).
            7. To supply the Dean of Students (or designee) with a written statement
                 and any evidence in support of the complaint.
            8. To appear as a witness at the hearing.
            9. To attend the entire hearing exclusive of closed sessions.
            10. To request alternative hearing procedures (See Section 11) in which the
                 Complainant does not have to be physically present at the hearing site.
            11. To supply the Dean of Students (or designee) with a list of witnesses in
                 support of the accusations.
            12. To receive notice and explanation of the processes involving allegations
                 of sexual misconduct.
            13. To provide questions of witnesses to the hearing chair for consideration
                 (See Section 7).
            14. To be informed, in writing, of the final judgment of the Hearing Board,
                 of any appeal request, and of the results of an appeal.
            15. To appeal the decision (See Section 12).
            16. To be notified of any sanction(s) by the Dean of Students (or designee)
                 within twenty-four hours of the Hearing Board's decision, followed by a
                 letter outlining the sanction(s).
            17. To receive updates and copies of all correspondence throughout the
                 process (when statements are provided to the other, appeal filed, etc.)
                 simultaneously with the Respondent.

       Section 10 - RIGHTS OF THE RESPONDENT
            The rights of the Respondent are as follows:
            1. To have assistance from a CASAR (Center for Academic Success and
                 Registrar) Advisor that can help assess your academic situation and what


                                              84
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
             your option Document 12 Filed 06/23/21 Page 123 of 1
                  include (but are not limited to) transferring classes and/or withdrawing
                  from one or more of your classes. Alternative meal hours or housing
                  can be arranged if necessary by talking to the Dean of Students (or des-
                  ignee). Assistance can also be received in regard to any concerns about
                  financial aid and scholarships.
            2.    To be informed in writing of the time and date of the sexual misconduct
                  hearing and of the charge(s).
            3.    To be informed of the names of the pool of potential Hearing Board
                  members at least forty-eight hours prior to the hearing.
            4.    To request dismissal, with cause, of any potential member of the Hear-
                  ing Board up to twenty-four hours before the hearing.
            5.    To know the name(s) of their Complainant and witness(es).
            6.    To have an advisor (See Section 8).
            7.    To supply the Dean of Students (or designee) with any evidence in sup-
                  port of their defense.
            8.    To appear as a witness at the hearing.
            9.    To attend the entire hearing exclusive of closed sessions.
            10.   Not to appear at the hearing.
            11.   To supply the Dean of Students (or designee) with a list of witnesses in
                  defense of the accusation(s).
            12.   To receive notice and explanation of the processes involving allegations
                  of sexual misconduct.
            13.   To provide questions of witness(es) to the hearing chair for consider-
                  ation (See Section 7).
            14.   To be informed, in writing, of the final judgment of the Hearing Board,
                  of any appeal request, and of the results of an appeal.
            15.   To appeal the decision (See Section 12).
            16.   To be notified of any sanction(s) by the Dean of Students (or designee)
                  within twenty-four hours of the Hearing Board’s decision, followed by a
                  letter outlining the sanction(s)
            17.   To receive updates and copies of all correspondence throughout the
                  process (when statements are provided to the other, appeal filed, etc.)
                  simultaneously with the Complainant.


       Section 11 - ALTERNATIVE PROCEDURE
             If the Dean of Students (or designee) concludes in their discretion that
       implementation of the usual sexual misconduct hearing procedure would result in
       significant trauma for the Complainant or alleged victim, the Complainant will
       have an additional option. The Complainant and their advisor would be con-
       nected to the process via telephone or video conferencing technology instead of
       being physically present at the site of the hearing. This option does not require the



                                                85
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       consent of the Respon Document 12 Filed 06/23/21 Page 124 of 1

       Section 12 - APPEALS
             Appeals may be made by both the Respondent and the Complainant. Appeals
       must be submitted in writing to the Office of the Vice President for Student Life
       within three business days from the date of written notification of the hearing
       results, with a copy of such appeal being delivered to the Dean of Students (or des-
       ignee). The Dean of Students (or designee) will then provide a copy of the written
             appeal to the non-appealing party at which time the non-appealing party may
       provide a written response within three business days. Appeals must be in writing
       and signed by the Complainant or Respondent and not by the advisor. An appeal
       must concisely set forth the grounds for appeal, as well as provide any supporting
       material.
             The grounds for appeal are limited to the following:
             1. The hearing was conducted in a manner materially and unfairly incon-
                  sistent with the established Hearing Board procedure (see Section 7).
             2. Information is available that was unavailable at the time of the hearing,
                  and the new information is relevant to the Hearing Board’s determination.
             3. Sanction(s) is (are) inappropriate for the violation(s).

            A decision on the appeal by the Appellate Board, composed of three (3)
       members of the Hearing Board pool who were not involved in the original hearing
       or intake process, will be based upon the written appeal and such other informa-
       tion as the Appellate Board deems at its discretion to be relevant. There is no live
       hearing or other oral presentation by the parties in connection with the appeal.
       The decision on the appeal rendered by the Appellate Board is final, meaning that
       there is no appeal beyond the Appellate Board, and will be mailed, within thirteen
       business days of receipt of the appeal, to both the Complainant and the Respondent.
            The Appellate Board may take the following measures on appeal:
            1. Uphold the original decision(s) and sanction(s).
            2. Uphold the original decision(s) and alter sanction(s).
            3. Refer the case back to the Hearing Board for rehearing. Both the Re-
                  spondent and Complainant will have the opportunity to participate in a
                  rehearing.
            4. Refer the case back to the Hearing Board for review. Both the Respon-
                  dent and Complainant will be informed of the outcome of the review.

             The outcome of the appeal process is final. Departures from these procedures
       and errors in their application shall not be grounds to withhold disciplinary action
       unless, in the sole judgment of the Appellate Board, the departures or errors were
       such as to have prevented a fair and just hearing.
             If you want to learn more about your rights or if you believe the University is
       violating Federal law, you can contact the U.S. Department of Education, Office
       for Civil Rights, at ocr@ed.gov or 800-421-3481. You can also fill out a form


                                                86
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       online at https://www Document 12 Filed 06/23/21 Page 125 of 1

       Section 13 - INTERIM SANCTIONS
            In certain instances, it may be necessary for the University to impose interim
       sanctions, including suspension, pending a hearing. This action may be necessary
       when in the sole opinion of the Dean of Students (or designee), the continued
       presence of the Respondent student may constitute a threat or disruption to the
       normal academic process of the University, or where the student is considered a
       danger to other students or to themselves. In such cases, a hearing will be sched-
       uled as soon as appropriate after interim sanctions commence.

       Section 14 - TYPICAL SANCTIONS
            If the Respondent (student or student organization) is found in violation of
       the University's Student Sexual Misconduct Policy, the notification will also in-
       clude notice of any sanctions which may be imposed by the Hearing Board. More
       than one sanction may be imposed for any single violation. A history of inappro-
       priate behavior by the student or student organization and the nature or severity
       of an incident are considered in determining appropriate sanctions. If a student
       chooses to withdraw from Southwestern University prior to a Sexual Misconduct
       Hearing, a Criminal Trespass may be issued through Southwestern University
       Police Department.
            The Hearing Board has wide discretion to impose the sanction(s) it deems
       appropriate for the violation it found of the Sexual Misconduct Policy. In consider-
       ing the appropriate sanction, the Hearing Board will consider, among other things,
       the nature of the specific acts, the interests of the Complainant, the character and
       interests of the individual found responsible, the testimony, if any, at the sanction-
       ing phase of the hearing, and the interests of the University in a safe environment.
            The range of potential sanctions includes:
            Contract Probation – A warning that future violations may be handled
       more strictly and with additional sanctions imposed by the Dean of Students (or
       designee). Contract probation expires after a specified amount of time but remains
       in the internal SU record until graduation (or in the case the student leaves the
       University, for four years after the violation).
            Disciplinary Probation – An official sanction by the University that
       becomes a part of the student’s record. Future misconduct will result in a hearing
       by the University Committee on Discipline, with sanctions up to and including
       University suspension or expulsion. Students placed on disciplinary probation may
       not graduate, re-enroll, or confirm registration until the terms of probation are
       met. Additional loss of privileges may include, but are not limited to, leadership in
       student organizations and representing a student organization off campus, partici-
       pation in athletics, University activities and events, access to facilities, and parking
       and vehicle registration and use privileges.
            Expulsion – The permanent dismissal of a student or organization. Expelled
       students must leave campus within twenty-four hours, unless the Hearing Board


                                                 87
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       directs otherwise. Exp Document 12 Filed 06/23/21 Page 126 of 1
       hours, unless the Hearing Board directs otherwise. See Disciplinary Status and
       Eligibility, p. 48.
             Loss of Privileges – Denial of specified privileges for a designated period of time.
             Mandated Counseling – Requirement that a student take part in a coun-
       seling program conducted by an off campus licensed professional as determined
       by the Hearing Board. This includes signing a “Request and Authorization to
       Exchange Information” form provided by the Dean of Students (or designee). The
       Hearing Board may require the student to participate in a counseling program that
       addresses particular issues, such as substance abuse.
             Mandated Counseling Assessment – Assessment and/or session with an off-
       campus licensed professional as determined by the Hearing Board by a specified
       date. This includes signing a “Request and Authorization to Exchange Informa-
       tion” form provided by the Dean of Students (or designee). Unless otherwise stated
       by the Hearing Board, the student is required to follow all recommendations made
       by the treating professional.
             Mandatory Housing Relocation and Class Scheduling – To facilitate the
       Respondent and Complainant avoiding all contact unless the Complainant agrees
       otherwise.
             Physical Restrictions – A directive that forbids a student(s) to be in specified
       locations on University premises.
             Suspension – The forced withdrawal of a student or an organization for a
       specifically stated period of time. Suspended students must leave campus within
       twenty-four hours, unless the Hearing Board directs otherwise. Suspended organi-
       zations must suspend all operations within twenty-four hours, unless the Hearing
       Board directs otherwise. See Disciplinary Status and Eligibility, p. 48.
             Student Organizations Sanctions – In addition to the other sanctions iden-
       tified here, as appropriate, student organizations found responsible of a violation of
       the Sexual Misconduct Policy may also face the following sanctions:
             •     Alcohol Ban – Alcohol may be banned from all functions and/or from
                   specific premises, even if all students are of legal age.
             •     Expulsion – In addition to the expulsion sanctions identified above, the
                   removal of all organization identification, removal or covering of any
                   permanent signage, social areas being restricted to residents only, the loss
                   of all University privileges, and residential occupancy determined by the
                   Dean of Students (or designee).
             •     Mandated Educational Programs approved by the Dean of Students
                   (or designee).
             •     National Organization Contact – informing any relevant national
                   organization of the violation.
             •     Prohibition of recruiting, adding and/or inducting new members.
             •     Social Probation – Prohibiting a student organization from having
                   any social activities (including parties) on or off campus for a specified
                   period of time.


                                                  88
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           • Suspension Document 12 Filed 06/23/21 Page 127 of 1
                the removal of all non-permanent signage during the time of suspen-
                sion, and residential occupancy determined by the Dean of Students (or
                designee).

      Section 15 - RECORDS
           Accurate records of hearings and other actions by administrators shall be
      kept in the student’s and/or organization’s files in the Office of Student Life. These
      records will be made available to the Vice President for Student Life (or desig-
      nee) and the Appellate Board upon appeal. Records of hearings usually include
      information provided by several students. Therefore, they are not considered to be
      a part of any one student’s record, and are not made available to anyone outside
      the hearing or the campus appeal process, except under proper subpoena and in
      accordance with law.
           Student disciplinary hearing files will be maintained for seven years following
      graduation, at which time they may be destroyed.

      Section 16 - OTHER SEXUAL MISCONDUCT INFORMATION
      AND POLICY DEFINITIONS
           The following is some additional information relating to the University’s
      Sexual Misconduct Policy, as well as some definitions of commonly used words
      that may arise in the Policy. To the extent these terms are defined above in the
      Policy, the following definitions are not intended to replace them, but are simply
      short-hand guidance. Similarly, witnesses' use of terms defined here are not
      deemed to adopt these definitions. Rather, witnesses may explain and offer their
      own meaning as to their use of such terms. The definitions for sexual assault, dat-
      ing violence, domestic violence, and stalking come from the Texas Penal Code and
      the Texas Family Code.
           Bystander Intervention: Bystander intervention is recognizing a potentially
      harmful situation or interaction and choosing to respond in a way that could pre-
      vent or reduce the harm. At Southwestern, community members are encouraged
      to be active bystanders by holding themselves and others accountable for their lan-
      guage and actions in order to create a safe, welcoming, and inclusive environment.
      Bystander intervention can be used to address a wide variety of harmful situations,
      including high-risk drinking, mental health concerns, sexual misconduct, hazing,
      and harassment. Many of these behaviors can be expressions of racism, sexism,
      homophobia, ableism, and other forms of systemic oppression. Mosaic provides
      student-led workshops throughout the academic year to empower students to take
      an active role in creating a culture of care at Southwestern. We ask that all South-
      western community members learn and practice bystander intervention techniques
      to decrease harm on our campus.
           CASAR: Center for Academic Success and Registrar.
           Coercion: The application or threat of physical force, threat of social dis-
      paragement to the victim, threat to withhold benefits to which the victim may be


                                                89
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       entitled, or any other Document 12 Filed 06/23/21 Page 128 of 1
       their own free will to choose whether or not to have sexual activity. Coercion may
       include tacit coercion, as may happen when one party holds significant power over
       another. Such a power differential may make verbal expressions of consent by the
       less powerful party open to doubt in any disciplinary proceeding.
             Complainant: The recipient of the alleged sexual misconduct who is filing a
       complaint.
             Consent: See Section 3 of this Sexual Misconduct Policy.
             Dating Violence: An act, other than a defensive measure to protect oneself,
       by an individual that is committed against a victim with whom the actor has or has
       had a dating relationship; or because of the victim’s marriage to or dating relation-
       ship with an individual with whom the actor is or has been in a dating relationship
       or marriage; and is intended to result in physical harm, bodily injury, assault, or
       sexual assault or that is a threat that reasonably places the victim in fear of im-
       minent physical harm, bodily injury, assault, or sexual assault. ‘Dating relationship’
       means a relationship between individuals who have or have had a continuing rela-
       tionship of a romantic or intimate nature. The existence of such a relationship shall
       be determined based on consideration of the length of the relationship; the nature
       of the relationship; and the frequency and type of interaction between the persons
       involved in the relationship. A casual acquaintanceship or ordinary fraternization
       in a business or social context does not constitute a ‘dating relationship’. (Texas
       Family Code Section 71.0021.)
             Domestic (Family) Violence: An act by a member of a family or household
       against another member of the family or household that is intended to result
       in physical harm, bodily injury, assault, or sexual assault or that is a threat that
       reasonably places the member in fear of imminent physical harm, bodily injury, as-
       sault, or sexual assault, but does not include defensive measures to protect oneself,
       or abuse by a member of a family or household toward a child of the family or
       household, or dating violence. (Texas Family Code Section 71.004.)
             Non-impaired: Mentally and physically capable of exercising judgment
       concerning one’s own behavior, actions and decisions.
             Respondent: The person accused of the sexual misconduct by the Complainant.
             Retaliation: Any action taken against another person to seek revenge. This
       includes physical contact, inappropriate comments through email, text messages,
       social media, Facebook comments or any other form of communication or any
       other attempts to ostracize by or on behalf of either student.
             Sexual Assault: A person commits an offense if the person (1) intentionally
       or knowingly causes the penetration of the anus or sexual organ of another person
       by any means, without that person’s consent; causes the penetration of the mouth
       of another person by the sexual organ of the actor, without that person’s consent;
       or causes the sexual organ of another person, without that person’s consent, to
       contact or penetrate the mouth, anus, or sexual organ of another person, includ-
       ing the actor; or (2) intentionally or knowingly causes the penetration of the anus
       or sexual organ of a child by any means; causes the penetration of the mouth of a


                                                90
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       child by the sexual org Document 12 Filed 06/23/21 Page 129 of 1
       or penetrate the mouth, anus, or sexual organ of another person, including the
       actor; causes the anus of a child to contact the mouth, anus, or sexual organ of
       another person, including the actor; or causes the mouth of a child to contact the
       anus or sexual organ of another person, including the actor.
              A sexual assault is without the consent of the other person if: the actor
       compels the other person to submit or participate by the use of physical force or
       violence; the actor compels the other person to submit or participate by threaten-
       ing to use force or violence against the other person, and the other person believes
       that the actor has the present ability to execute the threat; the other person has not
       consented and the actor knows the other person is unconscious or physically un-
       able to resist; the actor knows that as a result of mental disease or defect the other
       person is at the time of the sexual assault incapable either of appraising the nature
       of the act or resisting it; the other person has not consented and the actor knows
       the other person is unaware that the sexual assault is occurring; the actor has inten-
       tionally impaired the other person’s power to appraise or control the other person’s
       conduct by administering any substance without the other person’s knowledge; the
       actor compels the other person to submit or participate by threatening to use force
       or violence against any person, and the other person believes that the actor has
       the ability to execute the threat; the actor is a public servant who coerces the other
       person to submit or participate; or the actor is a mental health services provider
       or a health care services provider who causes the other person, who is a patient
       or former patient of the actor; to submit or participate by exploiting the other
       person’s emotional dependency on the actor. ‘Child’ means a person younger than
       17 years of age. ‘Spouse’ means a person who is legally married to another. (Texas
       Penal Code Section 22.011.)
              Sexual Exploitation: Any actual or attempted abuse of a position of vulner-
       ability, differential power, or trust, for sexual purposes, including, but not limited
       to, profiting monetarily, socially or politically from the sexual exploitation of
       another.
              Sexual Harassment: See Policies and Procedures on Sexual Harassment, Sec-
       tion XIX of the Student Handbook.
              Sexual Misconduct: See Section 3 of this Sexual Misconduct Policy.
              Special Periods: When the Honor Code Council Hearing Board, the Univer-
       sity Committee on Discipline, and the Sexual Misconduct Hearing Board cannot
       be assembled to hear a case, or when, in the opinion of the Dean of Students (or
       designee), unusual and/or extenuating circumstances do not allow for a fair hear-
       ing, the Special Periods Committee on Discipline will hear the case and act as the
       Hearing Board under this policy. These periods include, but are not limited to, the
       first two weeks of the semester, finals week, vacations, and summer terms. See page
       71 of this Handbook for more information on the Special Periods Committee on
       Discipline.
              Stalking: A person who, on more than one occasion and pursuant to the
       same scheme or course of conduct that is directed specifically at another person,


                                                91
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       knowingly engages in Document 12 Filed 06/23/21 Page 130 of 1
       the other person will regard as threatening including bodily injury or death for the
       other person, bodily injury or death for a member of the person’s family or house-
       hold or for an individual with whom the other person has a dating relationship, or
       fear that an offense will be committed against the other person’s property, and (2)
       causes the other person, a member of the other person’s family or household, or an
       individual with whom the other person has a dating relationship to be placed in
       fear of bodily injury or death or fear that an offense will be committed against the
       other person’s property, and (3) would cause a reasonable person to fear bodily in-
       jury or death for a member of the person’s family or household or for an individual
       with whom the person has a dating relationship, or fear that an offense will be
       committed against the person’s property. A fact finder may find that different types
       of conduct described above, if engaged in on more than one occasion, constitute
       conduct that is engaged in pursuant to the same scheme or course of conduct.
       (Texas Penal Code Section 42.072.)
             Student: An individual is considered a Southwestern student and is expected
       to comply with all University policy upon submittal of their enrollment deposit
       and the inception of Welcome Week move-in day. This student status remains
       until one graduates or withdraws from the University. A deposited individual may
       be subjected to disciplinary action before move-in day if they violate a University
       policy while on campus or in any interaction with University personnel. Individu-
       als who are both students and employees will be treated as students for the purpose
       of this policy and procedure, only if their primary relationship to the situation
       is that of a student. Allegations against individuals who are regular employees
       (regardless of student status) will be handled under the appropriate personnel poli-
       cies. Where appropriate, “student” also includes student organizations.
             Student Organization: Any group that has complied with the formal re-
       quirements for University recognition or regulation is a student organization.



       XII. Honor Code
       Honor Code Council
            One of the chief responsibilities of the Honor Code Council is to serve as a
       Hearing Board for alleged violations. The Board determines whether the student
       charged is responsible or is not responsible. If the student is found not responsible,
       no academic penalty may be assessed by the instructor, and the work in question
       must be judged on merit alone. If found responsible, the Board makes a recom-
       mendation to the Advisory Panel composed of two (2) faculty members who serve
       on the Honor Code Council, and the President of the Honor Code Council, or
       designee. The Advisory Panel makes a grade related recommendation to the in-
       structor who brought the case forward. The Advisory Board may also recommend
       non-academic penalties to the Dean of Students, or designee.


                                                92
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 131 of 1
      Constitution of the Honor Code of Southwestern University
            We, the students and faculty of Southwestern University, in order to conduct
      our academic work under high standards of individual responsibility, thereby
      promoting a high sense of personal honor and integrity, renew our commitment to
      the Honor Code and set forth this Constitution.
      Article 1: Principles
            1. The purpose of the Honor Code of Southwestern University is to stimulate
      and promote the ideals of honesty and integrity among students, and to elimi-
      nate the practice of cheating by putting into practice these ideals of honesty and
      integrity.
            2. The Honor Code is based on the principle that a student, when placed on
      their honor, will not violate that trust.
            3. The Honor Code is furthermore based on the belief that cheating in any
      form is injurious to all students and a grievance to an institution of higher learning.
            4. Cheating is hereby construed to mean the intentional giving or receiving of
      aid by any means on examinations, themes, or any work which is specified by the
      professor to be done individually.
            5. It is the obligation of the student or faculty member not to violate the
      Honor Code, nor aid in any violation, and to report any violation seen or suspected.
            6. The Student Body is directly responsible for the effective working of the
      Honor Code. In order to uphold the validity of credits under the Honor Code,
      this group must take such steps as are necessary to protect itself from those who
      violate the trust placed in them.

      Article II: Oath & Pledge
           1. Upon entering Southwestern each student shall recite the following oath:
           “As a student of Southwestern I hereby pledge my full support to the Honor
      Code. I pledge to be honest myself, and in order that the spirit and integrity
      of the Honor Code may endure, I pledge that I will make known to the Honor
      Code Council any case of academic dishonesty which I observe at Southwestern.”
           2. The following pledge shall be signed at the end of all final examinations,
      hour quizzes, and on other material as required by the instructor.
           “I have acted with honesty and integrity in producing this work and am
      unaware of anyone who has not.”

      Article III: The Honor Code Council
           1. These measures shall be carried out by a body known as the Honor Code
      Council.
           2. The faculty confer the power to determine responsibility/not responsible
      on charges of academic dishonesty to the Honor Code Council. The Council,
      through an Advisory Panel, may recommend academic penalties to the instructor
      when a student is found responsible. The Honor Code Advisory Panel may also
      impose non-academic penalties.


                                                93
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           3. The Honor Co Document 12 Filed 06/23/21 Page 132 of 1
       western University through the Dean of Students.
       Article IV: Adoption of This Constitution
             This Constitution must be approved by the Honor Code Council and then
       presented to the students and faculty for a vote. The Constitution shall go in effect
       immediately once affirmed by a majority of the faculty voting at a scheduled Fac-
       ulty Meeting and by two-thirds (2/3) of the students voting at a called or regular
       election.

       Article V: Amendments
             1. Students or faculty may at any time bring before the Honor Code Council
       any suggestions concerning the rules and operation of the Honor Code. The
       Council must consider such suggestions promptly.
             2. Proposed amendments to the Constitution must be approved by the
       Honor Code Council before they are presented to the students and faculty for a
       vote. The amendments shall go into effect immediately if passed by a majority of
       the faculty voting at a scheduled Faculty Meeting and by two-thirds (2/3) of the
       students voting at the next scheduled general election.

       Constitution of the Honor Code Council of Southwestern University

       Article 1: Duties and Responsibilities
             1. The Honor Code Council is directly responsible for the effective working
       of the Honor Code to assure the protection of the academic integrity of South-
       western University.
             2. It is the purpose of the Honor Code Council to interpret and administer
       the Honor Code.
             3. Disciplinary action concerning possible Honor Code violations will be
       carried out by the Honor Code Council Hearing Board. In order to uphold the
       validity of individual academic work under the Honor Code, this group must take
       such steps as are necessary to protect the Southwestern community from those
       who might violate the trust placed in them.
             4. The Honor Code Council acts to uphold the Honor Code and interpret its
       Constitution and corresponding applications.
             5. Members of the Honor Code Council inform the Student Body as to the
       purpose of the Honor Code at least once each year and in each orientation session
       for incoming students each semester.
             6. The President of the Council shall address the Faculty each year.

       Article II: Violations
            Any breach of the principles, as described in Article I of the Constitution of
       the Honor Code, will constitute a breach of the Honor Code.




                                                94
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       Article III: Accusatio Document 12 Filed 06/23/21 Page 133 of 1
             Section 1. If one witnesses or is aware of a violation of the Honor Code, they
       must make a written, signed report to the Dean of Students as soon after the viola-
       tion as possible. This report will serve as formal notification to the Honor Code
       Council that an accusation is being made. The Dean of Students (or designee)
       shall then make such investigation as is deemed necessary preliminary to a hearing.
             Section 2. If the accusation is made by a faculty member, and the Respondent
       (alleged violator) has no previous academic dishonesty record, and the Respondent
       acknowledges guilt, then a Non-Judicial Resolution between the faculty member
       and the student can ensue at the discretion of the faculty member. The faculty
       member must first notify the Honor Code Council President and the Dean of
       Students of the suspected violation and the proposed Non-Judicial Resolution and
       document the agreement; however, this will not become a part of the student’s
       formal record at the University. This Non-Judicial Resolution must be mutu-
       ally agreeable, or the student has a right to request a hearing by the Honor Code
       Council Hearing Board. Each student is entitled to only one Non-Judicial Resolu-
       tion while a student at Southwestern.
             Section 3. When a student has a pending Honor Code hearing or an unsigned
       non-judicial resolution pending, the student may not drop the course in question.
       If a student withdraws from Southwestern for any reason, and there is a pending
       Honor Code violation, the student must resolve the violation within 30 days of
       returning to Southwestern in a future semester.
             a. If a student withdraws with a pending non-judicial resolution prior to
       withdrawal, the student must sign or otherwise resolve the non-judicial resolution
       within 30 days of returning to SU.
             b. If a student who has an Honor Code hearing pending at the time of
       withdrawal, a hearing will be held within 30 days of the student returning to the
       University.
             c. In cases where the faculty member alleging the violation is not available or
       no longer at the University upon the student’s return, the Chair of the depart-
       ment/program in which the course resides may act as the instructor’s designate.
             d. The terms of the resolution of any Honor Code violation as described
       above will be articulated in a re-enrollment contract as part of the student’s read-
       mission to the University.

       Article IV: Hearing
             The formal hearing will be held as soon as possible when all parties involved
       can be present after the presentation of the accusation. If a hearing cannot be held
       until the following semester, the hearing relating to a violation must occur before
       the final day for grades to be posted for the subsequent semester. No accusation
       may be heard more than once unless it is appealed.

       Article V: Failure of Respondent to Attend
            If the Respondent fails to attend their hearing, the absence will be an admis-


                                                95
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       sion of guilt. The sanc Document 12 Filed 06/23/21 Page 134 of 1

       Article VI: Decision
            Immediately after the hearing, the Honor Code Council Hearing Board will
       render a decision of responsible/not in secret session. A two-thirds (2/3) vote of the
       Hearing Board members present is necessary for a decision of “responsible.”

       Article VII: Penalties and Practical Powers
             Upon a decision of “responsible” the Honor Code Council Hearing Board
       will recommend sanctions to the Advisory Panel. The Advisory Panel may recom-
       mend an academic penalty to be levied by the instructor and may recommend
       non-academic sanctions to the Dean of Students or designee.

       Article VIII: Rights of the Respondent in Honor Code Hearings
            Rights of the Respondent in Honor Code Hearings
            1. To be informed in writing of the time and date of the hearing and of the charges.
            2. To know the name of the Complainant and any witness(es).
            3. To be informed of the names of the pool of potential Hearing Board
                 members at least forty-eight hours prior to the hearing.
            4. To request dismissal, with cause, of any potential members of the Hearing
                 Board up to 24 hours before the hearing.
            5. To have an advisor who is a member of the University community and
                 not an attorney.
            6. To attend the entire hearing exclusive of closed sessions.
            7. To speak on one’s own behalf.
            8. To present evidence and witnesses on your own behalf and to question
                 all witnesses.
            9. To receive written notification of the hearing outcome within three (3)
                 business days of the hearing.
            10. To appeal the outcome.

       Article IX: Appeals
             1. Appeals must be signed by the student and submitted in writing to the
       Office of the Vice President for Student Life within five business days from the
       date of the written notification of the hearing results. An appeal must concisely set
       forth the grounds for appeal, as well as provide any supporting material. A deci-
       sion on the appeal will be rendered by an Appeals Committee, which will include
       one faculty representative from the Honor Code Council, one student representa-
       tive from the Honor Code Council, and a Southwestern administrator appointed
       by the Vice President for Student Life. The faculty and student representatives are
       to be appointed by the Dean of Students and the Honor Code Council President
       and must be members who did not sit on the Hearing Board for the case in ques-
       tion. A decision on the appeal is final and will be mailed, within ten (10) business
       days of receipt of the appeal, to both the Complainant and the party filing the



                                                   96
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       appeal. If a decision ca Document 12 Filed 06/23/21 Page 135 of 1
       new Committee will be appointed and the appeals process will be repeated until a
       decision is reached.
            2. An appeal may be made on the following grounds:
            a. evidence of improper procedure during the hearing
            b. argument supporting the claim that sanction sanctioned by the Hearing
               Board is too severe
            c. introduction of evidence that was not available at the time of the hearing

       Article X: Reopening a Hearing
            A hearing may be reopened either by presentation of new evidence relevant
       to the case or by consultation of the President of the Honor Code Council and the
       Dean of Students.

       Article XI: Ratification and Amendment
            Section 1. This Constitution of the Honor Code Council will go into effect after:
            a. A 2/3 vote of the Honor Code Council.
            b. A 2/3 vote of the student body voting on the Constitution and Bylaws.

            Section 2. This Constitution may be amended with a 2/3 vote of the Honor
            Code Council.

       Article XII: Budget
            The Student Honor Code Council shall adopt a budget consistent with its
       needs and the funds available.



       XIII. Hazing
            The trustees, faculty, administration, and staff of Southwestern University will
       not tolerate any form of hazing and support the 1987 Hazing Law of the Texas
       State Legislature. This is a matter of current law, all students should familiarize
       themselves with the contents of this legislation. Alleged violations will be treated
       as campus disciplinary matters. Local authorities will be notified for possible
       prosecution.

       The Texas Hazing Law is as follows:
            Texas Education Code, Chapter 51:
       Subchapter Z. Miscellaneous Provisions
       Sec. 51.936. HAZING.
             (a) Subchapter F, Chapter 37, applies to a postsecondary educational
       institution under this section in the same manner as that subchapter applies to



                                                 97
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       a public or private hi Document 12 Filed 06/23/21 Page 136 of 1
            (b) For purposes of this section, “postsecondary educational institution means:
       		        (1) an institution of higher education as defined by Section 61.001;
       		 (2) a private or independent institution of higher education as
       		 defined by Section 61.003; or
       		 (3) a private postsecondary educational institution as defined by
       		Section 61.302.
            (c) Each postsecondary educational institution shall distribute to each
       student during the first three weeks of each semester:
       		        (1) a summary of the provisions of Subchapter F, Chapter 37; and
       		        (2) a list of organizations that have been disciplined for hazing or
       		        convicted for hazing on or off campus of the institution during the
       		        preceding three years.
            (d) If the institution publishes a general catalogue, student handbook,
       or similar publication, it shall publish a summary of the provisions of
       Subchapter F, Chapter 37, in each edition of the publication.
            (e) Section 1.001(a) does not limit the application of this section to
       postsecondary educational institutions supported in whole or in part by state
       tax funds.


       SUBCHAPTER F. HAZING
       Sec. 37.151. DEFINITIONS. In this subchapter:
            (1) “Educational institution” includes a public or private high school.
            (2) “Pledge” means any person who has been accepted by, is
       considering an offer of membership from, or is in the process of qualifying for
       membership in an organization.
          (3) “Pledging” means any action or activity related to becoming a
       member of an organization.
            (4) “Student” means any person who:
       		        A. is registered in or in attendance at an educational institution
       		        where the hazing incident occurs; or
       		        B. has been accepted for admission at the educational institution
       		        where the hazing incident occurs; or
       		        C. intends to attend an educational institution during any of its
       		        regular sessions after a period of scheduled vacation.
           (5) “Organization” means any fraternity, sorority, association,
       corporation, order, society, corps, club, or service, social, or similar group,
       whose members are primarily students.


                                                 98
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           (6) “Hazing” m Document 12 Filed 06/23/21 Page 137 of 1
       on or off the campus of an educational institution, by one person alone or
       acting with others, directed against a student, that endangers the mental
       or physical health or safety of a student for the purpose of pledging, being
       initiated into, affiliating with, holding office in, or maintaining membership
       in an organization. The term includes:
       		        A. any type of physical brutality, such as whipping, beating, striking,
       		        branding, electronic shocking, placing of a harmful substance on the
       		        body, or similar activity;
       		        B. any type of physical activity, such as sleep deprivation, exposure
       		        to the elements, confinement in a small space, calisthenics, or other
       		        activity that subjects the student to an unreasonable risk of harm or
       		        that adversely affects the mental or physical health or safety of the student;
       		        C. any activity involving consumption of a food, liquid, alcoholic
       		        beverage, liquor, drug, or other substance that subjects the student
       		        to an unreasonable risk of harm or that adversely affects the mental
       		        or physical health or safety of the student;
       		 D. any activity that intimidates or threatens the student with
       		 ostracism, that subjects the student to extreme mental stress,
       		 shame, or humiliation, that adversely affects the mental health or
       		 dignity of the student or discourages the student from entering or
       		 remaining registered in an educational institution, or that may
       		 reasonably be expected to cause a student to leave the organization
       		 or the institution rather than submit to acts described in this
       		subdivision; and
       		        E. any activity that induces, causes, or requires the student to
       		        perform a duty or task that involves a violation of the Penal Code.
       Sec. 37.152. PERSONAL HAZING OFFENSE.
            (a) A person commits an offense if the person:
       		        (1) engages in hazing;
       		        (2) solicits, encourages, directs, aids, or attempts to aid another in
       		        engaging in hazing;
       		        (3) recklessly permits hazing to occur; or
       		        (4) has firsthand knowledge of the planning of a specific hazing
       		        incident involving a student in an educational institution, or
       		        has firsthand knowledge that a specific hazing incident has occurred,
       		        and knowingly fails to report that knowledge in writing to the dean
       		        of students or other appropriate official of the institution.
            (b) The offense of failing to report is a Class B misdemeanor.



                                                 99
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           (c) Any other o Document 12 Filed 06/23/21 Page 138 of 1
       bodily injury to another is a Class B misdemeanor.		
            (d) Any other offense under this section that causes serious bodily injury
       to another is a Class A misdemeanor.
              (e) Any other offense under this section that causes the death of another
       is a state jail felony.
            Text of subsection effective until January 01, 2017
            (f ) Except if an offense causes the death of a student, in sentencing a
       person convicted of an offense under this section, the court may require the
       person to perform community service, subject to the same conditions imposed
       on a person placed on community supervision under Section 11, Article
       42.12, Code of Criminal Procedure, for an appropriate period of time in lieu
       of confinement in county jail or in lieu of a part of the time the person is
       sentenced to confinement in county jail.
       Sec. 37.153. ORGANIZATION HAZING OFFENSE.
           (a) An organization commits an offense if the organization condones or
       encourages hazing or if an officer or any combination of members, pledges, or
       alumni of the organization commits or assists in the commission of hazing.
            (b) An offense under this section is a misdemeanor punishable by:
       		        (1) a fine of not less than $5,000 nor more than $10,000; or
       		        (2) if the court finds that the offense caused personal injury,
       		        property damage, or other loss, a fine of not less than $5,000 nor
       		        more than double the amount lost or expenses incurred because of
       		        the injury, damage or loss.
       Sec. 37.154.     CONSENT NOT A DEFENSE.
       It is not a defense to prosecution of an offense under this subchapter that the
       person against whom the hazing was directed consented to or acquiesced in
       the hazing activity.
       Sec. 37.155.     IMMUNITY FROM PROSECUTION AVAILABLE.
       In the prosecution of an offense under this subchapter, the court may grant
       immunity from prosecution for the offense to each person who is subpoenaed
       to testify for the prosecution and who does testify for the prosecution.
       Any person reporting a specific hazing incident involving a student in an
       educational institution to the dean of students or other appropriate official of
       the institution is immune from civil or criminal liability that might otherwise
       be incurred or imposed as a result of the report. Immunity extends to
       participation in any judicial proceeding resulting from the report. A person
       reporting in bad faith or with malice is not protected by this section.




                                             100
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       Sec. 37.156. OFFE Document 12 Filed 06/23/21 Page 139 of 1
       This subchapter does not affect or repeal any penal law of this state. This
       subchapter does not limit or affect the right of an educational institution to
       enforce its own penalties against hazing.
       Sec. 37.157.      REPORTING BY MEDICAL AUTHORITIES
       A doctor or other medical practitioner who treats a student who may have
       been subjected to hazing activities:
            (1) may report the suspected hazing activities to police or other law
       enforcement officials; and
            (2) Is immune from civil or other liability that might otherwise be
       imposed or incurred as a result of the report, unless the report is made in bad
       faith or with malice.




       XIV. Academic Policies and Information
       Academic Rights for Students
             Free inquiry and expression are necessary to foster independent thought in
       students and start them on a sustained and independent search for truth. The
       freedom to learn is as inseparable from academic freedom as is the freedom to
       teach. This policy is designed to promote these ends by ensuring an open environ-
       ment for learning that is also fair and explicit in the expectations placed on both
       students and faculty members. The following provisions are seen to be essential to
       the students’ right to learn.
       A. Freedom of Access to Higher Education
             Southwestern University is committed to the principle of equal opportunity
       for all persons without regard to race, color, religion, age, sex, disability, sexual
       orientation or national or ethnic origin. Southwestern University is also commit-
       ted to compliance with Title IX of the Education Amendments of 1972, which
       prohibits sex discrimination in federally funded education programs and activities.
       B. Protection Against Improper Evaluation
             Faculty members should encourage free thought and expression both in the
       classroom and out. Students are entitled to disagree with interpretation of data or
       views of a faculty member and reserve judgement in matters of opinion, but this
       disagreement does not excuse them from learning the content of any course for
       which they are enrolled or from demonstrating the skills and competencies required
       by a faculty member. Students should be evaluated solely on academic performance.
       C. In the Classroom
            1. Course Syllabus: At the beginning of every course, faculty members shall
       provide the students with a course syllabus containing the following basic pieces


                                               101
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       of information: a. atte Document 12 Filed 06/23/21 Page 140 of 1
       Religious and Cultural Traditions), b. grading policy (e.g., what percentage tests,
       papers, attendance, class participation, etc. count toward the course grade),
       c. required activities outside the normal class period (including tests, lectures, field
       trips, performances, and other events). These activities must be scheduled in accor-
       dance with the Scheduling Courses and Other Academic Activities Policy posted
       on the Dean’s Office website (https://www.southwestern.edu/faculty-dean/forms-
       documents/). Students should be advised of revisions to the syllabus in a timely
       fashion; any syllabus changes that concern attendance policy, grading policy, or
       required activities outside the normal class period must be done in writing, with a
       copy sent to the department or program chair.
             2. Announcement of Tests, Papers and Projects in a Regular Semester: All
       tests worth 10% or more of the final course grade shall be announced at least one
       week before they are administered. All papers and projects worth 10% or more of
       the final course grade shall be announced at least three weeks before they are due.
             3. Return of Assignments to Students: All tests, papers, and projects shall
       be graded and made available to the student no more than three weeks after the
       assignment is turned in. No test worth 10% or more of the course grade shall be
       administered until at least one class period after the previous test worth 10% or
       more of the final course grade has been graded and made available to the student.
       No paper worth 10% or more of the final course grade shall be due until at least
       one class period after the previous paper worth 10% or more of the final course
       grade has been graded and made available to the student.
             4. Reading Load/Major Assignments at the End of a Regular Semester:
       No more than 20% of the total reading load for the course shall be assigned during
       the last two weeks of the regular semester. No assignment worth 20% or more of
       the final course grade shall be initiated in the last full week of the regular semester.
       (In this context, an assignment is considered "initiated" when it is both assigned
       and students have gained the information, knowledge and skills necessary to be
       capable of beginning the assignment or studying/preparing for another form of
       assessment).
             5. Teacher Tardiness to Class: Students may leave after they have waited
       ten minutes for a faculty member who is late for class. If the faculty member
       has notified the class that they will be late and requests that the students wait for
       their arrival, the ten minute limit does not apply. This rule does not apply to final
       examinations. Students shall wait for the faculty member to arrive or until notice
       is received that the examination is cancelled.
       D. Procedure
             Should a student have reason to believe that the “Academic Rights for
       Students” has been violated; the student should request a conference with the
       faculty member involved, within 14 days of the alleged violation. If no infor-
       mal resolution between the student and the faculty member can be reached, the
       student should meet with the faculty member’s department chair. If no resolution
       is reached after meeting with the department chair, the student then requests a

                                                102
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       conference with the D Document 12 Filed 06/23/21 Page 141 of 1
       alleged violation and advise the student about their academic rights and try to af-
       fect an informal resolution between the student and the faculty member involved.
             If no satisfactory settlement is reached at this level, the alleged violation may
       serve as a basis for grade appeal. The student should follow the procedure for Ap-
       peal of Grades as stated in the Student Handbook and the Faculty Handbook.
           —Approved by the Faculty on April 27, 1993 and amended on January 22, 2013.


       Program and Classroom Modifications for Students with Disabilities
              Southwestern University, in compliance with Section 504 of the Rehabilita-
       tion Act of 1973 and with the Americans with Disabilities Act of 1990, as amend-
       ed, recognizes that qualified students who have made Southwestern University
       aware of diagnosed disabilities, including specific learning disabilities, are entitled
       to an equal opportunity to benefit from the educational program of the University
       and that reasonable academic accommodations may be necessary to provide that
       opportunity to students with disabilities.
              The Center for Academic Success coordinates services for students with dis-
       abilities who need academic accommodations or program modifications.
       Academic Accommodations
             Students at Southwestern who have a documented disability that substan-
       tially limits a major life activity may request appropriate and reasonable academic
       accommodations. The Associate Director of Academic Success assists students with
       obtaining accommodations. In order to determine qualification for and appropri-
       ateness of accommodations, the Associate Director may require documentation
       that establishes the functional impact of the disability and provides justification for
       accommodations requested. Information regarding what constitutes appropriate
       documentation is available in the Center for Academic Success or online at https://
       www.southwestern.edu/offices/success/services-for-students-with-disabilities/.
             It is the student’s responsibility to obtain appropriate documentation at their
       own expense and to share that documentation with the Center for Academic
       Success. The Center for Academic Success reserves the right to request additional
       information, evaluation or documentation if the documentation provided by the
       student is not sufficient to justify the requested accommodation.

       To obtain accommodations the student should:
             1. Provide any necessary documentation as described above to the Center for
       Academic Success.
             2. Schedule a meeting with the Associate Director of Academic Success to
       discuss needs and make arrangements for appropriate services. This meeting will
       ideally be scheduled at the very beginning of the semester in which the accommodations
       are being requested; however, it may take place at any point in the semester. Please note
       that accommodations are not retroactive.



                                                 103
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           3. It is the studen Document 12 Filed 06/23/21 Page 142 of 1
       with professors needed to finalize accommodations. In some cases, accommoda-
       tions cannot be provided without first communicating with the faculty member.
       The Associate Director will support students through the process of working with
       faculty as needed.
            4. Accommodations do not automatically carry over each semester. It is the
       student’s responsibility to communicate with the Associate Director at the begin-
       ning of each semester to set up accommodations for new classes.
       The Associate Director may refuse an accommodation if it is not appropriate or
       documentation is not sufficient to justify it. If an accommodations request is
       denied, the student will receive written notification of the denial and the rationale
       for the decision. The student has the right to appeal this decision (see Grievance
       Policy for Students with Disabilities on page 107).

       Disability-Related Course Substitution Policy & Procedure

       Policy
            Students seeking a course substitution due to a disability must have docu-
       mentation on file that provides evidence for the substitution request. The Associate
       Director of Academic Success will work with the student on a case-by-case basis
       to determine what documentation is required. Documentation alone does not
       guarantee that a course substitution will be approved.
            Courses which are pre-approved as substitution courses will be maintained
       by the Center for Academic Success and Registrar. Any courses that do not appear
       on this list, such as Special Topics Courses, must be approved by the Department
       Chair in the subject area for use as substitution courses.

       Procedure: General Education
             For course substitution requests within the General Education requirements
       the following procedures must be followed:
             1. Meet with the Associate Director to discuss the need for course
       substitution and ensure that sufficient documentation is on file, or determine what
       further documentation is needed.
             2. Submit a written request for a course substitution to the Associate Direc-
       tor. This letter must include information about why the student is requesting the
       course substitution, any previous efforts in the subject area, and any other mitigat-
       ing factors regarding the request.
             3. The Associate Director will notify the student within 10 business days of
       a decision. The Associate Director may consult with colleagues within the Center
       for Academic Success and Registrar, the Academic Standards Committee, and/or
       department faculty from the area of study in which the request is being made to
       reach a decision as to whether course substitution is warranted. Confidentiality of
       disability records will be maintained as an utmost priority.



                                                104
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           4. If the substitu Document 12 Filed 06/23/21 Page 143 of 1
       Faculty, their advisor and/or the Associate Director to determine the appropriate
       courses to substitute.
             5. If the substitution is denied, the student must continue to meet the
       General Education requirements set forth by the University. The student has the
       option of continuing to work with the Associate Director to determine if there is
       further evidence that could be provided or if there are alternative accommodations
       that would support the student’s success in the subject area.
             6. Selected substitution courses for approved cases will be sent to the As-
       sistant Registrar for inclusion on the student’s degree plan. The student and advisor
       will be notified in writing of the approved courses from which the student may
       select.

       Procedure: Courses in Major/Minor
              For course substitution requests within a student’s Major or Minor require-
       ments the following procedures must be followed:
              1. Meet with the Associate Director to discuss the need for course substitu-
       tion and ensure that sufficient documentation is on file, or determine what further
       documentation is needed.
              2. Submit a written request for a course substitution to the Associate Direc-
       tor. This letter must include information about why the student is requesting the
       course substitution, any previous efforts in the subject area, and any other mitigat-
       ing factors regarding the request.
              3. Submit, in conjunction with the Associate Director, an approval form to
       the Chair of the Department in the student’s major or minor area of study. The
       Department Chair must approve the course substitution and the Associate Direc-
       tor may be given permission by the student to discuss the case with the Chair if
       there are questions.
              4. The Associate Director will notify the student within ten (10) business
       days of a decision. The Associate Director may consult with colleagues within the
       Center for Academic Success and Registrar, the Academic Standards Committee,
       and/or department faculty from the area of study in which the request is being
       made to reach a decision as to whether course substitution is warranted. Confiden-
       tiality of disability records will be maintained as an utmost priority.
              5. If the substitution is approved, the student will work with Department
       Faculty to determine the appropriate courses to substitute and the student will
       inform the Registrar and the Assistant Registrar of the selected courses using a
       Request for Substitution form, available in the Office of the Registrar.
              6. If the substitution is denied the student must continue to meet the
       Major/Minor requirements set forth by the University. The student has the option
       of continuing to work with the Associate Director to determine if there is further
       evidence that could be provided or if there are alternative accommodations that
       would support the student’s success in the subject area.



                                               105
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       Appeals Procedure Document 12 Filed 06/23/21 Page 144 of 1
             If a student is dissatisfied with the decision made by the Associate Director,
       they may appeal in writing to the Academic Standards Committee and submit an-
       other course substitution request. The student must provide new evidence before
       a request to the committee will be considered.
             Students who wish to appeal the decision of the Academic Standards Com-
       mittee may appeal in writing to the Office of the Dean of the Faculty, to be con-
       sidered by the Associate Vice President for Academic Affairs (AVP). Supporting
       evidence should accompany these appeals, and the student should explain why
       this evidence was not included in the original request for substitution.
             The decision by the AVP is final. Once the AVP reviews the request,
       they will advise the student as to the final decision.

       Attendance Accommodation Policy
             Southwestern University policy allows faculty to set their own atten-
       dance policy for each class. The Center for Academic Success acknowledges the
       importance of attendance in the learning process for higher education. Due
       to the episodic and unpredictable nature of certain disabilities, however, some
       students qualify for flexibility with attendance as an accommodation. Attendance
       accommodations need to be established in advance by the Associate Director of
       Academic Success and cannot be applied retroactively. Once attendance accom-
       modations are deemed warranted by the Associate Director, student, and faculty
       members(s) will work together to determine the parameters of the accommoda-
       tion.
             This accommodation does not provide for a specific number of absences;
       rather, it provides flexibility in the attendance policy of the individual faculty
       member. For example, this flexibility may mean that a faculty member is will-
       ing to offer additional absences with additional (make-up) work, meet with the
       student one-on-one to cover the material missed, allow the student to make up
       classes by attending other sections of the same class, and/or extend the actual
       number of absences allowed.
             To qualify for this accommodation, the student must have a disability that
       may impact attendance by its very nature. This includes chronic conditions,
       episodic conditions or the symptoms, treatment or side effects of a debilitating
       psychological condition. Documentation that addresses the functional limitations
       of a student’s ability to attend class, work, or other recurring functions must be on
       file with the Associate Director, who will evaluate the documentation to deter-
       mine if the condition warrants an attendance accommodation.
             Students seeking consideration for leniency in attendance are strongly
       encouraged to request this accommodation at the beginning of each semester for
       which it is needed, preferably within the first two weeks of classes. This request
       must be made to the Associate Director. This accommodation is not retroactive
       and will not remove absences already accrued if requested later in the semester.
       If a condition presents itself during the course of a semester that fits the require-


                                               106
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       ments of this policy, t Document 12 Filed 06/23/21 Page 145 of 1
       on a case-by-case basis to determine the best course of action.
             Faculty members are responsible for determining whether attendance is an
       essential requirement for the course and what amount of flexibility is permis-
       sible in discussing the accommodation with the individual student. The Associate
       Director is available for consultation in these matters. Once the faculty member
       and student have discussed the issue of attendance and the faculty member has de-
       termined and communicated to the student the appropriate level of flexibility for
       the class, the student is responsible for complying with the established plan. The
       student is responsible for following up with the faculty member if the plan requires
       adjustment. Students and faculty are encouraged to complete the Flexibility with
       Course Attendance/Deadlines Agreement together to ensure clear communication
       of responsibilities and expectations.
             In the event that a student with this accommodation is unable to attend class,
       they must notify each professor (or have the Associate Director send a notice to
       all of their professors). The student should make every attempt to deliver or have
       delivered any work that has been completed and is due to the professor. It may not
       be appropriate to discuss make-up work at the time the student notifies the profes-
       sor of the need to be absent. Once they are able, the student is responsible for
       initiating conversation with the professor to determine what work or participation
       needs to be made up and how it will be completed.
             Faculty may contact the Associate Director if the student exceeds reasonable
       absences, even with leniency provided by an accommodation. Faculty may handle
       these situations on a case-by-case basis, and the Associate Director can support
       efforts to assist the student in determining options.
             In situations where the student’s condition warrants flexibility with atten-
       dance as an accommodation, but the nature or structure of the class does not allow
       for this to occur, the student may work with the Associate Director to determine
       options.
       Student Confidentiality
             The Center for Academic Success and Registrar (CASAR) respects and main-
       tains student confidentiality. All information related to a student’s interaction with
       CASAR is maintained by staff members. Information and documentation shared by
       a student with CASAR is protected by the Family Educational Rights and Privacy
       Act (FERPA). Students must sign a release or give written permission authorizing
       CASAR staff to share information with anyone outside of the University.


       Grievance Policy for Students with Disabilities
            In compliance with Section 504 of the Rehabilitation Act of 1973 (Public
       Law 93-112) and the Americans with Disabilities Act of 1990 (Public Law 101-
       336), as amended, Southwestern University prohibits unlawful discrimination on
       the basis of disability in its programs, services, and activities.



                                                107
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           The complaint res Document 12 Filed 06/23/21 Page 146 of 1
       ing the academic needs of students with disabilities is meant to address complaints
       about the provision of appropriate academic accommodations in classes in which
       students with disabilities are currently participating. The Complainant must be
       able to establish that they appropriately requested the desired accommodation in
       accordance with the Policy on Program and Classroom Modifications for Students
       with Disabilities set forth in the Student Handbook.
             If a complaint is brought by a student regarding denial of an accommodation
       needed in an ongoing class, the decision of the Associate Director of Academic
       Success to provide or deny said accommodation shall be implemented until such
       time as a formal resolution of the grievance process is achieved.
             In situations where there is disagreement concerning the appropriateness of a
       particular accommodation, every effort should be made to resolve the disagreement
       as expeditiously as possible.
             In the event that a student at Southwestern University believes that they are
       being denied a reasonable academic accommodation, discriminated against within
       the academic environment based on a disability, or retaliated against due to an
       academic accommodation, the following grievance process is in place:
             1. A meeting with the Associate Director must be scheduled no later than 10
       working days* after the denial, alleged discrimination within the academic envi-
       ronment based on a disability, or retaliation due to an academic accommodation.
       In this meeting, a discussion of individual needs will take place in an attempt to
       address the complaint and work toward an appropriate resolution.
             2. If the student is not satisfied with the outcome of the meeting with the As-
       sociate Director, they must, within 10 working days* of this meeting, contact the
       Director of Academic Success at 512.863.1286 to schedule an appointment. The
       Associate Director makes all documentation of the student’s disability available to
       the Director.
             3. If an academic accommodation and/or resolution of the complaint cannot
       be mutually agreed upon following the meeting with the Director, the student
       must, within 10 working days* of this meeting, submit in writing a petition to
       the Academic Standards Committee. In the petition, the student should set forth
       in writing the basis for the complaint, including, but not limited to, a description
       of any academic accommodation sought by the student. All documentation of
       the student’s disability will be made available to the Committee. The Committee
       will make a recommendation to the Associate Vice President for Academic Affairs.
       A written response by the Associate Vice President for Academic Affairs will be
       provided within 10 working days* from the day the student submits their petition
       to the Committee.
             4. Students also have the right to file a complaint with the Office of Civil
       Rights within the Department of Education. In accordance with federal law, if a
       complaint is made to the Office of Civil Rights, all relevant records would be made
       available upon their request.



                                               108
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           *Note: Working Document 12 Filed 06/23/21 Page 147 of 1
       p.m.) and time periods when an academic term is in session. It does not include
       Southwestern University holidays or breaks between and during semesters.
                                            — Approved by the Faculty on April 24, 2001.

       Academic Advising
             Southwestern University empowers students to think, create, and make
       meaning through intentional connections, innovative academic pursuits, and a vi-
       brant residential community. The purpose of advising at Southwestern is to create
       a dynamic relationship where students collaborate with faculty and staff advisors
       to foster each student’s academic potential through making connections among
       classes, experiential learning, and co-curricular programming.

       Advising goals for advisees
        - Develop an intentional collaborative relationship with your advisor
        - Understand the structure and purpose of Southwestern’s curriculum
        - Create a narrative that connects your classes, experiential learning, and
          co-curricular programming
        - Identify and explain your personal and professional short and long-term goals
        - Use institutional resources to meet your goals
       Student Responsibilities
        - Develop a strong working relationship with your advisor and make
           appointments when requested and necessary
        - Be respectful and inclusive in your communications and interactions with your advisor
        - Prepare for and be active in advising meetings and ask questions when you have them
        - Reflect on your personal interests, skills, and goals and share them with your advisor
        - Learn and understand the Catalog and SU’s policies, procedures, deadlines, and
          requirements
        - Use the technological resources (WebAdvisor, etc.) available to help you make
           informed decisions toward and plan your degree requirements
        - Seek out additional faculty and staff who can assist you with your academic and
           career planning when needed
        - Follow through on plans-of-action identified during advising meetings
        - Take responsibility for completing your academic plan

       Advisor Responsibilities
        - Develop a strong working relationship with your advisee and be available for
            appointments as needed
        - Be respectful and inclusive in your communications and interactions with your advisee
        - Inform your student about your advising style and expectations
        - Assist students in exploring and defining their interests, skills, and goals
        - Remain current with the Catalog and SU’s policies, procedures, deadlines, and
           requirements



                                                 109
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
        - Maintain confident Document 12 Filed 06/23/21 Page 148 of 1
           guidelines at all times
        - Inform students of and provide appropriate referrals to campus resources that
           enhance their academic and/or personal experience at SU
        - Discuss plans-of-action
        - Help students to make decisions and take ownership of their choices
                                            — Approved by the Faculty on March 27, 2018

       Declaring a Major
             Entering students at a liberal arts and sciences university such as Southwest-
       ern are urged to explore the options offered before making an official declaration
       of a major. However, some degree programs, such as music, arts, or the natural
       sciences, require that students enter a sequence of courses in their first semester
       in order to complete the program in four years. The Director of Advising and
       Retention will assign entering students who indicate interest in such programs to
       academic advisors who will guide the students accordingly.
             During the sophomore year, no later than the spring advising period for pre-
       registration for the junior year, students must declare a major from the list in the
       Catalog by submitting the online "Initial Declaration of Major" form to the Office
       of the Registrar. For guidance in choosing a major, contact the Center for Aca-
       demic Success and Registrar. The Center for Career & Professional Development
       also offers several interest and personality inventories to assist students in identify-
       ing how their interests and abilities may relate to a particular major. Students who
       are undecided should make a tentative selection of a major and construct a course
       of study under a tentative degree plan.
             Please note that students who wait to declare a major may not be able to
       complete a degree plan in four years.

       Degree Plans
            Each student’s progress toward graduation is recorded on a degree plan speci-
       fying the courses, grades, credits, and other requirements for the particular degree
       and major that the student has chosen to pursue. Each student is responsible for
       meeting all the Catalog requirements for a particular degree and major. The
       degree plan assists the student, the student’s academic advisor, and the Office of
       the Registrar in tracking these requirements.


       Class Attendance & Absence Policies
             Southwestern students must attend classes in-person, and class attendance
       is required. Most faculty believe that more than three absences in one semester in
       one class is excessive, even in classes with no formal penalties for absences. Read
       your syllabi carefully to be sure that you understand attendance expectations. Rec-
       ognize that if class participation, in-class quizzes or assignments, or graded home-
       work constitutes a part of your grade, unexcused absences may lower your final
       grade considerably. More importantly, the work or information you miss when

                                                 110
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       you do not attend clas Document 12 Filed 06/23/21 Page 149 of 1
       and you may find that you have considerable gaps in the information you need to
       complete the course.
             Student Attendance and Excused Absences: The Catalog states that students
       are expected to attend all regularly scheduled classes for which credit is granted.
       Individual faculty members establish specific attendance policies, which appear
       in the syllabus for each course. Official excuses are not normally issued except as
       described below. In the case of extended illness or other emergency, the Center for
       Academic Success notifies faculty members by e-mail. The faculty members then
       decide whether the situation justifies an excused absence for the student involved.
       Detailed procedures for notifying faculty of an absence may be found below.
             Whenever an excused absence has been granted, the faculty member is ex-
       pected to offer students an opportunity to complete missed examinations or other
       required work, but it is the student’s responsibility to contact the professor about
       missed assignments, etc.
             Students who are absent from class because they are participating in intercol-
       legiate athletics, class-related field trips, ensemble tours, interviews at graduate
       schools, or faculty-sponsored attendance at professional conferences will be
       excused from classes as follows:
             1. A student’s excused absence from class does not excuse any work missed
       during the absence, but does excuse the student from any sanction that would
       otherwise be imposed by a professor’s attendance policy.
             2. The student and the professor will devise an appropriate means for the
       student to complete assignments, class work, examinations, labs, etc., scheduled
       during the absence. The responsibility to complete missed work lies solely with
       the student, who must discuss the absence with the professor as far in advance
       as possible to work out a satisfactory schedule for submitting work due, taking
       exams, making up labs, etc. This schedule may involve the student’s completing
       certain items before rather than after the absence.
             3. Coaches, sponsors, and professors should make every effort to schedule ap-
       proved activities held off-campus so as to produce the least conflict with scheduled
       classes.
             4. Professors whose courses require field trips should include the requirement
       in the Catalog description of the course and indicate the scheduled dates of the trip
       in the course syllabus, to allow students time to resolve schedule conflicts or drop/
       add courses, if necessary.
             For the kinds of absences described above to be excused, a statement of the
       nature and purpose of the activity, a list of names of the students and faculty
       members participating in the activity, and the dates and hours during which these
       participants will be off campus must be submitted in writing by the sponsor of the
       activity to the Center for Academic Success or the Office of the Vice President for
       Student Life, depending on the nature of the activity. The Director of Academic
       Success or the appropriate designated person within Student Affairs will distribute
       information about the scheduled activity and the names of the students whose


                                               111
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       absences are to be excu Document 12 Filed 06/23/21 Page 150 of 1
       confirm insurance coverage). The Dean of the Faculty may restrict participation in
       off-campus activities of students who are on academic or disciplinary probation.
             Religious Holidays Absence: Southwestern University recognizes that it has
       students from a variety of religious and cultural traditions that have special days of
       observance or celebration that may take students out of their regular activities on
       certain days during the school year. Since the academic calendar does not always
       coincide with these days, the following policy is to be followed in order to facilitate
       student absences due to cultural and religious observances.
             • As far in advance as possible, the student is expected to notify the
       professor(s) or instructor(s) of the class(es) to be missed.
             • The student is expected to learn what assignments or exams are due or will
       be assigned on those dates and negotiate with the professor(s) or instructor(s) alter-
       nate times for fulfilling those requirements. Students should be prepared to fulfill
       the requirements prior to the class(es) to be missed.
             Procedures for Notifying Faculty of an Absence: It is your responsibility to
       notify your faculty by phone or e-mail when you will be absent from class, includ-
       ing when you are sick or not feeling well enough to attend class.
             The Center for Academic Success will notify your faculty by e-mail or voice mail if:
             1. You are physically unable to do so yourself (you may have a friend or RA
       call Academic Success).
             2. You must leave campus suddenly and do not have time to call each faculty
       before you leave.
             3. You provide Academic Success with sensitive personal or medical informa-
       tion that you would prefer not to share with faculty.
             4. You will miss class for more than three days due to illness or
       personal emergency.
             5. A death, illness in the family, or other serious personal circumstances
       require you to leave campus for an extended time.
             6. You experience medical, disability, or personal circumstances that will
       likely cause unpredictable absences in the future. You must make an appointment
       with Academic Success to discuss your needs and faculty notification.
             Written notification of absences will indicate a serious medical or personal
       emergency and will only be sent when documentation is on file. Academic Success
       holds all medical and personal information confidential, and will discuss with you the
       information that you choose to release.
             You must contact your faculty as soon as you are able, preferably prior to the
       absence. Notification from Academic Success does not excuse the absence and does
       not protect you from any consequences under the professor’s attendance policies.
       You must work with each professor to determine if work may be made up, and to
       arrange to do so. If you are concerned that a medical or personal emergency may
       jeopardize your academic progress and/or grade in any/all of your classes, it is your
       responsibility to make an appointment with Academic Success to be sure that
       you understand all options that are available to you. Academic Success will do its


                                                 112
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       utmost to help you th Document 12 Filed 06/23/21 Page 151 of 1
       performance.
             Involuntary Withdrawals: When, prior to the last day to drop courses (dur-
       ing the 6th to 10th week of class), excessive absences, as defined by the instructor
       in the course syllabus and the University Excused Absence Policy, jeopardize a
       student’s work in any course, the instructor may request that the Registrar drop the
       student from the course with a recorded grade of "W." After the last day to drop
       courses, an involuntary withdrawl will be recorded with a grade of "F."
             Late Withdrawals: Before the end of the tenth week of classes, students may
       elect to withdraw with record from a course by submitting a properly completed
       Add/Drop Form. After the tenth week of classes, students who can document an
       emergency reason for excessive absences may be allowed to drop a course with
       record by submitting a petition to drop a course late to the Academic Standards
       Committee.
             Retroactive Withdrawals: Withdrawals initiated following the completion of
       the semester are referred to as retroactive withdrawals. Since students are expected
       to withdraw in the semester in which they are experiencing difficulty, retroactive
       withdrawals are rarely considered and may only be initiated in severe and unusual
       circumstances that were beyond a student’s control. Examples of such circum-
       stances include incarceration or severe medical or mental health circumstances that
       prevented communication of intent to withdraw during the semester.
                   In order to initiate a retroactive withdrawal, the following steps must be
       completed: (1) Student must meet with the Director of Academic Success to con-
       firm the severe and unusual circumstances that prevented the withdrawal during
       the semester; (2) If circumstances are confirmed by the Director of Academic Suc-
       cess, the student must submit an appeal to the Academic Standards Committee.
       As part of the appeal, the student must submit documentation verifying the severe
       and unusual circumstances. These circumstances must have occurred during the
       semester for which the student is appealing. The documentation must be provided
       by an official source to verify those circumstances.
                   Retroactive withdrawals must be completed within one calendar year of
       the last day of the classes for the semester in which an appeal is submitted. The
       withdrawal must be for all graded courses; it is not possible to choose individual
       courses for withdrawal. Approved retroactive withdrawals will be effective as of the
       student’s last date of class attendance. If unable to confirm a last date of atten-
       dance, it will be necessary to use a date at the 50% mark of the semester. It should
       be noted that any withdrawals prior to the 60% mark may require repayment of
       federal, state, and institutional financial aid, as applicable. The transcript will list
       withdrawn courses with grades of “W.”

       Evaluations, Examinations, Grades
            Final evaluations are required in all courses. The dates for final examina-
       tions are set by the Registrar and the Dean of the Faculty and should be scrupu-
       lously followed. If a situation arises which causes special difficulties in the scheduling


                                                 113
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       of an examination, the Document 12 Filed 06/23/21 Page 152 of 1
       stood that final examinations will not be changed merely to move from a late date
       to an early date, as this usually creates more problems than it solves.
              Re-examination or special projects to raise grades are prohibited for students
       who have failed the course or the final examination except in exceptional cases as
       approved by the Dean of the Faculty.
              The published Final Examination Schedule may not be altered. Students who
       have three final examinations in one day may reschedule only the middle examina-
       tion. (Take-home examinations do not count in determining whether a student has
       three finals in one day.) There is no fee for rescheduling the exam, and the student
       and faculty member may work out the time for the rescheduled exam without
       administrative intervention or approval. (Students may take three examinations in
       one day if they so choose.) Students with two finals in one day may not reschedule.
       Students must request that a final exam be rescheduled at least one week before
       final examinations begin; otherwise they must follow their examination schedule
       as it stands.
              Details of the Southwestern grading system are outlined in the Catalog. Fac-
       ulty members should make clear to students exactly how grades will be compiled
       for their classes.

       Study Days
             Study Days consist of the days following the last day of class and preceding
       the start of finals week. No activities (curricular or extracurricular including tests,
       finals, makeup work, etc.) requiring student participation are scheduled during
       this time set aside for final preparations. Exceptions to this restriction must be
       approved in advance by the Dean of the Faculty. Final examinations for seniors
       graduating in May must be scheduled before the five-day regular finals for the
       Spring semester.
       Reporting of Grades
             End-of-semester grades: Semester grades are due in the Office of the Reg-
       istrar as soon as possible after each examination given. Grades are reported online
       and are recorded permanently in the Office of the Registrar. Students may view
       their grades online.
             The grade of “Incomplete” shall be given only in the case of a medical emer-
       gency or some other emergency situation beyond the student’s control. The grade
       of “Incomplete” may not be given for the sole reason of permitting additional time
       to complete assigned coursework. Students must request the grade of “Incom-
       plete” by submitting a form to the appropriate faculty member which explains the
       emergency situation surrounding the request. This form must be submitted to the
       Office of the Registrar by the faculty member at the time that the grade of “Incom-
       plete” is assigned.
             When the “Incomplete” is given, it must be removed within four weeks of
       the last day of class. All “Incomplete” grades are changed to “F” after the deadline
       unless the student has filed a written petition for an extension, approved by the


                                                 114
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       student’s professor and Document 12 Filed 06/23/21 Page 153 of 1
       for the removal of the “Incomplete”.
       Procedure for Changing Grades
             Every effort should be taken to secure accurate and complete grade records in
       reporting to the Registrar. Changes to grades are typically initiated by an instruc-
       tor when the original grade resulted from an error, or if the original grade was an
       I (Incomplete) or X. Grade changes must be initiated within one calendar year of
       the last day of classes for the semester in which the original grade was assigned. It
       is not possible to submit grade changes after the one calendar year expires. Note:
       Students wishing to appeal a grade must follow the Appeal of Grades procedures,
       as outlined in the Student Handbook.

       Appeal of Grades
             Final responsibility for assigning grades to students in a course rests with
       the faculty member teaching that course. Requirements and specific expectations
       concerning the level and way in which requirements are to be met are specific to
       a given course; it is inappropriate to expect that evaluations of course work can be
       made by third parties.
             Faculty members are expected to evaluate student performance based on the
       criteria and requirements outlined in course syllabi. All students are to be treated
       impartially and fairly in relation to those requirements. There are three bases for a
       grade appeal:
             1. Alleged failure of a faculty member to assign the proper weight as stated in
       the course syllabus to various parts of the assessment elements that contribute to
       the final grade.
             2. Alleged prejudicial treatment of a student in relation to the treatment af-
       forded other students in the course.
             3. Alleged violation of the Academic Rights for Students as stated in the
       Student Handbook and the Faculty Handbook.
             The student should be prepared to demonstrate a direct link between the
       circumstances of the awarding of their grade and one of the bases above.
             An appeal cannot be based on a challenge to the difficulty of a course or on
       strictness of grading. Each faculty member is responsible for these standards, and,
       so long as they are applied equitably and fairly, their strict application is not a basis
       for an appeal.
             Should a student have reason to appeal the final grade in a course, the follow-
       ing appeal procedure must be followed in the sequence indicated below with “Step
       3” completed no more than 3 (three) calendar weeks from the first day of classes
       of the following regular semester. Students who are off campus while pursuing a
       grade appeal should work through the Director of Academic Success who will serve
       as the student’s liaison. In all cases, the Director will be responsible for ensuring
       that the student, faculty member, and department chair involved are clear on the
       process and steps involved.
             Step 1. The student first requests, schedules, and attends a face-to-face

                                                 115
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       conference with the fa Document 12 Filed 06/23/21 Page 154 of 1
       the matter can be settled between the student and the faculty member. A face-
       to-face meeting constitutes a conference; a conversation by voice mail, e-mail or
       telephone does not. In the event that a faculty member is no longer employed at
       Southwestern, the student should proceed to Step 2, working with the chair of the
       department who will attempt to facilitate the process with or without the former
       faculty member.
             Step 2. After this conference, should the student continue to believe that fair
       and equitable treatment has not been given, the student must communicate that
       in writing to the instructor and the matter should be brought by the student to
       the faculty member’s department/program chair. This conversation should also be
       face-to-face, not by telephone, e-mail or voice mail. If the faculty member who
       taught the course is also the department/program chair, the student should have a
       face-to-face conversation with the appropriate Associate Dean.
             Step 3. If a settlement is not reached after the conversation referenced in Step
       2, the student should take the complaint to the Director of Academic Success. The
       circumstances of the appeal will be confirmed by the Director and they will review
       the grade appeal process with the student, providing feedback on the appropriate-
       ness of the appeal. An official form detailing the completed steps and timeline of
       the grade appeal process will be filled out at this time by the Director and the stu-
       dent. A copy of this form will be forwarded to the faculty member and the chair of
       the department regardless of the outcome of this conversation. Should the student
       choose to continue the grade appeal process, they will sign a statement indicating
       that intent on the form. This step should be completed within 3 (three) calendar
       weeks from the first day of classes of the semester immediately following the one in
       which the course was taught.
             Step 4. Should the student wish to continue the grade appeal process, the
       Director will ask the student to provide a written statement outlining the basis for
       the appeal, to be forwarded to the instructor. This statement must be submitted
       within 6 (six) calendar weeks from the first day of classes of the semester immedi-
       ately following the one in which the course was taught. The Director will then ask
       the faculty member to provide a written response. A copy of the faculty member’s
       response will be given to the student. The student may elect to provide a reply to
       the faculty member’s response which is shared with the faculty member. These
       documents and other relevant materials will then be reviewed by the Academic
       Standards Committee.
             Step 5. The Academic Standards Committee is charged with evaluating such
       complaints and the evidence on which they are based. Meetings of the Academic
       Standards Committee are held in closed session. Should the committee conclude
       that there are not sufficient grounds for a student’s claim of prejudicial or unfair
       treatment, it will be reported to the student and to the faculty member in writing
       and the matter will be closed. Should the committee determine that there is a basis
       for this claim, its recommendation will be reported in writing to the Associate Vice
       President for Academic Affairs.


                                                116
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           Step 6. The Asso Document 12 Filed 06/23/21 Page 155 of 1
       findings and recommendation of the Academic Standards Committee with the
       department chair and the faculty member involved. The department chair and
       the faculty member will then develop a solution for resolution of the complaint.
       Should the grade be changed, such change is reported by the faculty member to
       the Office of the Registrar on a Change of Grade Form. This will be reported to the
       student by the Associate Vice President in writing.
             Step 7. In cases where a faculty member refuses to accept the recommenda-
       tion of the committee and there is reason to believe that the faculty member’s
       behavior was prejudicial or unfair, the Dean of the Faculty may authorize that the
       grade in the course be changed to a “CR” or a “W.” This will be reported to the
       student by the Associate Vice President in writing.
                                                   — Approved by the Faculty on April 25, 2000

       Retention of Examination Papers & Term Papers
            Examination papers and term papers which are not returned to the student
       by the end of the semester should be retained by the instructor for at least one full
       additional semester.

       Official Transcripts
             Transcripts of their permanent record are issued to students and former
       students of Southwestern or may be sent directly to other institutions upon writ-
       ten request. Transcripts are available from the Office of the Registrar. Requests
       must be made through an online request; please visit - https://www.southwestern.
       edu/academics/records-registrar. No transcript of credits, statement of standing,
       diploma, or application for a teacher’s certificate will be granted to individuals who
       are financially in arrears with the University.

       Course Evaluations
             Members of the faculty request that students evaluate their courses on the
       forms provided for that purpose. These evaluations are sometimes used to assist
       senior faculty members and the Dean of the Faculty in their evaluations of a
       faculty member’s teaching effectiveness, but they also serve the important purpose
       of allowing faculty members to learn what students think about the courses they
       take. The constructive criticism contained in these evaluations is intended to assist
       a faculty member in improving the quality of their teaching.

       Eligibility for Off-Campus Study
              Students may choose from a variety of options for study abroad, all of which
       offer rigorous academic programs coupled with international experience. Addition-
       ally, these programs take advantage of course offerings and facilities not normally
       available on Southwestern’s campus. Students applying for off-campus academic
       experiences (including internships, study abroad programs or other semester- or
       year-long off-campus study) must be in good academic standing at the time of ap-
       plication (defined as a 2.0 cumulative GPA). Students must work with the Office


                                                117
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       of Study Abroad and I Document 12 Filed 06/23/21 Page 156 of 1
       ate program of study is selected. In general, it is suggested that students make an
       initial appointment with IL at least two semesters before the planned period of
       study abroad.

       Student Leave of Absence
             Students in good standing may apply for a student leave of absence by
       meeting with a staff member in the Center for Academic Success and Registrar,
       no later than one week prior to the beginning of the semester for which the leave
       is to begin. A leave of absence may be granted for up to one academic year. An
       application for readmission will not be required of students to return from leave of
       absence.
             1. A student leave of absence may be granted for a program of work, study,
       or travel that will contribute significantly to a student’s personal development (or
       program of study at Southwestern University). In addition, a leave may be granted
       for personal reasons including, but not limited to, medical, financial, or health.
             2. The Request for Student Leave of Absence form must be submitted to the
       Center for Academic Success and Registrar no later than one week prior to the
       beginning of the semester for which the leave is to begin.
             3. Students may apply for a student leave of absence for one semester or for a
       full academic year. A one-semester leave may be extended to a full year, but a one-
       year leave may not normally be extended.
             4. Students who are granted a student leave of absence will receive pre-regis-
       tration materials and campus housing requests (if applicable) for the semester in
       which they plan to return to campus.
             5. An application for readmission will not be required of students on student
       leave of absence.
             6. Students who return from a student leave of absence based on medical or
       health reasons are required to submit a physician’s statement certifying that they
       are physically able to resume their studies.

       Academic Standards Committee
             The Academic Standards Committee, composed of four members of the
       faculty as well as administrative representatives, reviews and hears student appeals
       relating to add/drop, late academic withdrawal, academic probation/dismissal, and
       modification of degree plans based on documented disabilities. Instructions for
       submitting an appeal to the Academic Standards Committee are available in the
       Center for Academic Success and Registrar.

       Software & Intellectual Rights
             Respect for intellectual labor and creativity is vital to academic discourse and
       enterprise. This principle applies to works of all authors and publishers in all me-
       dia. It encompasses respect for the right to acknowledgment, right to privacy, and
       right to determine the form, manner, and terms of publication and distribution.

                                                118
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 157 of 1




                            119
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 158 of 1



                         Southwestern University
                           Academic Calendar
                           Fall Semester 2021
      August      14     Saturday.......................................... New students arrive on campus
                  16     Monday.......... First-Year and Advanced-Entry Seminar classes begin
                  23     Monday....................................................................... Classes begin
                  30     Monday........................................................ Last day to register late


      September 1        Wednesday...................................................Last day to add courses
                6        Monday ....................................................... .SU Closed - no classes
               14        Tuesday ............................................... .......SUnity Day - no classes
               27        Monday ...................Last day to drop courses without record entry
                                                     or change to/from Pass/D/F, audit

      October      1     Friday.........................Application for Diploma due: Fall candidates
                   8     Friday ...........................Fall Break begins at 10pm (October 11-12)
                  13     Wednesday ..................................... ..............Classes resume at 8am

      November 1 Monday...................................................... Last day to drop courses
              24-26 Wednesday - Friday...................................... SU Closed - no classes
              29 Monday......................................................... Classes resume at 8am

      December 3 Friday................................................................... Last day of classes
              4-5 Saturday - Sunday.........................................Study days - no classes
              6-10 Monday - Friday................................................ Final examinations
              11 Saturday............... Recognition Ceremony for December Graduates
              13 Monday........................................................... Grades due at 5 p.m.

      January      4     Tuesday..........................Last day for removing “Incomplete” grades




                                                         120
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 159 of 1



                           Southwestern University
                             Academic Calendar
                            Spring Semester 2022
      January  10 Monday....................................................................... Classes begin
               17 Monday ...................................................... SU Closed - No classes
               18 Tuesday........................................................ Last day to register late
               20 Thursday......................................................Last day to add courses
      			
      February 4 Friday ....Application for Diploma due: Spring/Summer candidates.
               14 Monday ...................Last day to drop courses without record entry
                                              or change to/from Pass/D/F, audit

      March         11     Friday.....................Spring Break begins at 10 p.m. (March 14 - 18)
                    21     Monday...................................................... Classes resume at 8 a.m.
                    28     Monday...................................................... Last day to drop courses

      April        12 Tuesday.......... Research & Creative Works Symposium (No classes)
                   15 Friday............................................................ SU Closed - no classes
                   27 Wednesday........................................................... Last day of classes
                  28-30 Thursday - Saturday......................................Study days - no classes

      May            1     Sunday........................................................... Study day - no classes
                     2     Monday..... Seniors’(prospective May graduates) grades due by noon
                    2-6    Monday - Friday................................................ Final examinations
                     7     Saturday.................................................................Commencement
                    11     Wednesday................................. Remainder of grades due by 5 p.m
                    27     Friday.............................Last day for removing “Incomplete” grades

              Summer Terms 2022
              Summer I Term ................. May 11 - June 17 (May 30 SU closed - no classes)
              Summer III/Non-Residential Term................................... May 11 - August 11
                                  (Please check calendars of individual programs, including
                                            the Southwestern Summer Study Abroad Program)
              Summer III grades due.....................................................................August 19




                                                          121
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 160 of 1
      XV. Late Pa
            Students are expected to meet all financial obligations to the University by
      designated due dates found on the SU Student Account website. It is each stu-
      dent’s responsibility to pay their tuition, fees and other charges by these published
      due dates. Late payment penalties may be assessed when students fail to pay their
      current charges by the assigned due dates and have not contacted the Business
      Office about payment arrangements. Failure to pay amounts owed may also result
      in cancellation of the student's registration, placement of a “hold” on the student’s
      account, and being barred from receiving official transcripts and future enrollment.
            Students are required to agree to the Payment Terms Agreement online
      through their Self Service accounts prior to enrolling in courses each semester. By
      consenting to the Payment Terms Agreement the students acknowledge the follow-
      ing:
                  1) It is the student’s financial responsibility to pay tuition, fees and
                  other charges related to the cost of attendance at Southwestern
                  University, including any adjustments,
                  2) Account balances not paid by the due date will be assessed late fees
                  and put on hold which will prevent future registration and transcript requests,
                  3) Delinquent accounts will be sent to collections and additional
                  financial responsibility is assumed for all collection costs and fees
                  assessed as well as any attorney fees incurred, and
                  4) Student account balances are considered to be an educational loan
                  and therefore are generally not dischargeable under the United States
                  Bankruptcy Code.
      Late Payment Fee
             A late payment fee of $100 will be charged to unpaid student accounts with-
      out satisfactory payment arrangements made by the payment deadline date each
      semester. A $100 late fee will also be assessed when a payment plan is cancelled for
      failure to make two consecutive monthly payments.
             In addition, students with past due balances may be dropped from all current
       and future class enrollment for non-payment. Students with past due balances will
       not be permitted to move into on-campus housing for the upcoming semester.
       Likewise, students already in on-campus housing who have past due balances will
       be notified prior to the end of the current semester that they will be required to
       move out at the end of the current semester and not permitted to return to hous-
       ing unless immediate payment arrangements are made.
             In calculating the past due balance, confirmed financial aid, established pay-
       ment plan amounts, verified VA benefits, Texas Tomorrow funds, and other sub-
       stantiated credits will be considered and deducted from the actual student account
       balance. Students and families with unique payment circumstances must contact
       the Business Office to confirm payment arrangements prior to the due date. Late
       payment fees will be assessed on accounts that have not been paid or do not have
       sufficient financial aid, other credits, or payment arrangements to cover the total
       institutional charges owed.

                                                 122
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       For example: Document 12 Filed 06/23/21 Page 161 of 1
           •    A student registers during pre-registration and is billed in November for
                the Spring semester with a due date in December. If the student has filed
                a FAFSA and has confirmed financial aid, then the amount of confirmed
                financial aid will be deducted from the total charges owed.
           •    A student has been awarded a scholarship from their high school of
                $1,000 and has properly notified financial aid of this outside scholar-
                ship, but the funds have not been received by the university prior to the
                payment deadline. The $1,000 outside scholarship would be deducted
                from the total charges prior to determining if a past due amount exists.
           •    A veteran student is eligible for the Yellow Ribbon program and has
                completed all the required paperwork in the Office of the Registrar;
                however, the VA funds have not been received by the university prior to
                the payment deadline. The estimated amount of VA funds will be de-
                ducted from the total charges prior to determining if a past due amount
                exists.
      Pre-Registration Holds
            Prior to pre-registration for the next semester, if any estimated funds or other
      credits are still not received as payment on the student account or new charges
      exist that result in an unpaid balance of $300 or more, the student account will be
      put on hold and pre-registration will not be allowed until the estimated funds are
      received or the unpaid balance is paid. While on hold, the student will not be able
      to obtain a transcript.
      Delinquent Accounts & Collection Agencies
            After the end of the semester, any remaining delinquent accounts will be
      referred to outside collection agencies and will be reported to the national credit
      bureaus. The student is responsible for payment of any and all collection agency
      charges, attorney fees, and court costs that accrue.




                                               123
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 162 of 1
      XVI. Safety
            Southwestern University seeks to promote a safe and secure environment
      in which to work and study. The Southwestern University Police Department
      (SUPD) strives to accomplish this goal through proactive and conventional law
      enforcement techniques. Any unsafe conditions or suspicious activity observed
      should be reported immediately to the police.
            The SUPD employs six full-time officers that patrol the campus 24 hours a
      day, seven days a week, year-round. All SUPD officers are licensed and certified as
      Texas Peace Officers by the Texas Commission on Law Enforcement (TCOLE).
      They are official police officers with the same authority as municipal officers. The
      Department also staffs a full-time Communications and Records Coordinator. The
      Department is equipped with digital radios that can communicate directly to local
      police, fire, and EMS whenever their services are needed on campus. The SUPD
      is under the direction of the Chief of Police who reports to the Vice President for
      Student Life.
            Southwestern University is concerned about personal safety on campus and
      employs security measures to promote safety to members of the community. NO
      FIREARMS OF ANY KIND ARE ALLOWED ON THE CAMPUS.

      Crime Prevention
            The Southwestern University Police Department provides crime prevention
      information, public information, and safety information to the University commu-
      nity. Officers are available to present programs on topics such as substance abuse,
      sexual assault, crime prevention, hazing, and other safety related topics. Officers
      will present programs on any law enforcement topic with advance notice. The Uni-
      versity Police Department has a close working relationship with the Georgetown
      Police Department, Williamson County Sheriff’s Office, and the Texas Depart-
      ment of Public Safety. SUPD is also a participating member of the Austin Regional
      Intelligence Center (ARIC). This membership enables SUPD to receive daily law
      enforcement updates, notices, or bulletins from our regional, state, and federal
      law enforcement partners. As a result, the University is kept informed of criminal
      activities occurring off campus.
            Southwestern University Police Department has taken an active role in the
      Emergency Operations Center (EOC) / Incident Command System (ICS) in both
      the county and city. SUPD will be in a continuous active role, which may mean
      some multi-agency training on campus.
            Southwestern University Police Department also uses the Emergency Noti-
      fication System (ENS) to notify the campus community of any critical situation.
      All students are highly encouraged to register for ENS updates by utilizing the
      "Contact Information" link within Self-Service.




                                              124
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       Patrol       Document 12 Filed 06/23/21 Page 163 of 1
            The Southwestern University Police Department maintains patrol operations
      24 hours a day, 7 days a week. Calls for emergency police assistance have priority
      over general calls.
            Officers patrol University property and adjacent areas in marked patrol ve-
      hicles and on foot during all shifts. Officers actively enforce all state laws as well as
      University rules and regulations. Officers issue three types of citations:
            A. Warning Citations, which remind the driver to practice safe driving techniques.
            B. University Citations, which require an appearance at the Southwestern
      University Business Office to pay fine(s) levied for offense(s).
            C. Citations, which require an appearance at one of two places: 1) Justice of the
      Peace Court, Precinct 3, 100 Wilco Way Suite 204, Georgetown, TX or
      2) City of Georgetown Municipal Court, 510 W 9th Street, Georgetown, TX.
            Police officers are available for assistance by calling 512.863.1944 or
      512.863.6511 for the campus operator (note: dialing '0' on a campus phone will
      also connect you to the campus operator). Any emergency should be reported by
      calling 911 (Several seconds may pass before a connection is made to 911. Do not
      hang up!). Upon request, officers will provide escort service to students, staff, or
      faculty when they are working or studying late. Police officers respond to all inci-
      dents reported to the department and conduct investigations as necessary.

      Landscaping & Lighting
            Southwestern University is a beautifully landscaped campus where trees and
      fountains give a wonderful setting for outdoor classes, fun, and recreation. How-
      ever, Facilities Management takes great care in making sure that all landscaping is
      cut and manicured to deter any potential safety hazard to the community. Trees
      are cut high to insure adequate lighting of the campus at night, and foliage around
      buildings is constantly checked for overgrowth. Lights throughout the campus
      are monitored 24 hours a day by Police and Facilities Management employees to
      ensure constant and adequate lighting at night. In the event of a power outage,
      generators maintain critical lighting for several hours.

      Statistics
           According to the Campus Safety and Security Act of 1990, Southwestern
      University must report certain violent and nonviolent crimes that occur on school
      property for the current year as well as the two preceding years, if available. The
      Clery Act requires annual reporting of statistics for various criminal offenses,
      including sex offenses and aggravated assault. 20 U.S.C. § 1092(f )(1)(F)(i).
      Violence Against Women Reauthorization Campus Sexual Violence Act provision
      adds domestic violence, dating violence, and stalking to the categories that, if the
      incident was reported to a campus security authority or local police agency, must
      be reported under Clery. § 1092(f )(1)(F)(iii).




                                                125
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           These on-campus Document 12 Filed 06/23/21 Page 164 of 1
       by both SUPD and other campus entities, such as the Dean of Students Office.

            Category		                                     2017        2018         2019
            Murder/Non-negligent manslaughter                0           0            0
            Negligent manslaughter                           0           0            0
            Sex offenses - Rape		                            4           2            5
            Sex offenses - Fondling                          1           3            0
            Sex offenses - Incest                            0           0            0
            Sex offenses - Statutory Rape                    0           0            0
            Robbery		                                        0           0            0
            Aggravated Assault		                             0           0            0
            Burglary		                                       4           2            3
            Motor Vehicle Theft                              2           0            0
            Liquor Law Violations                           69          21           61
            Drug Violations		                               23          19           24
            Weapons Violations                               0           0            0
            Arson		                                          0           0            0
            Hate Crimes		                                    0           0            0
            Stalking		                                       0           2            2
            Domestic Violence		                              1           0            0
            Dating Violence		                                1           2            1
       Note: 2020 statistics will be available online beginning in September 2021, please see
       https://www.southwestern.edu/life-at-southwestern/safety-security/annual-security-
       reports/ for this information.


       The Student’s Responsibility
             The cooperation and involvement of students themselves in a campus safety
       program is absolutely necessary. Students must assume responsibility for their per-
       sonal safety and the security of their personal belongings by taking simple, common
       sense precautions. Student questions or concerns about personal safety should
       be brought to the attention of University staff. Valuable personal items, such as
       computers and stereos, should be marked with engraving instruments provided at
       no charge by the University Police. Students with cars must park them in assigned
       areas and keep their vehicles locked at all times. Valuables should be locked in the
       trunk. Students should immediately report any suspicious persons to University Police.
       Additionally, students are highly encouraged to register for Emergency Notifica-
       tion System updates by utilizing the "Contact Information" link within WebAdvisor.

       Timely Warning Notifications (SU Crime Alerts)
            In an effort to provide timely notice to the campus community about a
       Clery Act crime that may pose a serious or ongoing threat to members of the
       community, the Southwestern University Police issues “SU Crime Alerts.” The
       University Police will generally issue SU Crime Alerts for the following crimes:

                                                  126
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       arson, aggravated assa Document 12 Filed 06/23/21 Page 165 of 1
       hate crimes. University Police will post these warnings through a variety of ways,
       including, but not limited to, emails, phone calls, texts, and other media.
             All initial messages will begin with “SU Crime Alert” to indicate the sever-
       ity of the message and will provide a brief description of the timely warning or
       emergency response notice. When additional information is available, it may be
       provided using one or more of the methods listed above. The information you re-
       ceive may caution you to avoid certain areas of the campus, let you know if classes
       are cancelled due to an emergency, or provide vital information on what actions
       you need to take if you are on campus during such a situation.
             In the event a timely warning is sent, it may include the following informa-
       tion: type of crime, date, time and location of crime, as well as available suspect
       information.
             The purpose of these SU Crime Alerts is to notify the campus community of
       the incident and to provide information that may enable community members to
       protect themselves from similar incidents.
             The University will issue SU Crime Alerts whenever the following criteria are
       met: 1) a crime is committed; 2) the perpetrator has not been apprehended; and/or
       3) there is a substantial risk to the physical safety of other members of the campus
       community because of this crime.
             Such crimes include, but are not limited to: 1) Clery Act crimes that are
       reported to any campus security authority or the local police; or 2) the University
       determines that the incident represents an on-going threat to the campus com-
       munity.
             Additionally, the University Police may, in some circumstances, issue SU
       Crime Alerts when there is a pattern of crimes against persons or property. At
       Southwestern University, the Chief of University Police will generally make this
       determination, in consultation with other University officials, if an SU Crime
       Alert is required. However, in emergency situations any police supervisor may
       authorize an SU Crime Alert.
             Anyone with information warranting a timely warning or emergency response
       notification for the Southwestern University campus should report the circum-
       stances to SUPD at 512.863.1944.

       Emergency Notifications (SU Alerts)
             SUPD is responsible for confirming facts which would indicate that timely
       warnings and emergency notifications (“SU Alert”) are appropriate. The SUPD has
       primary responsibility for issuing and coordinating the issuance of an “SU Alert,”
       determining the content of the “SU Alert” and determining which of the methods
       available for issuance of the “SU Alert” will be utilized. SUPD may delegate cer-
       tain responsibilities to, or collaborate with, other Southwestern personnel such as
       the Vice President for Student Life and/or the Dean of Students.
             Southwestern University is committed to ensuring the campus commu-
       nity receives timely, accurate and useful information in the event of a significant


                                               127
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       emergency or dangero Document 12 Filed 06/23/21 Page 166 of 1
       immediate threat to the health and safety of campus community members. The
       following procedures outline the process the University uses when issuing emer-
       gency notifications:

       Procedures Used to Notify the Campus Community
             In the event of a situation that poses an immediate threat to members of
       the campus community, the University has various systems in place for com-
       municating information quickly. “SU Alert” is Southwestern University’s system
       for alerting the campus community in the event that either a Timely Warning or
       Emergency Response Notice is required.
             Information and instructions may be sent using one or more of the following
       methods:
             •    Text message to your cell phone
             •    Audio message to a cell phone or other phone
             •    Email notification to your Southwestern University email account
                  (automatically opted in).
             •    Radio and TV alerts through local news media
             •    Public Safety Patrol Car announcements
             •    Other emerging communications platforms (e.g.,Twitter,Facebook, etc.)
             •    Face-to-Face Communication
             Some or all of these methods of communication may be activated in the
       event of an emergency notification to all or a segment of the campus community.
       The University will post updates to the SU website during a critical incident.

       Enrolling in the University’s Emergency Notification System
             SUPD conducts a test of the “SU Alert” emergency notification system at
       least once per semester. We encourage members of the campus community to en-
       roll in the “SU Alert” system by visiting https://www.southwestern.edu/emergen-
       cy/emergency-notification-system/ or by contacting the Emergency Notification
       System Administrator, Tina Bach, at 512.863.1657 or bacht@southwestern.edu.
       University community members are also encouraged to update their information
       regularly at the same site.


       XVII. Traffic and Parking Regulations
            Southwestern University reserves the right to control vehicles on the campus.
       The system of control is designated to protect pedestrians and motorists alike and
       to promote the orderly flow of traffic. Owners and/or operators of motor vehicles
       must observe the following requirements.
            ALL registered students, whether residing on or off-campus, who will be
       parking a vehicle on campus at any time, MUST pay the required fee and register
       the vehicle on the forms provided on the Residence Life website - https://www.
       southwestern.edu/life-at-southwestern/office-of-residence-life/campus-parking-
       information/.

                                              128
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           The annual $200 Document 12 Filed 06/23/21 Page 167 of 1
       and $100 in the Spring semester. If a vehicle is brought to campus after regular
       registration period, the required fee of $100 must be paid for that semester, and
       the owner/operator must register the vehicle at the University Police Office within
       two days after arrival on campus. Although vehicle registration assures the
       privilege of parking on the SU campus, it does not assure a parking space at
       any given time.
             Vehicle registration stickers must be permanently affixed to the inside lower
       left corner of the rear window of the vehicle (on the driver’s side). If the vehicle has
       no rear window, or has louvers over the window, University Police must authorize
       a different location for the sticker to be placed. These tags are not transferable
       to another vehicle. NOTE: These parking stickers will not affect the rear defrost
       system in vehicles.
             There are times when a vehicle will only be used for a short time on campus
       and may not constitute a full year’s registration fee. These particular incidents
       must be discussed with University Police, and provisions may be made to issue a
       Temporary Permit in such cases. Temporary permits are free and may be picked up
       at the Police Department.
             All persons applying for vehicle registration will be required to furnish
       registration information and a driver’s license in good standing. Each student must
       have automobile liability insurance.
             Any change in the license number must be changed at the Police Department
       on the registration blank provided within two school days after the new plates are
       obtained.
             Permission to keep or operate motor vehicles at the University may be
       revoked at any time for violation of traffic or parking regulations or when the Uni-
       versity believes the continuation of such permission is no longer in the best interest
       of the institution or the individual student.
             The traffic regulations of the City of Georgetown and the state of Texas are in
       effect at all times on the Southwestern campus.
             The maximum allowable speed on the campus is 20 miles per hour. Pedestri-
       ans shall have the right of way at all times. All vehicles must be operated with due
       regard for the safety of pedestrians, the safety of other persons driving vehicles, and
       for the preservation of property.
             Operation of motorized vehicles such as motorcycles or mopeds must be con-
       fined to streets only. These vehicles must be registered. These vehicles must not be
       stored, parked, or operated on sidewalks, courtyards, handicap parking spaces, or
       inside residence halls. Boats, trailers, RV’s, or BBQ pits on wheels shall not occupy
       parking spaces on University property without permission from University Police.
             The person registering the vehicle is responsible for any violation of those
       traffic or parking regulations in which the vehicle is involved. Any major offense
       and/or three traffic/parking violations may result in the revocation of an individu-
       al's privilege to keep or operate a vehicle at Southwestern.



                                                129
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           The University P Document 12 Filed 06/23/21 Page 168 of 1
       sponsibility of giving traffic and parking citations. Fines for SUPD citations must
       be paid in the Business Office (in the Cullen Building) within four school days,
       beginning with the following day the ticket is issued, or appeal arrangements must
       be made in the same time period. Appeal forms are available online at https://
       www.southwestern.edu/life-at-southwestern/office-of-residence-life/campus-
       parking-information/. The Chief of University Police, their designee, or the issuing
       officer has the privilege of voiding a ticket or reducing the fine or late charge.
             Traffic safety and control is an administrative responsibility. However, the
       University has established a committee of students, staff, and administrators
       (Committee on Traffic Safety and Control), to set policies and fine schedules
       and to hear appeal cases. The decisions of the Committee on Traffic Safety and
       Control are FINAL.
             Schedule of Fines
             1. Parked in a handicapped zone.............................................$100.00
             2. Parked by fire hydrant/fire zone...........................................$100.00
             3. Parked in violation of posted time.........................................$50.00
             4. Parked in crosswalk...............................................................$50.00
             5. Parked blocking driveway......................................................$50.00
             6. Parked left wheel to curb.......................................................$50.00
             7. Parked over line space............................................................$50.00
             8. Double parked......................................................................$50.00
             9. Parked where prohibited........................................................$50.00
             10. Failure to display decal...................................................... $125.00
             11. Failure to properly display decal (applied improperly)...........$50.00
             12. Backed into curbed parking space..........................................$50.00
             13. Driving/parking on grass and sidewalks.................................$50.00
             14. Run stop sign........................................................................$50.00
             15. General moving violation......................................................$50.00
             16. Crossing fire hose................................................................$100.00
             17. Driving without lights...........................................................$50.00
             18. Racing...................................................................................$50.00
             19. Failure to properly display handicapped placard....................$75.00
                   Note #1: Flashing hazard lights do not excuse illegal parking.
                   Note #2: The third and all subsequent citations within an academic
                   year will double the scheduled fine shown above.
            No car bearing a Southwestern University registration decal may be parked in
       any visitor, restricted, or prohibited areas. Parking rear wheel to curb is prohibited.
       Curbs painted red or yellow denote “no parking” areas. Cars should not be parked
       in these areas either permanently or temporarily. Parking decal colors match the
       painted lines for each parking lot (Green = Students and White = Faculty/Staff).
            Fines for other violations will be determined by the Committee on Traffic
       Safety and Control.



                                                         130
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           Failure to pay the Document 12 Filed 06/23/21 Page 169 of 1
       noted above, may result in a $10 late fee. Failure to reconcile the matter before
       the end of the semester will result in a withholding of grades and the recording
       of grades on a student’s transcript. Notices of overdue tickets sent to the student’s
       address as given at registration or confirmation of pre-registration, unless officially
       changed, will be presumed to have arrived and the student fully informed of his or
       her responsibility.
             Students not wishing to contest a citation, but who are for some legitimate
       reason unable to pay the fine within the four-day period, should contact the
       Business Office to work out an acceptable timeframe for payment to avoid further
       sanctions or charges.




       XVIII. Notification of Rights Under
       FERPA: Student’s Records Access
             The Family Educational Rights and Privacy Act (FERPA) affords students
       certain rights with respect to their education records. These rights include:
             1. The right to inspect and review the student’s education records within 45
       days of the day the University receives a request for access. Students should submit
       to the registrar, dean, head of the academic department, or other appropriate offi-
       cial, written requests that identify the record(s) they wish to inspect. The Univer-
       sity Official will make arrangements for access and notify the student of the time
       and place where the records may be inspected. If the records are not maintained by
       the University Official to whom the request was submitted, that official shall advise
       the student of the correct official to whom the request should be addressed.
             2. The right to request the amendment of the student’s education records that
       the student believes are inaccurate or misleading. Students may ask the Univer-
       sity to amend a record that they believe is inaccurate or misleading. They should
       write the University official responsible for the record, clearly identify the part of
       the record they want changed, and specify why it is inaccurate or misleading. If
       the University decides not to amend the record as requested by the student, the
       University will notify the student of the decision and advise the student of their
       right to a hearing regarding the request for amendment. Additional information
       regarding the hearing procedures will be provided to the student when notified of
       the right to a hearing.
             3. The right to consent to disclosures of personally identifiable information
       contained in the student’s education records, except to the extent that FERPA au-
       thorizes disclosure without consent. One exception which permits disclosure with-
       out consent is to disclose to school officials with legitimate educational interests. A
       school official is a person employed by the University in an administrative, supervi-



                                                 131
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       sory, academic, researc Document 12 Filed 06/23/21 Page 170 of 1
       whom the University has contracted (such as an attorney, auditor, or collection
       agent); a person serving on the Board of Trustees; or a person (including students)
       serving on an official committee, such as a disciplinary or grievance committee,
       or assisting another school official in performing their tasks. A school official has
       a legitimate interest if the official needs to review an education record in order to
       fulfill their professional responsibility. Upon request, the University may disclose
       education records without consent to officials of another school in which a student
       seeks or intends to enroll.
              4. The right to file a complaint with the U.S. Department of Education
       concerning alleged failures by Southwestern University to comply with the require-
       ments of FERPA. The office that administers FERPA is:
              		         Family Policy Compliance Office
              		         U.S. Department of Education
              		         400 Maryland Avenue, S.W.
              		         Washington, D.C. 20202-8520
       The following departments and offices keep records as indicated:
             Admission Office: Application for admission, including official transcripts
       from other institutions and references where applicable (prior to enrollment only).
             Business Office: Student accounts.
             Academic advisors, Office of Advising and Retention, and Center for
       Academic Success: Academic advising records.
             Office of the Vice President for Student Life and the Dean of Students:
       Personal information and records of judicial or disciplinary actions.
             Financial Aid Office: Applications for aid and supporting documents such as
       financial aid forms and record of actual aid granted.
             Office of the Registrar: Applications for admission and supporting docu-
       ments, degree plans, semester grades, notices of academic deficiency, and perma-
       nent record of courses taken and grades and credits earned. Also, transcripts from
       high school and other universities.
             Health Services: Reports of medical history, physical examinations, and
       immunizations required for admission, and any medical treatment the student
       receives on campus.
             In addition, Southwestern treats as personally identifiable information under
       FERPA, if known or disclosed, such information as a student’s name at birth (if
       different than the name under which the student is registered), a student’s sexual
       orientation and a student’s gender identity if different than that assigned at birth.
             The legislative act cited above provides that the student must make a formal
       request (in writing, signed, and dated) for access to a given record or records and
       that the institution has 45 days in which to respond. If the student wishes to chal-
       lenge the accuracy of any record, they must be granted a hearing for this purpose.
       Southwestern University will grant such a hearing in which both the person or
       persons keeping the record and the student will be heard, with any appropriate



                                               132
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       witnesses presented by Document 12 Filed 06/23/21 Page 171 of 1
       the following:
             1. Records about students made by teachers or administrators for their own
       use and which are not shown to others.
             2. Records maintained by a physician, psychiatrist, psychologist, or other rec-
       ognized professional or paraprofessional persons for treatment purposes and which
       are available only to the persons providing the treatment.
             3. Letters of recommendation which the student has voluntarily and formally
       waived their right to see.
             4. Parents’ confidential statement of finances.
             The same act which gives the access rights to students or appropriate parents
       also gives the institution the right to publish and distribute “directory information”
       on students, unless the student specifically requests that such information as applies
       to them not be included, which is done by signing a form available in the Office
       of the Registrar. At Southwestern, the public directory search on the SU website
       displays name, faculty/staff/student designation, and e-mail address, while the logon
       protected search within the mySouthwestern portal also displays classification, photo,
       local address, SU Box, local and cell phone numbers. Other directory informa-
       tion, though not displayed there, also includes SU ID number, date and place of
       birth, major field of study, participation in officially recognized activities and sports,
       weights and heights of members of athletic teams, dates of attendance, degrees and
       awards received, the most recent previous educational agency or institution attended
       by the student, full-time/part-time status, home address/phone number, listings of
       candidates for degrees, and other similar information. The official list of directory
       information also may be found in the Catalog.
             SU policy precludes release of student addresses to persons outside the SU
       community. That is, SU displays the local address and phone number via the
       logon-restricted directory search, but does not make it available to individuals or
       organizations outside SU.



       XIX. Sexual Harassment Policy
             The Sexual Harassment Policy is a component of the University Sexual
       Misconduct Policy (see Section X). At the faculty meeting on February 27, 1990,
       the faculty adopted the following policy and procedures on sexual harassment
       formulated by the Faculty Affairs Council. The Board of Trustees adopted the same
       policy and procedures at its regular meeting on April 6, 1990. Amendments to
       the policy were approved by the faculty on April 28, 1992 and February 15, 1994,
       and the Board of Trustees on October 30, 1992 and April 15, 1994. On October
       31, 2002, the University Council approved a proposal from the Faculty Affairs
       Council that the Sexual Harassment Advisory Committee report to the University
       Council effective immediately. Amendments to the procedures were approved
       by the University Council on February 3, 2003 and subsequently by the faculty


                                                 133
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       on February 11, 2003 Document 12 Filed 06/23/21 Page 172 of 1
       Planning and Budget Committee in April, 2015. Administrative updates were
       completed by the Title IX Compliance Committee in January, 2018 and Decem-
       ber, 2019.

       A. POLICY AND DEFINITION
             Southwestern University prohibits sexual harassment, sexual violence includ-
       ing sexual assault and other non-consensual sexual touching (forcible or not),
       relationship violence (including domestic and dating violence), stalking and other
       gender-based misconduct. Sexual harassment in any manner or form, including
       sexual harassment based on sexual orientation, is expressly prohibited. It is the
       policy of Southwestern University (the University) to maintain both an academic
       and a working environment free from all forms of sexual harassment of any em-
       ployee or applicant for employment, student, donor, former student, volunteer, or
       any other constituent of the University. Two reasons for this policy are to reaffirm
       the University’s commitment of respect for the person and to enhance the Univer-
       sity community’s level of consciousness regarding gender issues. Sexual harassment
       violates University policy, Title VII of the Civil Rights Act of 1964, as amended
       by the Civil Rights Act of 1991, the Texas Commission on Human Rights Act,
       Texas Senate Bill 212/Texas Education Code 51.253, Clery Act, Title IX of the
       Education Amendments of 1972, and other federal, state, and local sex-related
       regulations.
             All reported or suspected occurrences of sexual harassment will be promptly
       and thoroughly investigated. All investigations will be conducted in a profes-
       sional manner and to the fullest extent possible. The University intends that these
       investigations will be kept confidential within the limits of the law. Where sexual
       harassment has occurred, the University will take appropriate and timely disciplin-
       ary or other appropriate remedial action.
             As used in this policy, the term “sexual harassment” means unwelcome sexual
       advances, requests for sexual favors, and other verbal or physical conduct of a
       sexual nature when:
             1. submission to such conduct is made, either explicitly or implicitly, a term
             or condition of a person’s employment or education; or
             2. submission to or rejection of such conduct by a person is used or threatened
             as the basis for academic or employment decisions, or evaluations affecting
             that person; or
             3. such conduct has the purpose or effect of a) unreasonably interfering with a
             person’s academic or professional performance or b) of creating an intimidating,
             hostile, or offensive employment, educational, or campus environment for any
             person or group of persons.

            Other sex-related behaviors, that may or may not be definable as sexual
       harassment, will hereinafter be referred to as "sexual misconduct."



                                                134
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       B. EXAMPLES OF S Document 12 Filed 06/23/21 Page 173 of 1
           The examples of sexual harassment given below are intended to illustrate
      inappropriate behavior, but are not all-inclusive. Courts in this country have
      recognized two types of sexual harassment: The first type is quid pro quo (“some-
      thing for something”) harassment, where sexual activity is demanded or offered in
      exchange for an actual, tangible job or benefit; the second type is hostile environ-
      ment harassment, where there is not necessarily a loss or gain of a tangible job or
      benefit. This policy includes quid pro quo harassment and hostile environment
      harassment.
           Examples of unacceptable verbal or physical conduct which may constitute
      sexual harassment include, but are not limited to:
           1. Direct or implied threats that submission to sexual advances will be a
           condition of employment, work status, promotion, grades, or letters of
           recommendation;
           2. Intimidating conduct which exerts pressure for sexual activity;
           3. A pattern of conduct in class or in the workplace not reasonably or legitimately
           related to the subject matter of the course or job) which would discomfort
           or humiliate a reasonable person at whom the conduct was directed, through
           comments of a sexual nature, such as sexually explicit statements, questions,
           jokes, anecdotes, or references to sexual orientation.
           4. A pattern of conduct that would discomfort or humiliate a reasonable
           person at whom the conduct was directed, through one or more of the following:
           a) inappropriate touching, patting, hugging, or brushing against a person’s
           body, b) repeated or unwanted staring, c) remarks of a sexual nature about a
           person’s clothing or body, or d) remarks about a person’s sexual orientation,
           sexual activity, or speculations about previous sexual experience;
           5. A pattern of conduct which a reasonable person would identify as one or
           more of the following: a) inappropriate remarks or humor based on gender
           stereotypes or sexual orientation, b) inequities in references to males and
           females (e.g., “men and girls”), c) the assignment according to gender stereo
           type of tasks that are not gender specific.

            This policy is not intended to limit legitimate claims of academic freedom. In
      particular, the policy does not limit classroom teaching concerning sexual topics
      legitimately related to the content or purposes of a course, even though such topics
      may elicit discomfort in some class members. An example of unacceptable conduct
      which may constitute retaliation, includes:
            1. A person covered by this policy reasonably believes they have been the
      subject of prohibited harassment and makes a complaint regarding same. Retalia-
      tion occurs when that person suffers a material adverse action (e.g., employment
      termination or discipline) because they complained about conduct reasonably
      believed to violate the sexual harassment policy.




                                                135
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       C. UNIVERSITY AD Document 12 Filed 06/23/21 Page 174 of 1
            Persons in positions of authority have specific responsibility in the areas
      covered by this policy. Particular sensitivity should be addressed to such questions
      as whether consent is as free as it seems, and to the inherent conflicts of inter-
      est in personal relationships where professional and educational relationships are
      also involved. Important Note: Effective September 1, 2019, all faculty and staff
      members of the campus community are considered Mandatory Reporters under
      Texas law. This means that all employees must promptly report incidents of Sexual
      Misconduct. An employee has no obligation to report sexual misconduct that the
      employee themselves was a victim of. More information can be found on the Uni-
      versity’s Title IX website for Senate Bill 212/Texas Education Code 51.253.
            When a University member suspects they have been a victim of sexual harass-
      ment or sexual misconduct of any kind, or retaliation which involves a University
      employee, they should immediately take action by contacting the Title IX Coordi-
      nator (TIXC), the Deputy Title IX Coordinator (DTIXC), or the Sexual Harass-
      ment Officer (SHO) to discuss the situation and determine a course of action.
            A SHO, appointed by the President of the University, is available to assist
      the University community in dealing with all complaints of sexual harassment,
      sexual misconduct, and retaliation (even if the sexual misconduct is not processed
      through the Sexual Harassment Policy). The SHO works in close coordination
      with the TIXC, DTIXC, and other appropriate University officials.

      The duties and responsibilities of the SHO include, but are not limited to:
           1. Receiving notification from University officials and/or members of the
           University community of all allegations of sexual misconduct including, but
           not limited to, “sexual harassment” or “retaliation;”
           2. Serving as a member of the University’s Title IX Compliance Committee
           (an administrative working group) and also as an ex-officio member of the
           University’s Sexual Assault Risk Reduction Committee;
           3. Together with the University’s TIXC and through the Title IX Compliance
           Committee, ensure all reported incidents are properly compiled and reported
           to the University community;
           4. Reporting the initiation of any formal complaint to the appropriate
           member of the University’s President’s Staff, the TIXC, and to the Associate
           Vice President for Human Resources (AVPHR);
           5. Initiating the informal and/or formal complaint processes as appropriate;
           being involved in resolutions of the incidents as appropriate.

      D. GENERAL PROCEDURES FOR HANDLING COMPLAINTS
            Members of the Southwestern University community who believe that they
      have been sexually harassed or retaliated against (or those who have been accused
      of sexual harassment) may turn for assistance to the TIXC, DTIXC, SHO, the
      AVPHR, the appropriate supervisor, the appropriate member of the President’s
      Staff, or the Associate Vice President for Academic Affairs (AVPAA), and should


                                              136
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       not feel compelled to Document 12 Filed 06/23/21 Page 175 of 1
       perpetrator of the alleged wrongful conduct. The President and members of the
       President’s Staff may appoint a designee to serve on their behalf. The complainant
       has the option of taking an informal or formal action according to the procedures
       outlined below.
            Any person who believes that they have been sexually harassed or retaliated
       against is encouraged to consult the TIXC, DTIXC, SHO, the AVPHR, or the
       AVPAA. These individuals are administrators whose job responsibilities include
       handling such complaints and will be available to aid a member of the University
       community in the following ways:
            1. Provide immediate support by listening to and discussing the allegation;
            2. Discuss the definition of sexual harassment or retaliation to reach a reasonable
            decision as to whether sexual harassment or retaliation as defined in this
            policy has occurred;
            3. Outline possible courses of action, including the Informal and Formal
            Complaint Procedures described in this policy and including who should be
            notified should the individual wish to make a formal complaint.

             The University will comply with all obligations under the law in connection
       with the handling and investigation of complaints. These individuals will maintain
       confidentiality within the limits of the law, including Title IX, Title VII, applicable
       state law and related regulations. Unless a complainant gives the TIXC, DTIXC,
       SHO, AVPHR, or AVPAA permission to disclose specific information concerning
       the alleged act of harassment, these individuals may, but are not required to, limit
       their assistance to the items described in 1 through 3 above and will not discuss
       with or report the alleged act of harassment to any person other than the SHO
       (unless required by law, including Title IX, Title VII, applicable state law, and re-
       lated regulations). The complainant should realize, however, that these individuals
       and the University may be impaired in taking any actions to attempt to resolve the
       alleged problem if the complainant desires to keep the allegation and the circum-
       stances surrounding such allegation anonymous. An exception to non-disclosure of
       anonymous complaints may be made in cases where the SHO reasonably believes
       that the safety of a member of the University community or general public will
       be at risk or where the SHO reasonably believes a violation of the law may have
       occurred; this includes the risk of other individuals being subjected to sexual
       harassment or retaliation.
             Contact with the TIXC, DTIXC, SHO, AVPHR, or AVPAA in no way
       obligates the individual to pursue an official complaint. The Title IX Coordina-
       tor, Deputy Title IX Coordinator, SHO, AVPHR, or AVPAA, however, may be
       required to independently report the incident to appropriate University officials
       who may initiate an investigation under the law, including Title IX, Title VII, state
       law and related regulations. The complainant has the option of choosing, upon
       reflection, not to pursue the matter and not to make contact with the accused, or
       to pursue the Informal or Formal Complaint Procedure. For the sake of clarity, a


                                                 137
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       complainant is not req Document 12 Filed 06/23/21 Page 176 of 1
       may at any time initiate the Formal Complaint Procedure.

       Informal Complaint Procedure
            A common method of utilizing the informal approach is through a letter
       written by the complainant to the accused person. Other options may include,
       but are not limited to, the use of a mediator or a facilitated face-to-face meeting
       between the parties.
            If the complainant elects a mediated or face-to-face meeting, they will coordi-
       nate such action through the TIXC, DTIXC, SHO, AVPHR, or AVPAA.
            If the complainant elects to write a letter, it generally should address three
       matters:
            1. The facts of what has occurred, told without evaluation. These facts should
            be as detailed and precise as possible, with dates, places, and a description of
            the incident(s).
            2. How the complainant feels about the events.
            3. How the complainant wants the matter resolved and within what time
            frame. This part should include a statement that, if the matter is not resolved
            satisfactorily within a specified amount of time, the complainant may take
            formal action.

             The complainant has the option of preparing such a letter with the assistance
       of the TIXC, DTIXC, SHO, AVPHR, or AVPAA. If the writer declines that
       option, the writer is encouraged to have the TIXC, DTIXC, SHO, AVPHR, or
       AVPAA review the communication prior to it being sent. In all cases, the SHO
       conducts the final review of the letter. The letter may be delivered in person, by
       registered or certified mail, or by the TIXC, DTIXC or SHO. The accused person
       may reply to a writer who wishes to remain anonymous through the SHO. The
       writer should keep a copy of the letter, but not send copies to others. If the let-
       ter does not achieve its purpose, it can be used to support a formal complaint.
       Although it is the personal decision of the complainant as to whether they wish to
       remain anonymous, choosing to remain anonymous may hinder resolution of the
       matter in circumstances where the accused is unsure or does not clearly recall the
       incident leading to the complaint.

       Formal Complaint Procedure
             In a formal complaint action, the complainant must notify in writing an
       appropriate University official, with or without the help of the TIXC, DTIXC,
       SHO, AVPHR, or AVPAA. If the complaint involves a student, the Vice President
       for Student Life will be notified; if it involves a faculty member, the Dean of the
       Faculty; if it involves staff/administration, the Vice President for Finance and Ad-
       ministration; in all of the above cases, the University’s TIXC and SHO will be no-
       tified. Should either the Vice President for Student Life, the Dean of the Faculty,
       or the Vice President for Finance and Administration be notified of a complaint


                                               138
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       involving sexual harass Document 12 Filed 06/23/21 Page 177 of 1
       timely manner of any such allegations and actions regarding sexual harassment. or
       retaliation. In any situation where the TIXC or SHO is notified of the complaint
       because the accused is the party set forth above to whom complaints should be
       given, then the TIXC or SHO will make the determinations described in 1, 2, and
       3 below and report directly to the President of the University.
             Once the SHO is notified of allegations concerning sexual harassment and
       the complainant’s desire to proceed with a formal complaint against the accused,
       a prompt and thorough investigation by the University will follow. The SHO
       will collaborate with the TIXC and other University officials as appropriate. The
       University is committed to investigate formal complaints which it receives to deal
       appropriately with any person found to have violated the policy, and to otherwise
       take appropriate remedial measures under the circumstances. Proceedings under
       the Formal Complaint Procedure shall generally take place in accordance with the
       following guidelines:
             1. Faculty: Upon receipt of a formal, written complaint in which the accused party
             is a faculty member, the Dean of the Faculty shall determine, with the assistance
             of the SHO, and with or without the assistance of the appropriate associate dean
             and/or department chair, depending on whether or not the Dean of the
             Faculty elects to notify such associate dean or department chair, whether
             further investigation or recommendation for sanctions is warranted. The
             Dean of the Faculty shall notify the accused faculty member as soon as
             reasonably possible of the complaint and the Dean’s finding as to whether
             further investigation or recommendation for sanctions is warranted.
             2. Staff: Upon receipt of a formal, written complaint in which the accused
             party is a staff member/administrator, the Vice President for Finance and
             Administration shall determine, with the assistance of the SHO, and with or
             without the assistance of the appropriate administrator/department head,
             whether further investigation or recommendation for sanctions is warranted.
             The Vice President for Finance and Administration shall notify the accused
             staff member/administrator as soon as reasonably possible of the complaint
             and the finding as to whether further investigation or recommendation for
             sanctions is warranted.
             3. Students: Upon receipt of a formal, written complaint in which the accused
             party is a student, the Vice President for Student Life shall determine, with
             the assistance of the SHO, whether further investigation or recommendation
             for sanctions is warranted. The Vice President for Student Life shall notify the
             accused student as soon as reasonably possible of the complaint and the
             finding as to whether further investigation or recommendation for sanctions
             is warranted.

             With respect to any formal written complaint filed involving faculty, staff,
       or students, as described in 1, 2, or 3 above, if the circumstances warrant it, the
       Dean of the Faculty, the Vice President for Finance and Administration, or the


                                                139
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       Vice President for Stu Document 12 Filed 06/23/21 Page 178 of 1
       mittee to investigate, review, and summarize the facts surrounding the case and
       make recommendations for resolution of the complaint. If appropriate, the SHO
       may recommend an ad hoc committee to the respective President’s Staff member.
       No member of the committee shall have been the complainant or the accused.
       The SHO shall chair any such ad hoc committee unless such person is either the
       complainant or the accused. The ad hoc committee will conduct its own inquiry
       to gather information it deems necessary to assist it in reaching a determination
       as to the merits of the allegation(s). The ad hoc committee will summarize the
       information gathered from the inquiry for the party who convened the commit-
       tee. The SHO, as chair of the ad hoc committee, will consult with the party who
       convened the committee to discuss recommendations regarding resolution of the
       complaint(s).
             Once the President’s Staff member has received the report of the ad hoc
       committee convened (if they have not served on the committee or have other-
       wise reached a basis for making a decision) and have consulted with the SHO,
       then they shall submit their recommendation(s) in writing to the President. The
       President shall review the recommendation(s) and, if in agreement, the President
       shall notify the accused faculty, staff, or student, as well as the complainant, of the
       decision. If the President does not agree with the decision, the President shall refer
       it back to the appropriate President’s Staff member.
             If either side chooses to appeal the decision for any reason, including but not
       limited to alleged procedural errors or alleged new evidence, such appeals shall be
       made to the President. Requests for appeals should be made in writing, state with
       specificity the grounds and basis for the appeal, and addressed to the President
       within 30 days after notification of the original decision.

       E. UNIVERSITY DISCIPLINARY ACTIONS AND PENALTIES
             Students found responsible for sexual harassment may receive a warning,
       specific penalties, disciplinary probation, suspension, or expulsion, as explained in
       the Student Handbook under Personal Conduct Policies (including Student Sexual
       Misconduct Policy).
             Faculty members found responsible for sexual harassment or retaliation may
       receive penalties ranging from a warning to dismissal with cause. If procedures for
       dismissal with cause are instituted on the basis of sexual harassment or related re-
       taliation, those procedures must conform to the policy and procedures adopted at
       the January 27, 1978, meeting of the Board of Trustees and as may be subsequent-
       ly amended. (See Dismissal with Cause, Section IV of the Faculty Handbook.)
             Staff and administrators found responsible for sexual harassment or retali-
       ation may receive penalties ranging from a warning to immediate dismissal as
       described within the Performance Management Guidelines section of the Staff
       Handbook.
             The University will take timely and appropriate corrective action to end
       sexual harassment and/or retaliation when it is known to have occurred.


                                                140
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       F. RETALIATION Document 12 Filed 06/23/21 Page 179 of 1
           Except in regard to false accusations as detailed below, no retaliation by any
      member of the Southwestern community may be taken against any person because
      they make a complaint concerning sexual harassment or against any member
      of the University community who serves as an advocate for a party in any such
      complaint. (See discussion in Sections A. and B. above.) All reasonable action will
      be taken to ensure that the complainant and those testifying or participating in
      other ways in the complaint resolution process will suffer no retaliation as a result
      of their participation.
           Retaliation, intimidation, or any adverse action against any member of the
      Southwestern Community who, due to a complaint of sexual harassment, have
      been involved in the investigation process (claimant, respondent, witness) will not
      be tolerated and will result in further disciplinary action being taken, including the
      possibility of termination of employment.

      G. FALSE ACCUSATIONS
            While the University is committed to preventing and punishing unlawful dis-
      crimination, harassment, and retaliation, it also recognizes that false accusations of
      sexual harassment or retaliation may harm an innocent party who has been falsely
      accused. Accordingly, any person, who, after an investigation, is found to have
      knowingly made a false accusation of sexual harassment or retaliation will be sub-
      ject to appropriate disciplinary action. However, if a person makes a report of what
      they in good faith believes to be sexual harassment or retaliation, the person will
      not be subject to disciplinary action even if the person turns out to be mistaken or
      there has been a finding of no sexual harassment or retaliation.




      XX. Quick Referral
            Academic Advisor: The faculty or staff member who guides students through
      their academic plan by assisting with course selection, major declaration, and pro-
      fessional and career advice. Forms to change advisors are available from the Center
      for Academic Success and Registrar and Office of Advising and Retention.
            Adding and Dropping Courses: During published time windows, some
      classes may be added online. Otherwise, students must obtain permission to add
      or drop from the class instructor. All add and drop requests must be submitted by
      the stated deadlines.
            All-Gender Restrooms: All-gender restrooms are widely available around
      campus. A map is available at: https://www.southwestern.edu/diversity-education/
      all-gender-restrooms/.
            Automobile Registration: All students are automatically assessed a $200 fee
      for parking registration. Students who do not wish to park a vehicle on campus
      must request a refund through the Business Office. The necessary form may be


                                               141
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       downloaded from the Document 12 Filed 06/23/21 Page 180 of 1
       ern/office-of-residence-life/campus-parking-information/.
              Bookstore Buyback Policy: Textbooks are bought back from students
       throughout the semester. However, the best time to sell back books is during finals
       week. At this time the Bookstore is preparing for the upcoming semester and can
       pay the best price if the textbook is needed for the upcoming semester. Selling
       books back at the end of the semester helps your fellow students by making more
       used books available for purchase at the beginning of the next semester.
              Calendar: For current campus happenings/events, please see https://www.
       southwestern.edu/calendar/. Check with the Office of Student Activities at
       512.863.1345 about adding events to the Student Activities Calendar. For the
       current academic calendar, refer to pages 120-121 of this Handbook.
              Checks: Checks may be cashed at the Business Office (up to $100), Gus’s
       Drug, Wag-A-Bag, HEB Stores, and local banks. Cash is also available from the
       ATM on the ground floor of the McCombs Campus Center.
              Counseling (personal): Appointments with the staff of Counseling Services
       may be made at 512.863.1252 or by stopping by the offices located in the Prothro
       Center for Lifelong Learning.
              Emergency Fund: Through the SU Emergency Fund, Southwestern students
       can obtain emergency help for unexpected expenses, such as food, housing,
       medical care, technology, travel, and other unexpected or unforeseen needs. An
       emergency is defined for the purposes of this fund as an unanticipated, unavoid-
       able short-term financial need that could prevent a student from remaining at
       Southwestern or graduating. A student may receive emergency funds up to two
       times during their SU career, with a limit of $500 during any calendar year. More
       information and the application for funding are available at https://www.south-
       western.edu/life-at-southwestern/support-services/su-emergency-fund/.
              Employment: Visit the Center for Career & Professional Development
       website (https://www.southwestern.edu/careers/) for both on-campus employment
       via PirateLink, as well as off-campus employment opportunities (both part-time
       and full-time positions). For more information, you may also visit them on the
       first floor of the Prothro Center Lifelong Learning or call them at 512.863.1346.
              Faculty Awards: Opportunities for students to nominate faculty mem-
       bers for recognition of outstanding performance include: the "Excellence in
       Academic Advising Award" coordinated by Director of Advising and Retention
       (512.863.1286) and the "SU Teaching Award" coordinated by the Dean of the
       Faculty (512.863.1720). Contact either of these offices for information concern-
       ing selection criteria and nomination deadlines.
              Firearms, Fireworks, Ammunition, Explosives, and the like, including
       Toy Guns: The possession of firearms, knives with blades longer than 3.5 inches,
       other weapons, ammunition, explosives, or fireworks on campus, including cam-
       pus housing, is prohibited. This includes, but is not limited to, BB guns and pellet
       guns, martial art weapons, bows and arrows, tasers, and paintball and laser tag
       guns. Realistic toy guns and gun replicas are similarly prohibited, because of the


                                               142
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       potential danger cause Document 12 Filed 06/23/21 Page 181 of 1
       guns or otherwise, shall not resemble a real firearm in any manner. Water guns
       used for special activities must be brightly colored, and their use must be approved
       by the Chief of University Police. Violations of this directive can result in criminal
       and/or administrative charges.
             Texas Law (Penal Code – 46.03) prohibits the possession or carrying of
       weapons onto an educational institution (public or private) by those other than
       people with proper authorization, such as Southwestern University’s police officers.
       Southwestern University will strictly support and enforce this law. An offense
       under this law is a 3rd degree felony.
             This prohibition of firearms on campus applies to persons holding permits
       for concealed handguns. Southwestern is a private institution and is not required
       under Texas law to allow such weapons on campus by licensees. Specifically,
       pursuant to Section 30.06, Penal Code (trespass by license holder with a concealed
       handgun), a person licensed under Subchapter H, Chapter 411, Government Code
       (handgun licensing law), may not enter Southwestern property with a concealed
       handgun.
             Financial Assistance and/or Student Loans: Contact the Financial Aid Of-
       fice at 512.863.1259 or stop by the office in the Roy and Lillie Cullen Building.
             Food Service: Contact the Director of Food Service at 512.863.1901. Both
       The Cove and the Mabee Commons are located in the McCombs Campus Center.
             Health Services: SU Nurses are available Monday through Friday (including
       noon hours) at the Health Services office on the second floor of the Prothro Center
       for Lifelong Learning. Nurses can also be contacted by phone at 512.863.1252.
             Incompletes: The grade of “I” is given when, because of unavoidable emer-
       gencies, work in a course is not completed. The student has four weeks from the
       last day of class to finish the work. If by this time the work has not been complet-
       ed, the incomplete will be changed to an F.
             International Student Advisor: The Director of Study Abroad and Interna-
       tional Student Services serves as an advisor to international students with regard
       to policies and regulations concerning their status while in the United States.
       Additionally, general advising and cultural orientation are provided by the Office
       of Study Abroad and International Student Services. For more information, call
       512.863.1857 or visit Room 232 in the Prothro Center.
             Late Drop: In emergency circumstances, a student may submit a petition to
       drop a course after the last day to drop. If approval is granted to drop the course,
       the drop will be with record (“W”). Petition instructions can be obtained in the
       Center for Academic Success and Registrar. A student must submit this petition to
       the Office of the Registrar in a timely manner. The Academic Standards Commit-
       tee will approve or deny late drop petitions.
             Leave of Absence: Students in good standing may apply for a student leave
       of absence by meeting with a staff member in the Center for Academic Success and
       Registrar, no later than one week prior to the beginning of the semester for which
       the leave is to begin. A leave of absence may be granted for up to one academic


                                               143
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       year. An application fo Document 12 Filed 06/23/21 Page 182 of 1
       from leave of absence.
             Letters of Reference: Students who request letters of reference from faculty
       and staff are encouraged to inquire if they will receive a positive letter of reference
       from the writer. Letters of reference are necessary for education majors seeking
       employment and for those students applying to graduate school.
             Lost and Found: Students are strongly encouraged to report lost or found
       property to SUPD. Every effort will be made to reunite property with its owner.
       Found or abandoned property will be held at the University police department for
       a maximum period of 90 days. If no claim is made during the holding period, the
       property will be destroyed or donated to a local non-profit organization. Bicycles
       left on campus between semesters without prior approval from SUPD will be
       considered abandoned property.
             Paideia Integrated: All Southwestern students participate in Paideia experi-
       ences throughout the curriculum. The First-Year or Advanced-Entry Seminar
       introduces students to the practice of making connections, with a special focus on
       incorporating perspectives from multiple disciplines. All other courses explicitly ac-
       knowledge the connections between ideas within their own course material; many
       will point to intersections with other courses. In the required Social Justice course,
       students connect their learning to issues of diversity and inequality. All majors
       include an opportunity to consider how various skills and ideas connect across the
       department or program and culminate in a Capstone experience.
              Paideia with Distinction: In addition to the integrated Paideia experiences,
       Southwestern encourages students to choose a more intensive Paideia path that
       includes elements above and beyond the graduation requirements for all students.
       Any student who is selected to participate and successfully completes both a
       Paideia seminar and one of the other two approved intensive Paideia options will
       be recognized as having achieved Paideia with Distinction.
             Parking Tickets/Traffic Violations: Citations are issued by the Southwestern
       University police officers. Fines are paid in the Business Office (see complete listing
       of citations and fines in Section XVII). Appeal forms are online at https://www.
       southwestern.edu/life-at-southwestern/office-of-residence-life/campus-parking-
       information/. Ticket appeals must be submitted within four (4) business days in
       order to be considered.
             Residence Life: See your RA or a professional staff member in Residence Life
       and Housing. Professional staff can be found in the Residence Life Offices, located
       on the 3rd floor of the McCombs Campus Center, or by calling 512.863.1624.
             Solicitation: In support of the safety and privacy of members of the Univer-
       sity community, soliciting and selling -- whether in person or electronically -- are
       prohibited. No commercial businesses, organizations, or individuals may canvass,
       solicit, or sell on campus or using University resources. This policy does not apply
       to student organizations operating in compliance with the Student Organization
       Fundraising Events Policy or to individual students offering personal items for sale.




                                                144
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
           Transcripts: Tran Document 12 Filed 06/23/21 Page 183 of 1
       make an online request, please visit - https://www.southwestern.edu/academics/
       records-registrar/transcript-request-other-forms/.
             Withdrawal from the University: A student in good standing may withdraw
       from the University during a semester by completing a request for withdrawal with
       a staff member in the Center for Academic Success and Registrar. Except under
       unusual circumstances, students may not withdraw from the University after the
       last day for dropping courses. Withdrawal forms may be obtained by making an
       appointment with an Academic Success and Registrar staff member.




                                             145
se 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 184 of 1
se
se 1:21-cv-00541-RP
   1:21-cv-00541-RP
       Academics/Admini Document 12 Filed 06/23/21 Page 185 of 1
      1. Roy and Lillie Cullen Building        36. Kappa Alpha House
      2. The Wilhelmina Cullen Admission       37. Kappa Sigma House
          Center                               38. Phi Delta Theta House
      3. Rufus Franklin Edwards Studio         39. Pi Kappa Alpha House
          Arts Building
      4. Old Field House (SU Police
          and the Korouva Milk Bar)
      5. Fondren-Jones Science Hall            Facilities Management
      6. Fountainwood Observatory              40. Central Chilling Station
      7. Greenhouse                            41. Facilities Management
      8. McCook-Crain Building                     Building & Warehouse
      9. Mood-Bridwell Hall
      10. Joe S. Mundy Hall
      11. F.W. Olin Building                   Other
      12. A. Frank Smith, Jr. Library Center   42. Turner-Fleming House
      13. Alma Thomas Fine Arts Center         43. J. N. R. Score Quadrangle
      14. Kyle E. White Building               44. Roy H. Cullen Academic Mall
      46. The Charles and Elizabeth            45. Laura Kuykendall Gardens
          Prothro Center for Lifelong
          Learning
      Athletics/Recreation
      15. Julie Puett Howry Center
      16. Athletic Fieldhouse
      17. Corbin J. Robertson Center
      18. Rockwell Baseball Field
      19. Soccer Fields
      20. Taylor-Sanders Softball Field
      21. Marvin D. Henderson, Sr. Tennis
          Courts
      22. Robert K. Moses, Jr. Field
      23. Snyder Athletic Field

      Residence and Student Life
      24. Brown-Cody Residence Hall
      25. Herman Brown Residence Hall
      26. Ernest L. Clark Residence Hall
      27. Grogan & Betty Lord
          Residence Hall
      28. J.E. & L.E. Mabee Residence Hall
      29. Dorothy Manning Lord
          Residential Center
      30. Red & Charline McCombs
          Campus Center
      31. Charline Hamblin McCombs
          Residential Hall
      32. Moody-Shearn Residence Hall
      33. Lois Perkins Chapel
      34. Martin Ruter Residence Hall
      35. Sharon Lord Caskey Center


                                            147
Case 1:21-cv-00541-RP Document 12 Filed 06/23/21 Page 186 of 186
